$200,000,000




SECOND AMENDED AND RESTATED CREDIT AGREEMENT



among




THE PEP BOYS - MANNY, MOE & JACK,

     THE PEP BOYS MANNY, MOE & JACK OF CALIFORNIA, PEP BOYS - MANNY, MOE & JACK
OF DELAWARE, INC., PEP BOYS - MANNY, MOE & JACK OF PUERTO RICO, INC., CARRUS
SUPPLY CORPORATION, TIRE STORES GROUP HOLDING CORP. and BIG 10 TIRE STORES, LLC



as Borrowers,






and




CERTAIN DOMESTIC SUBSIDIARIES OF THE BORROWERS FROM TIME TO TIME PARTY HERETO,
as Guarantors,

THE LENDERS PARTY HERETO,



and




WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent



Dated as of October 11, 2012




MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, as Syndication Agent

WELLS FARGO SECURITIES, LLC and

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED as Joint Lead Arrangers and
Joint Book Runners

--------------------------------------------------------------------------------

TABLE OF CONTENTS                   Page    ARTICLE I DEFINITIONS        1     
               Section    1.1    Defined Terms        1                   
 Section    1.2    Other Definitional Provisions        27                   
 Section    1.3    Accounting Terms        27                     Section   
1.4    Resolution of Drafting Ambiguities        28                     Section 
  1.5    Time References        28                     Section    1.6   
Execution of Documents        28    ARTICLE II THE LOANS; AMOUNT AND TERMS     
  29                     Section    2.1    Term Loan        29                 
   Section    2.2    Concerning Joint and Several Obligations of the Borrowers 
  30                     Section    2.3    Fee        32                   
 Section    2.4    Prepayments        32                     Section    2.5   
Default Rate and Payment Dates        34                     Section    2.6   
Conversion Options        35                     Section    2.7    Computation
of Interest and Fees: Usury    36                     Section    2.8    Pro Rata
Treatment and Payments        37                     Section    2.9   
Non-Receipt of Funds by the Administrative Agent    39                   
 Section    2.10     Inability to Determine Interest Rate        40             
       Section    2.11     Illegality        40                     Section   
2.12     Yield Protection        41                     Section    2.13   
 Compensation for Losses        42                     Section    2.14   
 Taxes        43                     Section    2.15     Mitigation Obligations;
Replacement of Lenders    46                     Section    2.16     Defaulting
Lenders        47    ARTICLE III REPRESENTATIONS AND WARRANTIES        48       
             Section    3.1    Financial Condition        48                   
 Section    3.2    No Change        49                     Section    3.3   
Corporate Existence; Compliance with Law    49                     Section   
3.4    Corporate Power; Authorization; Enforceable Obligations    50           
         Section    3.5    No Legal Bar; No Default    Error! Bookmark not
defined.                     Section    3.6    No Material Litigation        50 
                   Section    3.7    Investment Company Act; Etc        51     
               Section    3.8    Margin Regulations        51                   
 Section    3.9    ERISA        51                     Section    3.10   
 Environmental Matters        51                     Section    3.11     Use of
Proceeds        52                     Section    3.12     Subsidiaries       
53                     Section    3.13     Ownership        53                 
   Section    3.14     Indebtedness        53                     Section   
3.15     Taxes        53 


i

--------------------------------------------------------------------------------

                   Section    3.16     Intellectual Property Rights.    53     
               Section    3.17     Solvency    54                     Section   
3.18     Investments.    54                     Section    3.19     Location of
Collateral.    54                     Section    3.20     No Burdensome
Restrictions.    54                     Section    3.21     Brokers’ Fees.   
54                     Section    3.22     Labor Matters    55                 
   Section    3.23     Accuracy and Completeness of Information    55           
         Section    3.24     Material Contracts    55                   
 Section    3.25     Insurance    55                     Section    3.26   
 Security Documents    55                     Section    3.27     Classification
of Senior Indebtedness    56                     Section    3.28   
 Anti-Terrorism Laws.    56                     Section    3.29     Compliance
with OFAC Rules and Regulations.    56                     Section    3.30   
 Compliance with FCPA.    56                     Section    3.31     Mortgaged
Properties    57                     Section    3.32     Responsible Officers   
59    ARTICLE IV CONDITIONS PRECEDENT    59                     Section    4.1 
  Conditions to Closing Date    59    ARTICLE V AFFIRMATIVE COVENANTS    64     
               Section    5.1    Financial Statements    65                   
 Section    5.2    Certificates; Other Information    66                   
 Section    5.3    Payment of Taxes and Other Obligations    67                 
   Section    5.4    Conduct of Business and Maintenance of Existence    67     
               Section    5.5    Maintenance of Property; Insurance    67       
             Section    5.6    Inspection of Property; Books and Records;
Discussions    70                     Section    5.7    Notices    70           
         Section    5.8    Environmental Laws    72                     Section 
  5.9    Financial Covenant    72                     Section    5.10   
 Additional Guarantors    73                     Section    5.11     Compliance
with Law    73                     Section    5.12     Pledged Collateral;
Substitutions; Releases    73                     Section    5.13   
 [Reserved]    75                     Section    5.14     Casualty and
Condemnation    75                     Section    5.15     Further Assurances;
Post-Closing Covenants    78    ARTICLE VI NEGATIVE COVENANTS    79             
       Section    6.1    Indebtedness    79                     Section    6.2 
  Liens    80                     Section    6.3    Nature of Business    80   
                 Section    6.4    Consolidation, Merger, Sale or Purchase of
Assets, etc    81                     Section    6.5    Advances, Investments
and Loans    83                     Section    6.6    Transactions with
Affiliates    87                     Section    6.7    Reciprocal Easement
Agreements    87 


ii

--------------------------------------------------------------------------------

                   Section    6.8    Corporate Changes; Material Contracts   
88                     Section    6.9    Limitation on Restricted Actions    88 
                   Section    6.10     Restricted Payments    88               
     Section    6.11     Amendment of Subordinated Debt; Payments of
Subordinated Debt.    90                     Section    6.12     Sale
Leasebacks.    90                     Section    6.13     No Joint Assessment   
91    ARTICLE VII EVENTS OF DEFAULT    91                     Section    7.1   
Events of Default    91                     Section    7.2    Property-Specific
Cure    94                     Section    7.3    Acceleration; Remedies    94   
ARTICLE VIII THE ADMINISTRATIVE AGENT    95                     Section    8.1 
  Appointment and Authority    95                     Section    8.2    Nature
of Duties    95                     Section    8.3    Exculpatory Provisions   
96                     Section    8.4    Reliance by Administrative Agent    97 
                   Section    8.5    Notice of Default    97                   
 Section    8.6    Non-Reliance on Administrative Agent and Other Lenders    97 
                   Section    8.7    Indemnification    98                   
 Section    8.8    Administrative Agent in Its Individual Capacity    98       
             Section    8.9    Resignation of Administrative Agent    98       
             Section    8.10     Collateral and Guaranty Matters    99         
           Section    8.11     Administrative Agent May File Proofs of Claim   
100    ARTICLE IX MISCELLANEOUS    101                     Section    9.1   
Amendments, Waivers and Release of Collateral    101                   
 Section    9.2    Notices    103                     Section    9.3    No
Waiver; Cumulative Remedies    105                     Section    9.4   
Survival of Representations and Warranties    106                     Section   
9.5    Payment of Expenses and Taxes; Indemnity    106                   
 Section    9.6    Successors and Assigns; Participations; Purchasing Lenders   
107                     Section    9.7    Adjustments; Set-off    112           
         Section    9.8    Table of Contents and Section Headings    113       
             Section    9.9    Counterparts; Effectiveness; Electronic
Execution    113                     Section    9.10     [Reserved]    114     
               Section    9.11     Severability    114                   
 Section    9.12     Integration    114                     Section    9.13   
 Governing Law    114                     Section    9.14     Consent to
Jurisdiction; Service of Process and Venue    114                     Section   
9.15     Confidentiality    115                     Section    9.16   
 Acknowledgments    116                     Section    9.17     Waivers of Jury
Trial; Waiver of Consequential Damages    116                     Section   
9.18     Patriot Act Notice    117                     Section    9.19   
 Continuing Agreement    117                     Section    9.20     Press
Releases and Related Matters    117 


iii

--------------------------------------------------------------------------------

                   Section    9.21    Appointment of Parent    118             
       Section    9.22    No Advisory or Fiduciary Responsibility    118       
             Section    9.23    Responsible Officers    119    ARTICLE X
GUARANTY    119                     Section    10.1    The Guaranty    119     
               Section    10.2    Bankruptcy    120                     Section 
  10.3    Nature of Liability    120                     Section    10.4   
Independent Obligation    120                     Section    10.5   
Authorization    121                     Section    10.6    Reliance    121     
               Section    10.7    Waiver    121                     Section   
10.8    Limitation on Enforcement    122                     Section    10.9   
Confirmation of Payment    123 


iv

--------------------------------------------------------------------------------

Schedules        Schedule    1.1(a)    Account Designation Letter  Schedule   
2.1(d)    Form of Term Note  Schedule    2.6    Form of Notice of
Conversion/Extension  Schedule    4.1(b)    Form of Secretary’s Certificate 
Schedule    4.1(g)    Form of Solvency Certificate  Schedule    5.2(a)(i)   
Form of Officer’s Compliance Certificate  Schedule    5.2(a)(ii)    Form of
Collateral Value Report  Schedule    5.10    Form of Joinder Agreement 
Schedule    9.6    Form of Assignment and Assumption 


i

--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED CREDIT AGREEMENT, dated as of October 11, 2012,
among THE PEP BOYS - MANNY, MOE & JACK, a Pennsylvania corporation (the
“Parent”), THE PEP BOYS MANNY, MOE & JACK OF CALIFORNIA, a California
corporation (“PBCA”), PEP BOYS - MANNY, MOE & JACK OF DELAWARE, INC., a Delaware
corporation (“PBDE”), PEP BOYS - MANNY, MOE & JACK OF PUERTO RICO, INC., a
Delaware corporation (“PBPR”), CARRUS SUPPLY CORPORATION, a Delaware corporation
(“CARRUS”), TIRE STORES GROUP HOLDING CORP., a Delaware corporation (“TSHC”) and
BIG 10 TIRE STORES, LLC, a Delaware limited liability company

(“B10” and together with the Parent, PBCA, PBDE, PBPR, CARRUS and TSHC, the
“Borrowers” and each individually a “Borrower”), each of those Domestic
Subsidiaries of the Borrowers as may from time to time become a party hereto
(collectively the “Guarantors” and individually a “Guarantor”), the several
banks and other financial institutions from time to time parties to this Credit
Agreement (collectively the “Lenders” and individually a “Lender”), and

WELLS FARGO BANK, NATIONAL ASSOCIATION (successor-by-merger to Wachovia Bank,
National Association), a national banking association, as administrative agent
for the Lenders hereunder (in such capacity, the “Administrative Agent” or the
“Agent”).



WITNESSETH:




     WHEREAS, the Parent, the other Borrowers and certain Guarantors, in their
capacity as guarantors, the lenders party thereto and the Administrative Agent
are parties to that certain Amended and Restated Credit Agreement dated as of
October 27, 2006 (as amended, supplemented or otherwise modified from time to
time prior to the date hereof, the “Existing Credit Agreement”);

     WHEREAS, the Borrowers desire to amend the Existing Credit Agreement as set
froth herein and to restate the Existing Credit Agreement in its entirety to
read as follows;

     WHEREAS, the Borrowers have requested that the Lenders make a term loan to
the Borrowers in the amount of up to $200,000,000, as more particularly
described herein; and

     WHEREAS, the Lenders have agreed to make such term loan to the Borrowers on
the terms and conditions contained herein.

     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by the parties hereto, such parties
hereby agree as follows:



ARTICLE I

DEFINITIONS






Section 1.1






Defined Terms.




     As used in this Credit Agreement, terms defined in the preamble to this
Credit Agreement have the meanings therein indicated, and the following terms
have the following meanings:

1

--------------------------------------------------------------------------------

      “2012 Appraisals” shall mean the FIRREA compliant appraisal of the leased
fee interest in each Mortgaged Property, dated September 4, 2012 and performed
by Cushman & Wakefield, Inc.

“ABR Default Rate” shall have the meaning set forth in Section 2.5.

     “Account Designation Letter” shall mean the Account Designation Letter
dated as of the Closing Date from the Borrowers to the Administrative Agent in
substantially the form attached hereto as Schedule 1.1(a).

     “Acquisition” shall mean, with respect to any Person, (a) an Investment in,
or purchase of the Capital Stock of, any other Person that results in a
controlling interest in such other Person, (b) a purchase or other acquisition
of all or a substantial portion of the assets or properties of another Person or
of any business unit of another Person, (c) any merger or consolidation of such
Person with any other Person or other transaction or series of transactions
resulting in the acquisition of all or a substantial portion of all the assets,
or a controlling interest in the Capital Stock, of any Person, or (d) any
acquisition of any store location of any Person, in each case in any transaction
or group of transactions which are part of a common plan.

     “Additional Credit Party” shall mean each Person that becomes a Guarantor
by execution of a Joinder Agreement in accordance with Section 5.10.

     “Administrative Agent” or “Agent” shall have the meaning set forth in the
first paragraph of this Credit Agreement and any successors in such capacity.

     “Administrative Details Form” shall mean, with respect to any Lender, a
document containing such Lender’s contact information for purposes of notices
provided under this Credit Agreement and account details for purposes of
payments made to such Lender under this Credit Agreement.

     “Affiliate” shall mean as to any Person, any other Person that, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person. For purposes of this definition, a Person shall be deemed to be
“controlled by” a Person if such Person possesses, directly or indirectly, power
either (a) to vote 10% or more of the securities having ordinary voting power
for the election of directors of such Person or (b) to direct or cause the
direction of the management and policies of such Person whether by contract or
otherwise.

     “Agreement” or “Credit Agreement” shall mean this Credit Agreement, as
amended, restated, amended and restated, modified or supplemented from time to
time in accordance with its terms.

     “Allocated Payoff Amount” shall mean, with respect to each Mortgaged
Property, the allocated payoff amount set forth with respect to such Mortgaged
Property on Schedule 1.1(c) to the Disclosure Letter or, with respect to any
Property that becomes a Mortgaged Property after the Closing Date, the allocated
payoff amount as determined by the Administrative Agent and provided to the
Borrowers.

2

--------------------------------------------------------------------------------

     “Alternate Base Rate” shall mean, for any day, a rate per annum equal to
the greatest of (a) the Prime Rate in effect on such day, (b) the Federal Funds
Effective Rate in effect on such day plus 1/2 of 1% and (c) the sum of (i) LIBOR
(as determined pursuant to the definition of LIBOR), for an Interest Period of
one (1) month commencing on such day plus (ii) 1.00%, in each instance as of
such date of determination. For purposes hereof: “Prime Rate” shall mean, at any
time, the rate of interest per annum publicly announced or otherwise identified
from time to time by Wells Fargo at its principal office in Charlotte, North
Carolina as its prime rate. The parties hereto acknowledge that the rate
announced publicly by Wells Fargo as its Prime Rate is an index or base rate and
shall not necessarily be its lowest or best rate charged to its customers or
other banks; and “Federal Funds Effective Rate” shall mean, for any day, the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers, as
published on the next succeeding Business Day by the Federal Reserve Bank of New
York, or, if such rate is not so published on the next succeeding Business Day,
the average of the quotations for the day of such transactions received by the
Administrative Agent from three federal funds brokers of recognized standing
selected by it. If for any reason the Administrative Agent shall have determined
(which determination shall be conclusive in the absence of manifest error) that
it is unable to ascertain the Federal Funds Effective Rate, for any reason,
including the inability or failure of the Administrative Agent to obtain
sufficient quotations in accordance with the terms above, the Alternate Base
Rate shall be determined without regard to clause (b) of the first sentence of
this definition until the circumstances giving rise to such inability no longer
exist. Any change in the Alternate Base Rate due to a change in the Prime Rate
or the Federal Funds Effective Rate shall be effective on the opening of
business on the date of such change.

     “Alternate Base Rate Loan” shall mean that portion of the Term Loan that
bears interest at an interest rate based on the Alternate Base Rate.

     “Applicable Percentage” shall mean (a) for Term Loans that are Alternate
Base Rate Loans, 2.75% and (b) for Term Loans that are LIBOR Rate Loans, 3.75%.

     “Approved Fund” shall mean any Fund that is administered, managed or
underwritten by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or
an Affiliate of an entity that administers or manages a Lender.

     “Arrangers” shall mean Wells Fargo Securities, LLC and Merrill Lynch,
Pierce, Fenner & Smith Incorporated, together with their successors and/or
assigns.

     “Asset Disposition” shall mean the disposition of any or all of the assets
constituting Collateral of any Credit Party or any Subsidiary whether by sale,
transfer or otherwise. The term “Asset Disposition” shall not include the sale
or transfer of assets permitted by Subsections 6.4(b)(i) through (vi).

     “Assignment and Assumption” shall mean an assignment and assumption entered
into by a Lender and an Eligible Assignee (with the consent of any party whose
consent is required by Section 9.6), and accepted by the Administrative Agent,
in substantially the form of Schedule 9.6 attached hereto or any other form
approved by the Administrative Agent.

3

--------------------------------------------------------------------------------

     “Available Amount” shall mean, as of any date of determination, the sum of
(a) Consolidated EBITDA of the Credit Parties and their Subsidiaries, for the
period from the first day of the fourth fiscal quarter of the Borrowers’ 2012
fiscal year through the last day of the most recent quarter ended for which the
Borrowers have delivered an officer’s compliance certificate pursuant to Section
5.2(a) (the “Available Amount Calculation Period”), that has not been and is not
required to repay or prepay Indebtedness (including the Term Loan) minus (b) (i)
Consolidated Capital Expenditures made in cash (to the extent not financed with
Funded Debt) during the Available Amount Calculation Period and (ii) cash used
to fund Acquisitions permitted by Section 6.5(g) (to the extent not financed
with Funded Debt) made during the Available Amount Calculation Period minus (c)
increases in Consolidated Working Capital during the Available Amount
Calculation Period plus (d) decreases in Consolidated Working Capital during the
Available Amount Calculation Period minus (e) tax expense (including, without
limitation, any federal, state, local and foreign income and similar taxes) paid
in cash by the Credit Parties and their Subsidiaries during the Available Amount
Calculation Period minus (f) Consolidated Interest Expense paid in cash during
the Available Amount Calculation Period minus (g) Restricted Payments (excluding
the first $75,000,000 of Restricted Payments made by the Credit Parties after
the Closing Date and any Permitted Restricted Payments) made in cash during the
Available Amount Calculation Period minus (h) Scheduled Funded Debt Payments
made during the Available Amount Calculation Period and mandatory prepayments of
the Term Loan made during the Available Amount Calculation Period pursuant to
Section 2.4(b)(iii), in each case as such Consolidated EBITDA and other amounts
are set forth in each officer’s compliance certificate delivered pursuant to
Section 5.2(a) since the Closing Date.

     “Available Amount Calculation Period” shall have the meaning set forth in
the definition of Available Amount.

     “Bankruptcy Code” shall mean the Bankruptcy Code in Title 11 of the United
States Code, as amended, modified, succeeded or replaced from time to time.

“Bankruptcy Event” shall mean any of the events described in Section 7.1(f).

     “Borrowers” shall have the meaning set forth in the first paragraph of this
Credit Agreement.

“Business” shall have the meaning set forth in Section 3.10.

     “Business Day” shall mean a day other than a Saturday, Sunday or other day
on which commercial banks in Charlotte, North Carolina or New York, New York are
authorized or required by law to close; provided, however, that when used in
connection with a rate determination, borrowing or payment in respect of a LIBOR
Rate Loan, the term “Business Day” shall also exclude any day on which banks in
London, England are not open for dealings in Dollar deposits in the London
interbank market.

     “Capital Lease” shall mean any lease of property, real or personal, the
obligations with respect to which are required to be capitalized on a balance
sheet of the lessee in accordance with GAAP.

4

--------------------------------------------------------------------------------

     “Capital Lease Obligations” shall mean the capitalized lease obligations
relating to a Capital Lease determined in accordance with GAAP.

     “Capital Stock” shall mean (a) in the case of a corporation, capital stock,
(b) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
capital stock, (c) in the case of a partnership, partnership interests (whether
general or limited), (d) in the case of a limited liability company, membership
interests and (e) any other interest or participation that confers on a Person
the right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person.

     “Cash Equivalents” shall mean (a) securities issued or directly and fully
guaranteed or insured by the United States of America or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States of America is pledged in support thereof) having maturities of not more
than twelve months from the date of acquisition (“Government Obligations”), (b)
Dollar denominated time deposits, certificates of deposit, Eurodollar time
deposits and Eurodollar certificates of deposit of (i) any domestic commercial
bank of recognized standing having capital and surplus in excess of $250,000,000
or (ii) any bank whose short-term commercial paper rating from S&P is at least
A-I or the equivalent thereof or from Moody’s is at least P-l or the equivalent
thereof (any such bank being an “Approved Bank”), in each case with maturities
of not more than 364 days from the date of acquisition, (c) commercial paper and
variable or fixed rate notes issued by any Approved Bank (or by the parent
company thereof) or any variable rate notes issued by, or guaranteed by any
domestic corporation rated AI (or the equivalent thereof) or better by S&P or
P-I (or the equivalent thereof) or better by Moody’s and maturing within six
months of the date of acquisition, (d) repurchase agreements with a bank or
trust company (including a Lender) or a recognized securities dealer having
capital and surplus in excess of $500,000,000 for direct obligations issued by
or fully guaranteed by the United States of America, (e) obligations of any
State of the United States or any political subdivision thereof for the payment
of the principal and redemption price of and interest on which there shall have
been irrevocably deposited Government Obligations maturing as to principal and
interest at times and in amounts sufficient to provide such payment, and (it)
auction preferred stock rated in the highest short-term credit rating category
by S&P or Moody’s.

     “Cash Management Services” shall mean any services provided from time to
time to any Credit Party or Subsidiary in connection with operating,
collections, payroll, trust, or other depository or disbursement accounts,
including automatic clearinghouse, controlled disbursement, depository,
electronic funds transfer, information reporting, lockbox, stop payment,
overdraft and/or wire transfer services and all other treasury and cash
management services.

     “Casualty” shall mean, with respect to any property of any Person, any loss
of or damage to such property.

     “Change in Law” shall mean the occurrence, after the date of this
Agreement, of any of the following: (a) the adoption or taking effect of any
law, rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation, implementation or application
thereof by any Governmental Authority or (c) the making or

5

--------------------------------------------------------------------------------

issuance of any request, rule, guideline or directive (whether or not having the
force of law) by any Governmental Authority; provided, that notwithstanding
anything herein to the contrary, (i) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines or directives
thereunder or issued in connection therewith and (ii) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a “Change in Law”,
regardless of the date enacted, adopted or issued.

     “Change of Control” shall mean at any time the occurrence of any of the
following events: (a) any “person” or “group” (as such terms are used in Section
13(d) and 14(d) of the Exchange Act), is or becomes the “beneficial owner” (as
defined in Rules 13d-3 and 13d-5 under the Exchange Act, except that a person
shall be deemed to have “beneficial ownership” of all securities that such
person has the right to acquire, whether such right is exercisable immediately
or only after the passage of time), directly or indirectly, of 50% or more of
the then outstanding Voting Stock of the Parent; or (b) the replacement of a
majority of the Board of Directors of the Parent over a two-year period from the
directors who constituted the Board of Directors at the beginning of such
period, and such replacement shall not have been approved by a vote of at least
a majority of the Board of Directors of the Parent then still in office who
either were members of such Board of Directors at the beginning of such period
or whose election as a member of such Board of Directors was previously so
approved.

“Closing Date” shall mean the date of this Credit Agreement.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

     “Collateral” shall mean a collective reference to the Mortgaged Properties
and any other collateral which is identified in, and at any time will be covered
by the Security Documents and any other property or assets of a Credit Party
that may from time to time secure the Credit Party Obligations.

     “Collateral Value” shall mean, as of any date of determination with respect
to any Mortgaged Properties then constituting Collateral, the fair market value
of the leased fee interest of such Mortgaged Properties, based on the 2012
Appraisals or such later appraisals as required by this Agreement, as
applicable, as set forth in and calculated in accordance with the Collateral
Value Report most recently delivered to the Administrative Agent.

     “Collateral Value Report” shall mean, a report demonstrating the fair
market value of the leased fee interest of the Mortgaged Properties then
constituting Collateral as more specifically set forth on Schedule 5.2(a)(ii)
attached hereto.

     “Commonly Controlled Entity” shall mean an entity, whether or not
incorporated, which is under common control with the Borrowers within the
meaning of Section 4001(b)(1) of ERISA or is part of a group which includes the
Borrowers and which is treated as a single employer under Section 414(b) or
414(c) of the Code or, solely for purposes of Section 412 of the Code to the
extent required by such Section, Section 414(m) or 414(o) of the Code.

6

--------------------------------------------------------------------------------

     “Condemnation” shall mean a temporary or permanent taking by any
Governmental Authority as the result, in lieu or in anticipation, of the
exercise of the right of condemnation or eminent domain, of all or any part of
any Mortgaged Property, or any interest therein or right accruing thereto,
including any right of access thereto or any change of grade affecting such
Mortgaged Property or any part thereof.

     “Consolidated” shall mean, when used with reference to financial statements
or financial statement items of the Credit Parties and their Subsidiaries or any
other Person, such statements or items on a consolidated basis in accordance
with the consolidation principles of GAAP.

     “Consolidated Capital Expenditures” shall mean, for any period, all
expenditures of the Credit Parties and their Subsidiaries on a Consolidated
basis for such period that in accordance with GAAP would be classified as
capital expenditures, including, without limitation, Capital Lease Obligations.
The term “Consolidated Capital Expenditures” shall not include (a) any
Acquisition or (b) capital expenditures in respect of the reinvestment of
proceeds from Recovery Events.

     “Consolidated EBITDA” shall mean, as of any date of determination for the
four quarter period ending on such date (or, with respect to the determination
of Available Amount, for the Available Amount Calculation Period), (a)
Consolidated Net Income for such period plus (b) the sum of the following to the
extent deducted in calculating Consolidated Net Income: (i) Consolidated
Interest Expense for such period, (ii) tax expense (including, without
limitation, any federal, state, local and foreign income and similar taxes) of
the Credit Parties and their Subsidiaries for such period, (iii) depreciation
and amortization expense of the Credit Parties and their Subsidiaries for such
period, and (iv) other non-cash charges (excluding reserves for future cash
charges) of the Credit Parties and their Subsidiaries for such period, minus (c)
non-cash charges previously added back to Consolidated Net Income in determining
Consolidated EBITDA to the extent such non-cash charges have become cash charges
during such period minus (d) any other non-recurring cash or non-cash gains of
the Credit Parties and their Subsidiaries during such period.

     “Consolidated EBITDAR” shall mean, as of any date of determination for the
four quarter period ending on such date, the sum of (a) Consolidated EBITDA plus
(b) Consolidated Rent Expense, for such period.

     “Consolidated Interest Expense” shall mean for any period the Consolidated
interest expense included in a Consolidated income statement (without deduction
of interest income) of the Credit Parties and their Subsidiaries for such period
calculated, including without limitation or duplication (or, to the extent not
so included, with the addition of):

(1)      the amortization of Indebtedness discounts;   (2)      any payments or
fees with respect to letters of credit, bankers’ acceptances or similar
facilities;  

7

--------------------------------------------------------------------------------

(3)      net fees with respect to interest rate swap or similar agreements or
foreign currency hedge, exchange or similar agreements;   (4)      Preferred
stock dividends of the Credit Parties and their Subsidiaries (other than with
respect to Redeemable Stock) declared and paid or payable;   (5)      accrued
Redeemable Stock dividends of the Credit Parties and their Subsidiaries, whether
or not declared or paid;   (6)      interest on Indebtedness guaranteed by the
Credit Parties and their Subsidiaries; and   (7)      the portion of rental
expense deemed to be representative of the interest factor attributable to
Capital Lease Obligations.  

     “Consolidated Net Income” shall mean, for any period, the Consolidated net
income (or loss) of the Credit Parties and their Subsidiaries for such period;
provided that there shall be excluded therefrom:

(1)      the net income (or loss) of any Person acquired by the Borrowers or a
Guarantor in a pooling-of-interests transaction for any period prior to the date
of such transaction;   (2)      the net income (or loss) of any Person that is
not a Guarantor except to the extent of the amount of cash dividends or other
cash distributions actually paid to the Borrowers or a Guarantor by such Person
during such period;   (3)      gains or losses on Asset Dispositions or other
sales of assets by the Credit Parties  



and their Subsidiaries;




(4)      all extraordinary gains and extraordinary losses;   (5)      gains or
losses from the early retirement or extinguishment of Indebtedness;   (6)     
the cumulative effect of changes in accounting principles;   (7)      non-cash
gains or losses resulting from fluctuations in currency exchange rates;   (8)   
  the costs set forth on Schedule 1.1(d) of the Disclosure Letter;   (9)     
the tax effect of any of the items described in clauses (1) through (8) above;  

     provided, further, that there shall further be excluded therefrom the net
income (but not net loss) of the Insurance Subsidiary if it is subject to a
restriction which prevents the payment of dividends or the making of
distributions to the Borrowers or a Guarantor to the extent of such restriction.

8

--------------------------------------------------------------------------------

     “Consolidated Rent Expense” shall mean, for any period, all cash rent
expense of the Credit Parties and their Subsidiaries on a consolidated basis for
such period, as determined in accordance with GAAP.

     “Consolidated Working Capital” shall mean, as of any date of determination,
the excess of (a) current assets (excluding cash and Cash Equivalents) of the
Credit Parties and their Subsidiaries on a Consolidated basis as of such date of
determination less (b) current liabilities (excluding the current portion of
long term Indebtedness) of the Credit Parties and their Subsidiaries on a
Consolidated basis as of such date of determination, all as determined in
accordance with GAAP.

      “Contractual Obligation” shall mean, as to any Person, any provision of
any security issued by such Person or of any contract, agreement, instrument or
undertaking to which such Person is a party or by which it or any of its
property is bound.

      “Copyright Licenses” shall mean any agreement, whether written or oral,
providing for the grant by or to a Person of any right under any Copyright.

     “Copyrights” shall mean all copyrights of the Credit Parties and their
Subsidiaries in all works, now existing or hereafter created or acquired, all
registrations and recordings thereof, and all applications in connection
therewith, whether in the United States Copyright Office or in any similar
office or agency of the United States, any state thereof or any other country or
any political subdivision thereof, or otherwise.

     “Credit Documents” shall mean this Credit Agreement, each of the Term
Notes, any Joinder Agreement, and the Security Documents and all other
agreements, documents, certificates and instruments delivered to the
Administrative Agent or any Lender by any Credit Party in connection therewith
(other than any agreement, document, certificate or instrument related to a
Hedging Agreement).

“Credit Party” shall mean any of the Borrowers or the Guarantors.

     “Credit Party Obligations” shall mean, without duplication, (a) all of the
obligations, Indebtedness and liabilities of the Credit Parties to the Lenders
and the Administrative Agent, whenever arising, under this Credit Agreement, the
Term Notes or any of the other Credit Documents, including principal, interest,
fees, reimbursements and indemnification obligations and other amounts
(including, but not limited to, any interest accruing after the occurrence of a
filing of a petition of bankruptcy under the Bankruptcy Code with respect to any
Credit Party, regardless of whether such interest is an allowed claim under the
Bankruptcy Code) and (b) all liabilities and obligations, whenever arising,
owing from any Credit Party or any of their Subsidiaries to any Hedging
Agreement Provider arising under any Secured Hedging Agreement.

      “Debtor Relief Laws” shall mean the Bankruptcy Code and all other
liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect.

9

--------------------------------------------------------------------------------

     “Default” shall mean any of the events specified in Section 7.1, whether or
not any requirement for the giving of notice or the lapse of time, or both, or
any other condition, has been satisfied.

     “Defaulting Lender” shall mean, subject to Section 2.16(b) any Lender that,
(a) has failed to (i) fund all or any portion of its Term Loan on the Closing
Date, or (ii) pay to the Administrative Agent or any other Lender any other
amount required to be paid by it hereunder within two Business Days of the date
when due, (b) has notified the Borrowers or the Administrative Agent in writing
that it does not intend to comply with its funding obligations hereunder, or has
made a public statement to that effect, (c) has failed, within three Business
Days after written request by the Administrative Agent or the Borrowers, to
confirm in writing to the Administrative Agent and the Borrowers that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent and the
Borrowers), or (d) has, or has a direct or indirect parent company that has, (i)
become the subject of a proceeding under any Debtor Relief Law, or (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under clauses (a) through (d) above shall be conclusive and
binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to Section 2.16(b)) upon delivery of written notice
of such determination to the Borrowers and each Lender.

      “Disclosure Letter” shall mean that certain Disclosure Letter dated as of
the Closing Date, executed and delivered by the Credit Parties in favor of the
Administrative Agent and the Lenders, as amended and in effect from time to
time.

“Dollars” and “$” shall mean dollars in lawful currency of the United States of
America.

     “Domestic Lending Office” shall mean, initially, the office of each Lender
designated as such Lender’s Domestic Lending Office shown in such Lender’s
Administrative Details Form; and thereafter, such other office of such Lender as
such Lender may from time to time specify to the Administrative Agent and the
Borrowers as the office of such Lender at which Alternate Base Rate Loan of such
Lender are to be made.

     “Domestic Subsidiary” shall mean any Subsidiary that is organized and
existing under the laws of the United States or any state or commonwealth
thereof or under the laws of the District of Columbia.

10

--------------------------------------------------------------------------------

     “Eligible Assignee” shall mean (a) a Lender, (b) an Affiliate of a Lender,
(c) an Approved Fund, and (d) any other Person (other than a natural person)
approved by (i) the Administrative Agent, (ii) to the extent required by Section
9.6(b)(iii) and so long as the primary syndication of the Term Loan has been
completed as determined by Wells Fargo, the Parent (each such approval not to be
unreasonably withheld or delayed); provided that notwithstanding the foregoing,
“Eligible Assignee” shall not include any Person excluded pursuant to Section
9.6(b)(v) or (vi).

     “Engagement Letter” shall mean the letter agreement dated August 16, 2012,
addressed to the Parent from Wells Fargo and the Arrangers, as amended, modified
or otherwise supplemented.

     “Environmental Laws” shall mean any and all applicable foreign, federal,
state, local or municipal laws, rules, orders, regulations, statutes,
ordinances, codes, decrees, requirements of any Governmental Authority or other
Requirement of Law (including common law) regulating, relating to or imposing
liability or standards of conduct concerning protection of human health or the
environment, as now or may at any time be in effect during the term of this
Credit Agreement.

     “Environmental Permits” shall mean any and all permits, licenses,
approvals, registrations, notifications, exemptions and other authorizations
under or pursuant to any Environmental Law.

     “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.

     “Eurodollar Reserve Percentage” shall mean for any day, the percentage
(expressed as a decimal and rounded upwards, if necessary, to the next higher
1/100th of 1%) which is in effect for such day as prescribed by the Federal
Reserve Board (or any successor) for determining the maximum reserve requirement
(including without limitation any basic, supplemental or emergency reserves) in
respect of Eurocurrency liabilities, as defined in Regulation D of such Board as
in effect from time to time, or any similar category of liabilities for a member
bank of the Federal Reserve System in New York City.

     “Event of Default” shall mean any of the events specified in Section 7.1;
provided, however, that any requirement for the giving of notice or the lapse of
time, or both, or any other condition, has been satisfied.

     “Excess Availability” shall mean, as of any date of determination, the sum
of (a) the amount the Borrowers are entitled to borrow on such date under the
Revolving Credit Agreement in accordance with the terms thereof and (b) the
amount of unrestricted cash and Cash Equivalents on the balance sheet of the
Credit Parties.

     “Excess Cash Flow” shall mean, with respect to any fiscal year of the
Borrowers, for the Credit Parties and their Subsidiaries on a Consolidated
basis, an amount equal to (a) Consolidated EBITDA for such period minus (b) (i)
Consolidated Capital Expenditures made in cash (to the extent permitted
hereunder and not financed with Funded Debt) during such

11

--------------------------------------------------------------------------------

period and (ii) cash used to fund Acquisitions permitted by Section 6.5(g) (to
the extent not financed with Funded Debt) made during such period minus (c)
Scheduled Funded Debt Payments (excluding any Scheduled Funded Debt Payments of
intercompany indebtedness) made in cash during such period minus (d)
Consolidated Interest Expense (excluding any Consolidated Interest Expense
associated with intercompany indebtedness) paid in cash during such period minus
(e) tax expense (including, without limitation, any federal, state, local and
foreign income and similar taxes) paid in cash during such period minus (f)
increases in Consolidated Working Capital during such period plus (g) decreases
in Consolidated Working Capital during such period minus (h) optional
prepayments of the Term Loan made during such period.

      “Excluded Taxes” shall mean any of the following Taxes imposed on or with
respect to a Recipient: (a) Taxes imposed on or measured by the Recipient’s net
income (however denominated), franchise Taxes imposed on the Recipient, and
branch profits Taxes imposed on the Recipient, in each case, (i) by the
jurisdiction (or any political subdivision thereof) under the laws of which such
Recipient is organized or in which its principal office is located or, in the
case of any Lender, in which its applicable lending office is located or (ii) as
the result of any other present or former connection between such Recipient and
the jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Credit Document, or sold or assigned an interest in any Term Loan or Credit
Document), (b) in the case of a Lender (other than an assignee pursuant to a
request by the Borrowers under Section 2.15(b)), U.S. federal withholding Taxes
imposed on amounts payable to or for the account of such Lender pursuant to a
law in effect on the date on which (i) such Lender becomes a party hereto or
(ii) such Lender changes its lending office, except in each case to the extent
that, pursuant to Section 2.14, amounts with respect to such Taxes were payable
either to such Lender's assignor immediately before such Lender became a party
hereto or to such Lender immediately before it changed its lending office, (c)
Taxes attributable to such Recipient’s failure to comply with Section 2.14(f)
and (d) any Taxes imposed under FATCA (or any amended or successor version of
FATCA that is substantively comparable and not materially more onerous to comply
with).

“Existing Credit Agreement” shall have the meaning set forth in the preamble
hereto.

     “FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date
of this Agreement, and any current or future regulations or official
interpretations thereof.

     “Federal Funds Effective Rate” shall have the meaning set forth in the
definition of “Alternate Base Rate”.

     “FIRREA” shall mean the Financial Institutions Reform, Recovery &
Enforcement Act of 1989, as amended from time to time.

      “Fixtures” shall have the meaning set forth in the granting clause of the
related Mortgage Instrument with respect to each Mortgaged Property.

12

--------------------------------------------------------------------------------

     “Flood Hazard Property” an area designated by the Federal Emergency
Management Agency as having special flood or mud slide hazards.

     “Foreign Lender” shall mean any Lender that is organized under the laws of
a jurisdiction other than that in which any of the Borrowers is a resident for
tax purposes. For purposes of this definition, the United States of America,
each State thereof and the District of Columbia shall be deemed to constitute a
single jurisdiction.

     “Fund” shall mean any Person (other than a natural person) that is (or will
be) engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

     “Funded Debt” shall mean, with respect to any Person, without duplication,
(a) all obligations of such Person for borrowed money, (b) all obligations of
such Person evidenced by bonds, debentures, notes or similar instruments, or
upon which interest payments are customarily made, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property purchased by such Person (other than customary reservations or
retentions of title under agreements with suppliers entered into in the ordinary
course of business), (d) all obligations (including, without limitation, earnout
obligations) of such Person incurred, issued or assumed as the deferred purchase
price of property or services purchased by such Person (other than trade debt
incurred in the ordinary course of business and not more than 90 days overdue)
which would appear as liabilities on a balance sheet of such Person, (e) the
principal portion of all obligations of such Person under Capital Leases, (f)
the amount of all drafts drawn under letters of credit issued or bankers’
acceptances facilities created for the account of such Person (to the extent
unreimbursed), (g) all preferred Capital Stock issued by such Person and which
by the terms thereof could be (at the request of the holders thereof or
otherwise) subject to mandatory sinking fund payments, redemption or other
acceleration, (h) the principal balance outstanding under any synthetic lease,
tax retention operating lease, off-balance sheet loan or similar off-balance
sheet financing product, (i) all obligations of such Person under Hedging
Agreements, excluding any portion thereof which would be accounted for as
interest expense under GAAP, (j) all Indebtedness of others of the type
described in clauses (a) through (i) hereof secured by (or for which the holder
of such Indebtedness has an existing right, contingent or otherwise, to be
secured by) any Lien on, or payable out of the proceeds of production from,
property owned or acquired by such Person, whether or not the obligations
secured thereby have been assumed, (k) all Guaranty Obligations of such Person
with respect to Indebtedness of another Person of the type described in clauses
(a) through (i) hereof and (l) all Indebtedness of the type described in clauses
(a) through (i) hereof of any partnership or unincorporated joint venture in
which such Person is a general partner or a joint venturer.

“Funding Indemnity Letter” shall have the meaning set forth in Section 2.1.

     “GAAP” shall mean generally accepted accounting principles in effect in the
United States of America applied on a consistent basis; subject, however, in the
case of determination of compliance with the financial covenant set out in
Section 5.9, to the provisions of Section 1.3.

13

--------------------------------------------------------------------------------

     “Governmental Authority” shall mean the government of the United States of
America or any other nation, or of any political subdivision thereof, whether
state or local, and any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

     “Guarantor” shall have the meaning set forth in the first paragraph of this
Credit Agreement.

“Guaranty” shall mean the guaranty of the Guarantors set forth in Article X.

     “Guaranty Obligations” shall mean, with respect to any Person, without
duplication, any obligations of such Person (other than endorsements in the
ordinary course of business of negotiable instruments for deposit or collection)
guaranteeing or intended to guarantee any Indebtedness of any other Person in
any manner, whether direct or indirect, and including without limitation any
obligation, whether or not contingent, (a) to purchase any such Indebtedness or
any property constituting security therefor, (b) to advance or provide funds or
other support for the payment or purchase of any such Indebtedness or to
maintain working capital, solvency or other balance sheet condition of such
other Person (including without limitation keep well agreements, maintenance
agreements, comfort letters or similar agreements or arrangements) for the
benefit of any holder of Indebtedness of such other Person, (c) to lease or
purchase property, securities or services primarily for the purpose of assuring
the holder of such Indebtedness, or (d) to otherwise assure or hold harmless the
holder of such Indebtedness against loss in respect thereof. The amount of any
Guaranty Obligation hereunder shall (subject to any limitations set forth
therein) be deemed to be an amount equal to the outstanding principal amount (or
maximum principal amount, if larger) of the Indebtedness in respect of which
such Guaranty Obligation is made.

      “Hedging Agreement Provider” shall mean any Person that enters into a
Secured Hedging Agreement with a Credit Party or any of its Subsidiaries that is
permitted by Section 6.1(d)(i) to the extent such Person is a Lender, an
Affiliate of a Lender or any other Person that was a Lender (or an Affiliate of
a Lender) at the time it entered into the Secured Hedging Agreement (or, with
respect to any Secured Hedging Agreement existing on the Closing Date, is a
Lender or Affiliate of a Lender on the Closing Date) but has ceased to be a
Lender (or whose Affiliate has ceased to be a Lender) under the Credit
Agreement.

     “Hedging Agreements” shall mean, with respect to any Person, any agreement
entered into to protect such Person against fluctuations in interest rates, or
currency or raw materials values, including, without limitation, any interest
rate swap, cap or collar agreement or similar arrangement between such Person
and one or more counterparties, any foreign currency exchange agreement,
currency protection agreements, commodity purchase or option agreements or other
interest or exchange rate hedging agreements.

     “Improvements” shall have the meaning set forth in the granting clause of
the related Mortgage Instrument with respect to each Mortgaged Property.

14

--------------------------------------------------------------------------------

     “Indebtedness” shall mean, with respect to any Person, without duplication,
(a) all obligations of such Person for borrowed money, (b) all obligations of
such Person evidenced by bonds, debentures, notes or similar instruments, or
upon which interest payments are customarily made, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property purchased by such Person (other than customary reservations or
retentions of title under agreements with suppliers entered into in the ordinary
course of business), (d) all obligations (including, without limitation, earnout
obligations) of such Person incurred, issued or assumed as the deferred purchase
price of property or services purchased by such Person (other than trade debt
incurred in the ordinary course of business and not more than 90 days overdue)
which would appear as liabilities on a balance sheet of such Person, (e) all
obligations of such Person under take-or-pay or similar arrangements or under
commodities agreements, (0 all Indebtedness of others secured by (or for which
the holder of such Indebtedness has an existing right, contingent or otherwise,
to be secured by) any Lien on, or payable out of the proceeds of production
from, property owned or acquired by such Person, whether or not the obligations
secured thereby have been assumed, (g) all Guaranty Obligations of such Person
with respect to Indebtedness of another Person, (h) the principal portion of all
Capital Lease Obligations of such Person, (i) all obligations of such Person
under Hedging Agreements, excluding any portion thereof which would be accounted
for as interest expense under GAAP, (j) the maximum amount of all letters of
credit issued or bankers’ acceptances facilities created for the account of such
Person and, without duplication, all drafts drawn thereunder (to the extent
unreimbursed), (k) all preferred Capital Stock issued by such Person and which
by the terms thereof could be (at the request of the holders thereof or
otherwise) subject to mandatory sinking fund payments, redemption or other
acceleration, (1) the Indebtedness of any partnership or unincorporated joint
venture in which such Person is a general partner or a joint venturer and (m)
obligations of such Person under non-compete agreements. Any funds borrowed by
the Borrowers against the cash surrender value of any “key-man” insurance
policies (and which do not exceed such cash surrender value), which is not
treated as indebtedness under GAAP shall not be deemed to be Indebtedness for
purposes of this Agreement.

     “Indemnified Taxes” shall mean (a) Taxes, other than Excluded Taxes,
imposed on or with respect to any payment made by or on account of any
obligation of any Credit Party under any Credit Document and (b) to the extent
not otherwise described in (a), Other Taxes.

     “Insolvency” shall mean, with respect to any Multiemployer Plan, the
condition that such Plan is insolvent within the meaning of such term as used in
Section 4245 of ERISA.

     “Insurance Subsidiary” shall mean Colchester Insurance Company, a Vermont
insurance corporation, and its successors and assigns.

     “Intellectual Property” shall mean the Copyrights, Copyright Licenses,
Patents, Patent Licenses, Trademarks and Trademark Licenses of the Credit
Parties and their Subsidiaries, all goodwill associated therewith and all rights
to sue for infringement thereof.

     “Interest Payment Date” shall mean (a) as to any Alternate Base Rate Loan,
the last day of each March, June, September and December and on the Maturity
Date, (b) as to any LIBOR Rate Loan having an Interest Period of three months or
less, the last day of such Interest Period,

15

--------------------------------------------------------------------------------

(c) as to any LIBOR Rate Loan having an Interest Period longer than three
months, (i) each three (3) month anniversary following the first day of such
Interest Period and (ii) the last day of such Interest Period and (d) as to any
Term Loan which is the subject of a mandatory prepayment required pursuant to
Section 2.4(b), the date on which such mandatory prepayment is due.

“Interest Period” shall mean, with respect to any LIBOR Rate Loan,

     (a) initially, the period commencing on the Closing Date or conversion
date, as the case may be, with respect to such LIBOR Rate Loan and ending one,
two, three or six months thereafter, subject to availability to all Lenders, as
selected by the Borrowers in the Notice of Conversion given with respect
thereto; and

     (b) thereafter, each period commencing on the last day of the immediately
preceding Interest Period applicable to such LIBOR Rate Loan and ending one,
two, three or six months thereafter, subject to availability to all Lenders, as
selected by the Borrowers by irrevocable notice to the Administrative Agent not
less than three Business Days prior to the last day of the then current Interest
Period with respect thereto; provided that the foregoing provisions are subject
to the following:

     (i) if any Interest Period pertaining to a LIBOR Rate Loan would otherwise
end on a day that is not a Business Day, such Interest Period shall be extended
to the next succeeding Business Day unless the result of such extension would be
to carry such Interest Period into another calendar month in which event such
Interest Period shall end on the immediately preceding Business Day;

     (ii) any Interest Period pertaining to a LIBOR Rate Loan that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the relevant calendar month;

     (iii) if the Borrowers shall fail to give notice as provided above, the
Borrowers shall be deemed to have selected an Alternate Base Rate Loan to
replace the affected LIBOR Rate Loan;

     (iv) no Interest Period shall extend beyond the Maturity Date and, further,
no Interest Period shall extend beyond any principal amortization payment date
with respect to the Term Loan unless the portion of the Term Loan consisting of
Alternate Base Rate Loans together with the portion of the Term Loan consisting
of LIBOR Rate Loans with Interest Periods expiring prior to or concurrently with
the date such principal amortization payment date is due, is at least equal to
the amount of such principal amortization payment due on such date; and

     (v) no more than three (3) LIBOR Rate Loans may be in effect at any time.
For purposes hereof, LIBOR Rate Loans with different Interest Periods shall be
considered as separate LIBOR Rate Loans, even if they shall begin on the same
date, although borrowings, extensions and conversions may, in accordance

16

--------------------------------------------------------------------------------

with the provisions hereof, be combined at the end of existing Interest Periods
to constitute a new LIBOR Rate Loan with a single Interest Period.

     “Investment” shall mean (a) the acquisition (whether for cash, property,
services, assumption of Indebtedness, securities or otherwise) of shares of
Capital Stock, other ownership interests or other securities of any Person or
bonds, notes, debentures or all or substantially all of the assets of any Person
or (b) any deposit with, or advance, loan or other extension of credit to, any
Person (other than deposits made in the ordinary course of business) or (c) any
other capital contribution to or investment in any Person, including, without
limitation, any Guaranty Obligation (including any support for a letter of
credit issued on behalf of such Person) incurred for the benefit of such Person.

     “Joinder Agreement” shall mean a Joinder Agreement in substantially the
form of Schedule 5.10 attached hereto, executed and delivered by an Additional
Credit Party in accordance with the provisions of Section 5.10.

      “Lender” shall have the meaning set forth in the first paragraph of this
Credit Agreement.

     “Lender Commitment Letter” shall mean, with respect to any Lender, the
letter (or other correspondence) to such Lender from the Administrative Agent
notifying such Lender of its Term Loan Commitment.

     “LIBOR” shall mean, for any LIBOR Rate Loan for any Interest Period
therefor or for determining Alternate Base Rate, the rate per annum (rounded
upwards, if necessary, to the nearest 1/100 of 1%) appearing on Reuters Screen
LIBOR01 Page (or any successor page) as the London interbank offered rate for
deposits in Dollars at approximately 11:00 A.M. (London time) two (2) Business
Days prior to the first day of such Interest Period for a term comparable to
such Interest Period. If for any reason such rate is not available, then “LIBOR”
shall mean the rate per annum at which, as determined by the Administrative
Agent in accordance with its customary practices, Dollars in an amount
comparable to the Term Loans then requested are being offered to leading banks
at approximately 11:00 A.M. London time, two (2) Business Days prior to the
commencement of the applicable Interest Period for settlement in immediately
available funds by leading banks in the London interbank market for a period
equal to the Interest Period selected. Notwithstanding the foregoing, for
purposes of this Agreement, LIBOR shall in no event be less than 1.25% at any
time.

     “LIBOR Lending Office” shall mean, initially, the office of each Lender
designated as such Lender’s LIBOR Lending Office in such Lender’s Administrative
Details Form; and thereafter, such other office of such Lender as such Lender
may from time to time specify to the Administrative Agent and the Borrowers as
the office of such Lender at which the LIBOR Rate Loan of such Lender are to be
made.

     “LIBOR Rate” shall mean a rate per annum (rounded upwards, if necessary, to
the next higher 1/100th of 1%) determined by the Administrative Agent pursuant
to the following formula:

17

--------------------------------------------------------------------------------

                                       LIBOR Rate =    LIBOR         

--------------------------------------------------------------------------------

    1.00 - Eurodollar Reserve Percentage                               “LIBOR
Rate Loan” shall    mean that portion of the Term Loan the rate    of   
interest  applicable to which is based on the LIBOR Rate.         


     “Lien” shall mean any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge or other security
interest or any preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including, without limitation, any
conditional sale or other title retention agreement and any Capital Lease having
substantially the same economic effect as any of the foregoing).

     “Maintenance Reversion Date” shall mean the date that Excess Availability
has been greater than $50,000,000 for thirty (30) consecutive days.

      “Material Adverse Effect” shall mean a material adverse effect on (a) the
business, operations, property, assets or financial condition of the Credit
Parties and their Subsidiaries taken as a whole, (b) the ability of any Borrower
or any Guarantor to perform its obligations, when such obligations are required
to be performed, under this Credit Agreement, any of the Term Notes or any other
Credit Document, (c) the validity or enforceability of this Credit Agreement,
any of the Term Notes or any of the other Credit Documents or the rights or
remedies of the Administrative Agent or the Lenders hereunder or thereunder or
(d) the economic value, useful life, utility, condition, operational capacity or
functional capacity of the Mortgaged Properties taken as a whole.

     “Material Contract” shall mean (a) any contract or other agreement, written
or oral, of the Credit Parties or any of their Subsidiaries involving monetary
liability of or to any such Person in an amount in excess of $20,000,000 per
annum, (b) any contract or other agreement, written or oral, of the Credit
Parties or any of their Subsidiaries representing at least $20,000,000 of the
total Consolidated revenues of the Credit Parties and their Subsidiaries for any
fiscal year or (c) any other contract, agreement, permit or license, written or
oral, of the Credit Parties or any of their Subsidiaries as to which the breach,
nonperformance, cancellation of failure to renew by any party thereto,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

     “Materials of Environmental Concern” shall mean any gasoline or petroleum
(including crude oil or any extraction thereof) or petroleum products or any
hazardous or toxic substances, materials or wastes, defined or regulated as such
in or under any Environmental Law, including, without limitation, asbestos,
perchlorate, polychlorinated biphenyls and urea-formaldehyde insulation.

“Maturity Date” shall mean the date that is six (6) years following the Closing
Date.

     “Minimum EBITDA Maintenance Event” shall mean the period commencing the end
of any month during which Excess Availability is at any time less than
$50,000,000 and ending on a Maintenance Reversion Date.

18

--------------------------------------------------------------------------------

“Moody’s” shall mean Moody’s Investors Service, Inc.

     “Mortgage Instrument” shall mean any mortgage, deed of trust, or deed to
secure debt or any amendment to mortgage, deed of trust or deed to secure debt
executed by a Credit Party in favor of the Administrative Agent pursuant to the
terms of Section 4.1(d)(iii) or 5.12, as the same may be amended, modified,
restated, amended and restated or supplemented from time to time.

     “Mortgage Title Insurance Policy” shall mean, with respect to any Mortgage
Instrument, an ALTA mortgagee title insurance policy issued by a title insurance
company (the “Title Insurance Company”) selected by the Administrative Agent in
an amount satisfactory to the Administrative Agent, in form and substance
satisfactory to the Administrative Agent.

     “Mortgaged Property” shall mean any owned real property of a Credit Party
with respect to which such Credit Party executes a Mortgage Instrument in favor
of the Administrative Agent.

     “Mortgaged Property MAE” shall mean a material adverse effect on (a) the
business, operations, property, assets or financial condition of the Credit
Parties and their Subsidiaries taken as a whole, (b) the ability of any Borrower
or any Guarantor to perform its obligations, when such obligations are required
to be performed, under this Credit Agreement, any of the Term Notes or any other
Credit Document, (c) the validity or enforceability of this Credit Agreement,
any of the Term Notes or any of the other Credit Documents or the rights or
remedies of the Administrative Agent or the Lenders hereunder or thereunder or
(d) the economic value, useful life, utility, condition, operational capacity or
functional capacity of any Mortgaged Property.

     “Multiemployer Plan” shall mean a Plan that is a multiemployer plan as
defined in Section 4001(a)(3) of ERISA.

     “Net Cash Proceeds” shall mean the aggregate cash proceeds received by any
Credit Party or any Subsidiary in respect of any Asset Disposition or Recovery
Event, net of (a) direct costs (including, without limitation, legal, accounting
and investment banking fees, and sales commissions) associated therewith, (b)
amounts held in escrow to be applied as part of the purchase price of any Asset
Disposition and (c) taxes paid or payable as a result thereof, it being
understood that “Net Cash Proceeds” shall include, without limitation, any cash
received upon the sale or other disposition of any non-cash consideration
received by any Credit Party or any Subsidiary in any Asset Disposition or
Recovery Event and any cash released from escrow as part of the purchase price
in connection with any Asset Disposition.

     “Non-Consenting Lender” shall mean any Lender that does not approve any
consent, waiver or amendment that (a) requires the approval of all affected
Lenders in accordance with the terms of Section 9.1 and (b) has been approved by
the Required Lenders.

     “Non-Defaulting Lender” shall mean, at any time, each Lender that is not a
Defaulting Lender at such time.

19

--------------------------------------------------------------------------------

      “Notice of Conversion/Extension” shall mean the written notice of
conversion of a LIBOR Rate Loan to an Alternate Base Rate Loan or an Alternate
Base Rate Loan to a LIBOR Rate Loan, or extension of a LIBOR Rate Loan, in each
case substantially in the form of Schedule 2.6 attached hereto.

     “O&M Plans” shall mean each of the Operations and Maintenance Program
Reports listed on Schedule 5.5(c) to the Disclosure Letter.

     “Obligations” shall mean, collectively, the Term Loans and all other
obligations of the Credit Parties to the Administrative Agent and the Lenders
under the Credit Documents.

     “OFAC” shall mean the U.S. Department of the Treasury’s Office of Foreign
Assets Control.

     “Operating Lease” shall mean, as applied to any Person, any lease
(including, without limitation, leases which may be terminated by the lessee at
any time) of any property (whether real, personal or mixed) which is not a
Capital Lease other than any such lease in which that Person is the lessor.

     “Other Connection Taxes” shall mean, with respect to any Recipient, Taxes
imposed as a result of a present or former connection between such Recipient and
the jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Credit Document, or sold or assigned an interest in the Term Loan or any Credit
Document).

     “Other Taxes” shall mean all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Credit Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.15).

“Participant” has the meaning assigned to such term in clause (d) of Section
9.6.

     “Patent Licenses” shall mean all agreements, whether written or oral,
providing for the grant by or to a Person of any right to manufacture, use or
sell any invention covered by a Patent.

     “Patents” shall mean all letters patent of the United States or any other
country, now existing or hereafter arising, and all improvement patents,
reissues, reexaminations, patents of additions, renewals and extensions thereof,
and all applications for letters patent of the United States or any other
country, now existing or hereafter arising, and all provisionals, divisions,
continuations and continuations-in-part and substitutes thereof

     “Patriot Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT ACT)
Act of

20

--------------------------------------------------------------------------------

2001 (Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)), as
amended or modified from time to time.

      “PBGC” shall mean the Pension Benefit Guaranty Corporation established
pursuant to Subtitle A of Title IV of ERISA.



  “Permitted Liens” shall mean:




     (a) Liens created by or otherwise existing under or in connection with this
Credit Agreement or the other Credit Documents in favor of the Lenders;

     (b) Liens in favor of a Hedging Agreement Provider in connection with any
Secured Hedging Agreement, but only if such Hedging Agreement Provider and the
Administrative Agent, on behalf of the Lenders, shall share pari passu in the
collateral subject to such Liens;

     (c) Liens for taxes, assessments, charges or other governmental levies not
yet delinquent, if any, related thereto has not expired or which are being
contested in good faith by appropriate proceedings; provided that (i) adequate
reserves with respect thereto are maintained on the books of the Borrowers or
their Subsidiaries, as the case may be, in conformity with GAAP (or, in the case
of Subsidiaries with significant operations outside of the United States of
America, generally accepted accounting principles in effect from time to time in
their respective jurisdictions of incorporation) and (ii) to the extent such
Lien affects a Mortgaged Property, no forfeiture or other enforcement action
shall have been commenced with respect to such Mortgaged Property;

     (d) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or
other like Liens arising in the ordinary course of business which are not
overdue for a period of more than 60 days or which are being contested in good
faith by appropriate proceedings; provided that a reserve or other appropriate
provision shall have been made therefore and the aggregate amount of such Liens
is less than $100,000;

     (e) pledges or deposits (other than cash) in connection with workers’
compensation, unemployment insurance and other social security legislation and
deposits securing liability to insurance carriers under insurance or
self-insurance arrangements in an aggregate amount not to exceed $500,000;

     (f) deposits to secure the performance of bids, trade contracts, (other
than for borrowed money), leases, statutory obligations, surety and appeal
bonds, performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

     (g) Liens on assets and properties (other than Mortgaged Properties)
securing Indebtedness permitted pursuant to Section 6.1(b), (d)(ii), (e) and
(f);

     (h) any extension, renewal or replacement (or successive extensions,
renewals or replacements), in whole or in part, of any Lien referred to in the
foregoing clauses; provided that such extension, renewal or replacement Lien
shall be limited to all or a part

21

--------------------------------------------------------------------------------

of the property which secured the Lien so extended, renewed or replaced (plus
improvements on such property);

     (i) Liens existing on the Closing Date and set forth on Schedule 1.1(b) to
the Disclosure Letter provided that no such Lien shall at any time be extended
to cover Collateral;

     (j) easements, encroachments, rights-of-way, zoning restrictions, minor
defects or irregularities in title and other similar encumbrances not
interfering in any material respect with the value or use of the property to
which such Lien is attached; and

(k) Liens arising from precautionary UCC financing statements.

“Permitted Restricted Payment” shall have the meaning set forth in Section 6.10.

     “Person” shall mean an individual, partnership, corporation, limited
liability company, business trust, joint stock company, trust, unincorporated
association, joint venture, Governmental Authority or other entity of whatever
nature.

     “Plan” shall mean, as of any date of determination, any employee benefit
plan which is covered by Title IV of ERISA and in respect of which any Credit
Party or a Commonly Controlled Entity is (or, if such plan were terminated at
such time, would under Section 4069 of ERISA be deemed to be) an “employer” as
defined in Section 3(5) of ERISA.

“Prime Rate” shall have the meaning set forth in the definition of Alternate
Base Rate.

     “Pro Forma Basis” shall mean, with respect to any transaction, that such
transaction shall be deemed to have occurred as of the first day of the
twelve-month period ending as of the most recent quarter end preceding the date
of such transaction for which financial information applicable to the
transaction is available.

“Properties” shall have the meaning set forth in Section 3.10(a).

      “Ratings” shall mean, as of any date of determination, (a) the corporate
credit ratings as determined by S&P, (b) the corporate family ratings of the
Parent as determined by Moody’s and (c) a rating for the Term Loan as determined
by S&P and Moody’s.

      “REA” shall mean any construction, operation and reciprocal easement
agreement, common area maintenance agreement or similar agreement (including any
separate agreement or other agreement between a Credit Party and one or more
other parties to a REA with respect to such REA) affecting any Mortgaged
Property or portion thereof.

“Recipient” shall mean (a) the Administrative Agent and (b) any Lender, as
applicable.

“Recovery Event” shall mean the receipt by the Credit Parties or any of their

Subsidiaries of any cash insurance proceeds or condemnation or expropriation
award payable by

22

--------------------------------------------------------------------------------

reason of theft, loss, physical destruction or damage, taking or similar event
with respect to any of their assets constituting Collateral.

     “Redeemable Stock” of any Person shall mean any Capital Stock of such
Person that by its terms (or by the terms of any security into which it is
convertible or for which it is exchangeable) or otherwise (including upon the
occurrence of an event) matures or is required to be redeemed (pursuant to any
sinking fund obligation or otherwise) or is convertible into or exchangeable for
Indebtedness or is redeemable at the option of the holder thereof, in whole or
in part, at any time prior to the Maturity Date.

“Register” shall have the meaning set forth in Section 9.6(c).

     “Related Parties” shall mean, with respect to any Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents and advisors
of such Person and of such Person’s Affiliates.

      “Rent Adjusted Leverage Ratio” shall mean, as of any date of determination
for the four (4) consecutive fiscal quarter period ending on such date, the
ratio of (a) Funded Debt of the Credit Parties and their Subsidiaries as of such
date of determination plus eight (8) times Consolidated Rent Expense of the
Credit Parties and their Subsidiaries for such period to (b) EBITDAR of the
Credit Parties and their Subsidiaries for such period.

     “Reorganization” shall mean, with respect to any Multiemployer Plan, the
condition that such Plan is in reorganization within the meaning of such term as
used in Section 4241 of ERISA.

     “Reportable Event” shall mean any of the events set forth in Section
4043(c) of ERISA, other than those events as to which the thirty-day notice
period is waived under PBGC Reg. Section 4043.

     “Repricing Transaction” shall mean the prepayment, refinancing,
substitution or replacement of all or a portion of the Term Loan with the
incurrence by a Borrower or any Subsidiary of any debt financing (including any
new term loan under this Agreement) having an effective interest cost or
weighted average yield (with the comparative determinations to be made by the
Administrative Agent consistent with generally accepted financial practices,
after giving effect to, among other factors, margin, interest rate floors,
upfront or similar fees or original issue discount shared with all providers of
such financing, but excluding the effect of any arrangement, structuring,
syndication or other fees payable in connection therewith that are not shared
with all providers of such financing, and without taking into account any
fluctuations in the LIBOR Rate) that is less than the effective interest cost or
weighted average yield (as determined by the Administrative Agent on the same
basis) of the Term Loan, including without limitation, as may be effected
through any consent, waiver or amendment to this Agreement relating to the
interest rate for, or weighted average yield of, the Term Loan.

     “Required Lenders” shall mean, as of any date of determination, Lenders
holding at least a majority of the outstanding principal amount of the Term
Loan; provided, however, that if any Lender shall be a Defaulting Lender at such
time, then there shall be excluded from the

23

--------------------------------------------------------------------------------

determination of Required Lenders, Obligations owing to such Defaulting Lender
and such Defaulting Lender’s portion of the outstanding principal amount of the
Term Loan.

     “Requirement of Law” shall mean, as to any Person, the articles or
certificate of incorporation and by-laws or other organizational or governing
documents of such Person, and each law, treaty, rule or regulation or
determination of an arbitrator or a court or other Governmental Authority in
each case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject.

     “Responsible Officer” shall mean, as to (a) the Borrowers, the Chief
Executive Officer, the Chief Accounting Officer, the Chief Financial Officer,
the General Counsel and the Treasurer and (b) as to any other Credit Party, any
duly authorized officer thereof.

“Restoration” shall have the meaning set forth in Section 5.14(h).

     “Restricted Payment” shall mean (a) any dividend or other distribution,
direct or indirect, on account of any shares of any class of Capital Stock of
any Credit Party or any of its Subsidiaries, now or hereafter outstanding, (b)
any redemption, retirement, sinking fund or similar payment, purchase or other
acquisition for value, direct or indirect, of any shares of any class of Capital
Stock of any Credit Party or any of its Subsidiaries, now or hereafter
outstanding, (c) any payment made to retire, or to obtain the surrender of, any
outstanding warrants, options or other rights to acquire shares of any class of
Capital Stock of any Credit Party or any of its Subsidiaries, now or hereafter
outstanding, (d) any payment with respect to any earnout obligation and (e) any
payment or prepayment of principal of, premium, if any, or interest on,
redemption, purchase, retirement, defeasance, sinking fund or similar payment
with respect to, any Subordinated Debt of any Credit Party or any of its
Subsidiaries.

     “Revolving Credit Agreement” shall mean that certain Amended and Restated
Credit Agreement, dated as of July 26, 2011 among the Borrowers, the guarantors
party thereto, Bank of America, N.A., as administrative agent, and the other
parties thereto that provides for line of credit borrowings up to $300,000,000
(as the same now exists or may hereafter be amended, modified, supplemented,
extended, renewed, restated or replaced in accordance with the terms hereof) and
the agreements, documents and instruments at any time executed and/or delivered
in connection therewith or related thereto.

     “S&P” shall mean Standard & Poor’s Ratings Services, a division of The
McGraw Hill Companies, Inc.

     “Sanctioned Entity” shall mean (a) a country or a government of a country,
(b) an agency of the government of a country, (c) an organization directly or
indirectly controlled by a country or its government, or (d) a person or entity
resident in or determined to be resident in a country, that is subject to a
country sanctions program administered and enforced by OFAC.

     “Sanctioned Person” shall mean a person named on the list of Specially
Designated Nationals maintained by OFAC.

24

--------------------------------------------------------------------------------

     “Scheduled Funded Debt Payments” shall mean, for any period, the sum of all
regularly scheduled payments of principal on Funded Debt of the Credit Parties
and their Subsidiaries on a Consolidated basis for the applicable period ending
on the date of determination (including the principal component of payments due
on Capital Leases during the applicable period ending on the date of
determination) to the extent actually paid in cash.

      “SEC” shall mean the Securities and Exchange Commission or any successor
Governmental Authority.

      “Secured Hedging Agreement” shall mean any Hedging Agreement between a
Credit Party and a Hedging Agreement Provider relating to obligations,
Indebtedness and liabilities of such Credit Party arising under this Credit
Agreement, the Term Notes or any of the other Credit Documents, as such Hedging
Agreement may be amended, restated, amended and restated, modified, supplemented
or extended from time to time.

     “Secured Parties” shall mean the Administrative Agent, the Lenders and the
Hedging Agreement Providers.

     “Security Documents” shall mean the Mortgage Instruments and all other
agreements, documents and instruments (a) relating to, arising out of, or in any
way connected with any of the foregoing documents, (b) granting to the
Administrative Agent Liens or security interests to secure, inter alia, the
Credit Party Obligations or (c) perfecting such Liens or security interests, in
each case whether now or hereafter executed and/or filed and as the same may be
amended from time to time in accordance with the terms hereof.

“Single Employer Plan” shall mean any Plan that is not a Multiemployer Plan.

     “Subordinated Debt” shall mean any Indebtedness incurred by any Credit
Party which by its terms is specifically subordinated in right of payment to the
prior payment of the Credit Party Obligations and contains subordination and
other terms reasonably acceptable to the Administrative Agent.

     “Subsidiary” shall mean, as to any Person, a corporation, partnership,
limited liability company or other entity of which shares of stock or other
ownership interests having ordinary voting power (other than stock or such other
ownership interests having such power only by reason of the happening of a
contingency) to elect a majority of the board of directors or other managers of
such corporation, partnership or other entity are at the time owned, or the
management of which is otherwise controlled, directly or indirectly through one
or more intermediaries, or both, by such Person. Unless otherwise qualified, all
references to a “Subsidiary” or to “Subsidiaries” in this Credit Agreement shall
refer to a Subsidiary or Subsidiaries of the Borrowers.

     “Synthetic Leases” shall mean any synthetic lease, tax retention operating
lease, off-balance sheet loan or similar off-balance sheet financing product.

25

--------------------------------------------------------------------------------

     “Taxes” shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.

“Term Loan” shall have the meaning set forth in Section 2.1(a).

     “Term Loan Commitment” shall mean, with respect to each Lender, amount
identified as its Term Loan Commitment in its Lender Commitment Letter.

     “Term Loan Commitment Percentage” shall mean, for any Lender, the
percentage determined by dividing such Lender’s Term Loan Commitment by the Term
Loan Committed Amount.

“Term Loan Committed Amount” shall have the meaning set forth in Section 2.1(a).

     “Term Note” or “Term Notes” shall mean the promissory notes of the
Borrowers (if any) in favor of any of the Lenders evidencing the portion of the
Term Loan provided by any such Lender pursuant to Section 2.1(a), individually
or collectively, as appropriate, as such promissory notes may be amended,
modified, restated, amended and restated, supplemented, extended, renewed or
replaced from time to time.

     “Trademark License” shall mean any agreement, whether written or oral,
providing for the grant by or to a Person of any right to use any Trademark.

     “Trademarks” shall mean (a) all trademarks, trade names, corporate names,
company names, business names, fictitious business names, service marks,
elements of package or trade dress of goods or services, logos and other source
or business identifiers, together with the goodwill associated therewith, now
existing or hereafter adopted or acquired, all registrations and recordings
thereof and all applications in connection therewith, whether in the United
States Patent and Trademark Office or in any similar office or agency of the
United States, any State thereof or any other country or any political
subdivision thereof, and (b) all renewals thereof.

     “Tranche” shall mean the collective reference to LIBOR Rate Loan whose
Interest Periods begin and end on the same day.

     “Transactions” shall mean the closing of this Agreement and the other
Credit Documents (including, without limitation, the borrowing of the Term Loan
and the payment of fees and expenses in connection with all of the foregoing).

      “Type” shall mean, as to any Term Loan, its nature as an Alternate Base
Rate Loan or LIBOR Rate Loan, as the case may be.

     “UCC” shall mean the Uniform Commercial Code from time to time in effect in
any applicable jurisdiction.

“U.S. Borrower” shall mean any Borrower that is a U.S. Person.

26

--------------------------------------------------------------------------------

     “U.S. Person” shall mean any Person that is a “United States Person” as
defined in section 7701(a)(30) of the Code.

     “U.S. Tax Compliance Certificate” has the meaning assigned to such term in
paragraph (f) of Section 2.14.

     “Voting Stock” shall mean, with respect to any Person, Capital Stock issued
by such Person the holders of which are ordinarily, in the absence of
contingencies, entitled to vote for the election of directors (or persons
performing similar functions) of such Person, even though the right so to vote
may be or have been suspended by the happening of such a contingency.

     “Wells Fargo” shall mean Wells Fargo Bank, National Association (successor
by merger to Wells Fargo Bank, National Association), a national banking
association, together with its successors and/or assigns.

“Withholding Agent” shall mean any Credit Party and the Administrative Agent.

     “Works” shall mean all works which are subject to copyright protection
pursuant to Title 17 of the United States Code.



Section 1.2






Other Definitional Provisions.




     (a) Unless otherwise specified therein, all terms defined in this Credit
Agreement shall have the defined meanings when used in the Term Notes or other
Credit Documents or any certificate or other document made or delivered pursuant
hereto.

     (b) The words “hereof’, “herein” and “hereunder” and words of similar
import when used in this Credit Agreement shall refer to this Credit Agreement
as a whole and not to any particular provision of this Credit Agreement, and
Section, subsection, Schedule and Exhibit references are to this Credit
Agreement unless otherwise specified.

(c) The meanings given to terms defined herein shall be equally applicable to



both the singular and plural forms of such terms.






Section 1.3






Accounting Terms.




     Unless otherwise specified herein, all accounting terms used herein shall
be interpreted, all accounting determinations hereunder shall be made, and all
financial statements required to be delivered hereunder shall be prepared in
accordance with GAAP applied on a basis consistent with the most recent audited
Consolidated financial statements of the Borrowers delivered to the Lenders;
provided that, if the Borrowers shall notify the Administrative Agent that they
wish to amend the definitions of Consolidated EBITDA, Consolidated Interest
Expense, Consolidated Net Income, Funded Debt or any provision in Section 5.9 to
eliminate the effect of any change in GAAP on the operation of any such
definition or such Section (or if the Administrative Agent notifies the
Borrowers that the Required Lenders wish to amend any such definition or such
Section for such purpose), then the Borrowers’ compliance with such provisions
shall be

27

--------------------------------------------------------------------------------

determined on the basis of GAAP in effect immediately before the relevant change
in GAAP became effective, until either such notice is withdrawn or such
definition or provision is amended in a manner satisfactory to the Borrowers and
the Required Lenders.

     The Borrowers shall deliver to the Administrative Agent and each Lender at
the same time as the delivery of any annual or quarterly financial statements
given in accordance with the provisions of Section 5.1, (a) a description in
reasonable detail of any material change in the application of accounting
principles employed in the preparation of such financial statements from those
applied in the most recently preceding quarterly or annual financial statements
as to which no objection shall have been made in accordance with the provisions
above and (b) a reasonable estimate of the effect on the financial statements on
account of such changes in application.

     All terms of an accounting or financial nature used herein shall be
construed, and all computations of amounts and ratios referred to herein shall
be made (A) without giving effect to any election under Accounting Standards
Codification 825-10-25 (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
Indebtedness or other liabilities of the Borrowers or any of their Subsidiaries
at “fair value”, as defined therein, (B) without giving effect to any treatment
of Indebtedness in respect of convertible debt instruments under Accounting
Standards Codification 470-20 (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
such Indebtedness in a reduced or bifurcated manner as described therein, and
such Indebtedness shall at all times be valued at the full stated principal
amount thereof and (C) in a manner such that any obligations relating to a lease
that was accounted for by a Person as an Operating Lease as of the Closing Date
and any Operating Lease entered into after the Closing Date by such Person shall
be accounted for as obligations relating to an Operating Lease and not as
Capital Lease Obligations.

Section 1.4 Resolution of Drafting Ambiguities.

     Each Credit Party acknowledges and agrees that it was represented by
counsel in connection with the execution and delivery of this Credit Agreement
and the other Credit Documents to which it is a party, that it and its counsel
reviewed and participated in the preparation and negotiation hereof and thereof
and that any rule of construction to the effect that ambiguities are to be
resolved against the drafting party shall not be employed in the interpretation
hereof or thereof.



Section 1.5






Time References.




     Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).



Section 1.6






Execution of Documents.




     Unless otherwise specified, all Credit Documents and all other certificates
executed in connection therewith must be signed by a Responsible Officer.

28

--------------------------------------------------------------------------------



ARTICLE II






THE LOANS; AMOUNT AND TERMS






Section 2.1






Term Loan.




     (a) Term Loan. Subject to the terms and conditions hereof and in reliance
upon the representations and warranties set forth herein, each Lender severally,
but not jointly, agrees to make available to the Borrowers (through the
Administrative Agent) on the Closing Date such Lender’s Term Loan Commitment
Percentage of a term loan in Dollars (the “Term Loan”) in the aggregate
principal amount of TWO HUNDRED MILLION DOLLARS ($200,000,000) (the “Term Loan
Committed Amount”) for the purposes hereinafter set forth. Upon receipt by the
Administrative Agent of the proceeds of the Term Loan, such proceeds will then
be made available to the Borrowers by the Administrative Agent by crediting the
account of the Parent on the books of the office of the Administrative Agent
specified in Section 9.2, or at such other office as the Administrative Agent
may designate in writing, with the aggregate of such proceeds made available to
the Administrative Agent by the Lenders and in like funds as received by the
Administrative Agent (or by crediting such other account(s) as directed by the
Borrowers). The Term Loan may consist of Alternate Base Rate Loans or LIBOR Rate
Loans, or a combination thereof, as the Borrowers may request; provided,
however, that, unless the Borrowers execute and deliver a funding indemnity
letter in form and substance satisfactory to the Administrative Agent (a
“Funding Indemnity Letter”) on or before the third Business Day prior to the
Closing Date, the Term Loan made on the Closing Date or any of the three (3)
Business Days following the Closing Date may only consist of Alternate Base Rate
Loans. LIBOR Rate Loans shall be made by each Lender at its LIBOR Lending Office
and Alternate Base Rate Loans at its Domestic Lending Office. Amounts repaid or
prepaid on the Term Loan may not be reborrowed.

     (b) Repayment of Term Loan. The principal amount of the Term Loan shall be
repaid in twenty-three (23) consecutive quarterly installments, with the
remaining outstanding principal amount due on the Maturity Date as follows,
unless accelerated sooner pursuant to Section 7.3:

Principal Amortization Payment    Term Loan Principal Amortization  Dates   
Payment 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

March 31, 2013    $500,000 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

June 30, 2013    $500,000 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

September 30, 2013    $500,000 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

December 31, 2013    $500,000 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

March 31, 2014    $500,000 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

June 30, 2014    $500,000 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

September 30, 2014    $500,000 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

December 31, 2014    $500,000 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

March 31, 2015    $500,000 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


29

--------------------------------------------------------------------------------

    June 30, 2015    $500,000 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

    September 30, 2015    $500,000 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

    December 31, 2015    $500,000 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

    March 31, 2016    $500,000 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

    June 30, 2016    $500,000 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

    September 30, 2016    $500,000 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

    December 31, 2016    $500,000 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

    March 31, 2017    $500,000 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

    June 30, 2017    $500,000 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

    September 30, 2017    $500,000 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

    December 31, 2017    $500,000 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

    March 31, 2018    $500,000 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

    June 30, 2018    $500,000 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

    September 30, 2018    $500,000 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

    Maturity Date    $188,500,000 or the remaining          outstanding         
principal amount of the          Term Loan 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

                     (c)     Interest on the Term Loan. Subject to the
provisions of Section 2.5, the  Term Loan shall bear interest as follows:     


     (i) Alternate Base Rate Loan. During such periods as the Term Loan shall be
comprised of Alternate Base Rate Loans, each such Alternate Base Rate Loan shall
bear interest at a per annum rate equal to the sum of the Alternate Base Rate
plus the Applicable Percentage; and

     (ii) LIBOR Rate Loan. During such periods as the Term Loan shall be
comprised of LIBOR Rate Loans, each such LIBOR Rate Loan shall bear interest at
a per annum rate equal to the sum of the LIBOR Rate plus the Applicable
Percentage.

     Interest on the Term Loan shall be payable in arrears on each Interest
Payment Date.

     (d) Term Loan Notes, Covenant to Pay. Each Lender’s Term Loan Commitment
shall be evidenced, upon such Lender’s request, by a duly executed promissory
note of the Borrowers to such Lender in substantially the form of Schedule
2.1(d) attached hereto. Each Borrower jointly and severally covenants and agrees
to pay the Term Loans in accordance with the terms of this Credit Agreement and
the Term Note or Term Notes.

Section 2.2 Concerning Joint and Several Obligations of the Borrowers.

30

--------------------------------------------------------------------------------

     (a) Each Borrower is accepting joint and several liability hereunder in
consideration of the financial accommodation to be provided by the Lenders under
this Agreement, for the mutual benefit, directly and indirectly, of each
Borrower and in consideration of the undertakings of each Borrower to accept
joint and several liability for the obligations of each of them.

     (b) Each Borrower jointly and severally hereby irrevocably and
unconditionally accepts, not merely as a surety but also as a co-debtor, joint
and several liability with the other Borrowers with respect to the payment and
performance of all of the Credit Party Obligations, it being the intention of
the parties hereto that all the Credit Party Obligations shall be the joint and
several obligations of each Borrower without preferences or distinction among
them.

     (c) If and to the extent that any Borrower shall fail to make any payment
with respect to any Credit Party Obligation as and when due or to perform any
Credit Party Obligation in accordance with the terms thereof, then in each such
event, the other Borrowers will make such payment with respect to, or perform,
such Credit Party Obligation.

     (d) The obligations of each Borrower under the provisions of this Section
2.2 constitute full recourse obligations of such Borrower, enforceable against
it to the full extent of its properties and assets, irrespective of the
validity, regularity or enforceability of this Agreement or any other
circumstances whatsoever.

     (e) Except as otherwise expressly provided herein, each Borrower hereby
waives, to the extent permitted by law, notice of acceptance of its joint and
several liability. Except as otherwise expressly provided herein, each of the
Borrowers hereby waives, to the extent permitted by law, notice of any Term Loan
made under this Agreement, notice of occurrence of any Event of Default or of
any demand for any payment under this Agreement, notice of any action at any
time taken or omitted by any Lender under or in respect of any of the Credit
Party Obligations, any requirement of diligence and, generally, all demands,
notices and other formalities of every kind in connection with this Agreement.
Each of the Borrowers hereby assents to, and waives notice of, to the extent
permitted by law, any extension or postponement of the time for the payment of
any Credit Party Obligation, the acceptance of any partial payment thereon, any
waiver, consent or other action or acquiescence by any Lender at any time or
times in respect of any default by any other Borrower in the performance or
satisfaction of any term, covenant, condition or provision of this Agreement,
any and all other indulgences whatsoever by any Lender in respect of any of the
Credit Party Obligations, and the taking, addition, substitution or release, in
whole or in part, at any time or times, of any security for any Credit Party
Obligation or the addition, substitution or release, in whole or in part, of any
other Borrower. Without limiting the generality of the foregoing, each of the
Borrowers assents to any other action or delay in acting or failure to act on
the part of any Lender, including, without limitation, any failure strictly or
diligently to assert any right or to pursue any remedy or to comply fully with
the applicable laws or regulations thereunder which might, but for the
provisions of this Section 2.2, afford

31

--------------------------------------------------------------------------------

grounds for terminating, discharging or relieving such Borrower, in whole or in
part, from any of its obligations under this Section 2.2, it being the intention
of each of the Borrowers that, so long as any Credit Party Obligation remains
unsatisfied, the obligations of such Borrower under this Section 2.2 shall not
be discharged except by performance or payment and then only to the extent of
such performance or payment. The obligations of each Borrower under this Section
2.2 shall not be diminished or rendered unenforceable by any winding up,
reorganization, arrangement, liquidation, reconstruction or similar proceeding
with respect to any other Borrower or any Lender. The joint and several
liability of the Borrowers hereunder shall continue in full force and effect
notwithstanding any absorption, merger, amalgamation or any other change
whatsoever in the name, membership, constitution or place of formation of any
Borrower or any Lender.

     (f) The provisions of this Section 2.2 are made for the benefit of the
Administrative Agent and the other Secured Parties and their respective
successors and assigns, and may be enforced by any such Person from time to time
against any Borrower as often as occasion therefor may arise and without
requirement on the part of the Administrative Agent or any other Secured Party
first to marshal any of its claims or to exercise any of its rights against the
other Borrowers or to exhaust any remedies available to it against the other
Borrowers or to resort to any other source or means of obtaining payment of any
Credit Party Obligation or to elect any other remedy. The provisions of this
Section 2.2 shall remain in effect until all Credit Party Obligations shall have
been paid in full or otherwise fully satisfied. If at any time, any payment, or
any part thereof, made in respect of any Credit Party Obligation, is rescinded
or must otherwise be restored or returned by the Administrative Agent or any
other Secured Party upon the insolvency, bankruptcy or reorganization of any
Borrower, or otherwise, the provisions of this Section 2.2 will forthwith be
reinstated in effect, as though such payment had not been made.

     Notwithstanding any provision to the contrary contained herein or in any
other Credit Document, to the extent the joint obligations of a Borrower shall
be adjudicated to be invalid or unenforceable for any reason (including because
of any applicable state or federal law relating to fraudulent conveyances or
transfers) then the obligations of each Borrower hereunder shall be limited to
the maximum amount that is permissible under applicable law (whether federal or
state and including, without limitation, any Debtor Relief Laws), after taking
into account, among other things, such Borrower’s right of contribution and
indemnification from each other Credit Party under applicable law.



  Section 2.3 Fee.




     Each Borrower agrees to pay to the Administrative Agent the annual
administrative fee as described in the Engagement Letter.



Section 2.4






Prepayments.




32

--------------------------------------------------------------------------------

     (a) Optional Prepayments. The Borrowers shall have the right to prepay the
Term Loan in whole or in part from time to time; provided, however, that (i)
each partial prepayment of the Term Loan shall be in a minimum principal amount
of $5,000,000 and integral multiples of $1,000,000 in excess thereof (or the
remaining outstanding principal amount) and (ii) upon the prepayment of any such
amount, Collateral having a Collateral Value equal to such prepayment, as
selected by the Borrowers and approved by the Administrative Agent, shall be
released on a dollar-for-dollar basis; provided that no Mortgaged Property shall
be required to be partially released in order to comply with the foregoing
dollar-for-dollar reduction. The Borrowers shall give three Business Days’
irrevocable notice in the case of LIBOR Rate Loans and one Business Day
irrevocable notice in the case of Alternate Base Rate Loans, to the
Administrative Agent (which shall notify the Lenders thereof as soon as
practicable) by 11:00 A.M. on the date notice is given. Amounts prepaid under
this Section shall be (i) applied ratably to the remaining principal
installments thereof and (ii) applied first to Alternate Base Rate Loans and
then to LIBOR Rate Loans in direct order of Interest Period maturities. All
prepayments under this Section shall be subject to Section 2.13, but otherwise
without premium or penalty. Interest on the principal amount prepaid shall be
payable on the next occurring Interest Payment Date that would have occurred had
such loan not been prepaid or, at the request of the Administrative Agent,
interest on the principal amount prepaid shall be payable on any date that a
prepayment is made hereunder through the date of prepayment. Amounts prepaid on
the Term Loan may not be reborrowed.

(b)      Mandatory Prepayments.     (i) Asset Dispositions. Promptly following
any Asset Disposition (or  

related series of Asset Dispositions), the Borrowers shall jointly and severally
prepay the Term Loan in an aggregate amount equal to the greater of (A) one
hundred percent (100%) of the Net Cash Proceeds derived from such Asset
Disposition (or related series of Asset Dispositions) and (B) 100% of the
Allocated Payoff Amount (such prepayment to be applied as set forth in clause

(iv)      below);     (ii) Recovery Event. Immediately upon receipt by any
Credit Party or  

any of its Subsidiaries of proceeds from any Recovery Event, the Borrowers shall
jointly and severally prepay the Term Loan in an aggregate amount equal to one
hundred percent (100%) of the Net Cash Proceeds of such Recovery Event (such
prepayment to be applied as set forth in clause (iv) below); provided, however,
that, so long as no Default or Event of Default has occurred and is continuing
and the Recovery Event (or the event giving rise to the Recovery Event) is
addressed under Section 5.14, then the applicable provisions of Section 5.14
shall govern and shall dictate the rights and obligations of the Borrowers;

     (iii) Excess Cash Flow. Within ninety (90) days after the end of each
fiscal year (commencing with the fiscal year ending February 1, 2014) of the
Borrowers, if the Rent Adjusted Leverage Ratio as of the end of such fiscal year
is (A) equal to or greater than 5.5 to 1.0, the Borrowers shall jointly and
severally

33

--------------------------------------------------------------------------------

prepay the Term Loan in an aggregate amount equal to 50% of the Excess Cash Flow
for such fiscal year (such prepayments to be applied as set forth in clause (iv)
below) and (B) less than 5.5 to 1.0, then no annual Excess Cash Flow prepayment
shall be required.

     (iv) Application of Mandatory Prepayments. All amounts required to be paid
pursuant to this Section shall be (i) applied ratably to the remaining principal
installments thereof and (ii) applied first to Alternate Base Rate Loans and
then to LIBOR Rate Loans in direct order of Interest Period maturities.

     (c) Call Protection. Notwithstanding the foregoing, in the event that on or
prior to the date that is twelve (12) months after the Closing Date, any
Borrower or Subsidiary thereof (i) prepays, refinances, substitutes or replaces
all or any portion of the Term Loan in connection with a Repricing Transaction,
or (ii) effects any consent, waiver or amendment of this Agreement resulting in
a Repricing Transaction, the Borrowers shall jointly and severally pay to the
Administrative Agent, for the ratable account of each of the Lenders (including,
if applicable, any Non-Consenting Lender), (A) in the case of clause (i), a
prepayment premium of 1.00% of the aggregate principal amount of the Term Loan
so prepaid, refinanced, substituted or replaced and (B) in the case of clause
(ii), a fee equal to 1.00% of the aggregate principal amount of the Term Loan
outstanding immediately prior to such consent, waiver or amendment. Such amounts
shall be due and payable on the date of effectiveness of such Repricing
Transaction.

     (d) Hedging Agreement Obligations Unaffected. Any repayment or prepayment
made pursuant to this Section shall not affect the Borrowers’ obligation to
continue to make payments under any Secured Hedging Agreement, which shall
remain in full force and effect notwithstanding such repayment or prepayment,
subject to the terms of such Secured Hedging Agreement.

Section 2.5 Default Rate and Payment Dates.

     (a) If all or a portion of the principal amount of the Term Loan which is a
LIBOR Rate Loan shall not be paid when due or continued as a LIBOR Rate Loan in
accordance with the provisions of Section 2.6 (whether at the stated maturity,
by acceleration or otherwise), such overdue principal amount of such Term Loan
shall be converted to an Alternate Base Rate Loan at the end of the Interest
Period applicable thereto.

     (b) (i) If all or a portion of the principal amount of any LIBOR Rate Loan
shall not be paid when due, such overdue amount shall bear interest at a rate
per annum which is equal to the rate that would otherwise be applicable thereto
plus 2%, until the end of the Interest Period applicable thereto, and thereafter
at a rate per annum which is equal to the Alternate Base Rate plus the sum of
the Applicable Percentage then in effect for Alternate Base Rate Loan and 2%
(the “ABR Default Rate”) or (ii) if any interest payable on the principal amount
of any Term Loan or any fee or other amount, including the principal amount of
any Alternate Base Rate Loan, payable hereunder shall not be

34

--------------------------------------------------------------------------------

paid when due (whether at the stated maturity, by acceleration or otherwise),
such overdue amount shall bear interest at a rate per annum which is equal to
the ABR Default Rate, in each case from the date of such non-payment until such
amount is paid in full (after as well as before judgment). Upon the occurrence,
and during the continuance, of any other Event of Default hereunder, at the
option of the Required Lenders, the principal of and, to the extent permitted by
law, interest on the Term Loan and any other amounts owing hereunder or under
the other Credit Documents shall bear interest, payable on demand, at a per
annum rate which is (A) in the case of principal, the rate that would otherwise
be applicable thereto plus 2% or (B) in the case of interest, fees or other
amounts, the ABR Default Rate (after as well as before judgment).

     (c) Interest on the Term Loan shall be payable in arrears on each Interest
Payment Date; provided that interest accruing pursuant to paragraph (b) of this
Section shall be payable from time to time on demand.



Section 2.6






Conversion Options.




     (a) The Borrowers may elect from time to time to convert an Alternate Base
Rate Loan to a LIBOR Rate Loan by delivering a Notice of Conversion/Extension to
the Administrative Agent at least three Business Days prior to the proposed date
of conversion. In addition, the Borrowers may elect from time to time to convert
all or any portion of a LIBOR Rate Loan to an Alternate Base Rate Loan by giving
the Administrative Agent irrevocable written notice thereof by 11:00 A.M. one
Business Day prior to the proposed date of conversion. If the date upon which an
Alternate Base Rate Loan is to be converted to a LIBOR Rate Loan is not a
Business Day, then such conversion shall be made on the next succeeding Business
Day and during the period from such last day of an Interest Period to such
succeeding Business Day such Term Loan shall bear interest as if it were an
Alternate Base Rate Loan. A LIBOR Rate Loan may only be converted to Alternate
Base Rate Loan on the last day of the applicable Interest Period. If the date
upon which a LIBOR Rate Loan is to be converted to an Alternate Base Rate Loan
is not a Business Day, then such conversion shall be made on the next succeeding
Business Day and during the period from such last day of an Interest Period to
such succeeding Business Day such Term Loan shall bear interest as if it were an
Alternate Base Rate Loan. All or any part of outstanding Alternate Base Rate
Loan or LIBOR Rate Loans may be converted as provided herein; provided that (i)
no Term Loan may be converted into a LIBOR Rate Loan when any Default or Event
of Default has occurred and is continuing and (ii) partial conversions shall be
in an aggregate principal amount of $5,000,000 or a whole multiple of $1,000,000
in excess thereof

     (b) Any LIBOR Rate Loan may be continued as such upon the expiration of an
Interest Period with respect thereto by compliance by the Borrowers with the
notice provisions contained in Section 2.6(a); provided, that no LIBOR Rate Loan
may be continued as such when any Default or Event of Default has occurred and
is continuing, in which case such LIBOR Rate Loan shall be automatically
converted to an Alternate Base Rate Loans at the end of the applicable Interest
Period with respect thereto. If the Borrowers shall fail to give timely notice
of an election to continue a LIBOR Rate Loan,

35

--------------------------------------------------------------------------------

or the continuation of LIBOR Rate Loans is not permitted hereunder, such LIBOR
Rate Loan shall be automatically converted to Alternate Base Rate Loans at the
end of the applicable Interest Period with respect thereto.

Section 2.7 Computation of Interest and Fees: Usury.

     (a) Interest payable hereunder with respect to any Alternate Base Rate Loan
shall be calculated on the basis of a year of 365 days (or 366 days, as
applicable) for the actual days elapsed. All other fees, interest and all other
amounts payable hereunder shall be calculated on the basis of a 360 day year for
the actual days elapsed. The Administrative Agent shall as soon as practicable
notify the Borrowers and the Lenders of each determination of a LIBOR Rate on
the Business Day of the determination thereof Any change in the interest rate on
a Term Loan resulting from a change in the Alternate Base Rate shall become
effective as of the opening of business on the day on which such change in the
Alternate Base Rate shall become effective. The Administrative Agent shall as
soon as practicable notify the Borrowers and the Lenders of the effective date
and the amount of each such change.

     (b) Each determination of an interest rate by the Administrative Agent
pursuant to any provision of this Credit Agreement shall be conclusive and
binding on the Borrowers and the Lenders in the absence of manifest error. The
Administrative Agent shall, at the request of the Borrowers, deliver to the
Borrowers a statement showing the computations used by the Administrative Agent
in determining any interest rate.

     (c) It is the intent of the Lenders and the Credit Parties to conform to
and contract in strict compliance with applicable usury law from time to time in
effect. All agreements between the Lenders and the Credit Parties are hereby
limited by the provisions of this subsection which shall override and control
all such agreements, whether now existing or hereafter arising and whether
written or oral. In no way, nor in any event or contingency (including but not
limited to prepayment or acceleration of the maturity of any Credit Party
Obligation), shall the interest taken, reserved, contracted for, charged, or
received under this Credit Agreement, under the Term Notes or otherwise, exceed
the maximum nonusurious amount permissible under applicable law. If, from any
possible construction of any of the Credit Documents or any other document,
interest would otherwise be payable in excess of the maximum nonusurious amount,
any such construction shall be subject to the provisions of this paragraph and
such interest shall be automatically reduced to the maximum nonusurious amount
permitted under applicable law, without the necessity of execution of any
amendment or new document. If any Lender shall ever receive anything of value
which is characterized as interest on the Term Loan under applicable law and
which would, apart from this provision, be in excess of the maximum nonusurious
amount, an amount equal to the amount which would have been excessive interest
shall, without penalty, be applied to the reduction of the principal amount
owing on the Term Loan and not to the payment of interest, or refunded to the
Borrowers or the other payor thereof if and to the extent such amount which
would have been excessive exceeds such unpaid principal amount of the Term Loan.
The right to demand payment of the Term Loan or any other Indebtedness evidenced
by any of the

36

--------------------------------------------------------------------------------

Credit Documents does not include the right to receive any interest which has
not otherwise accrued on the date of such demand, and the Lenders do not intend
to charge or receive any unearned interest in the event of such demand. All
interest paid or agreed to be paid to the Lenders with respect to the Term Loan
shall, to the extent permitted by applicable law, be amortized, prorated,
allocated, and spread throughout the full stated term (including any renewal or
extension) of the Term Loan so that the amount of interest on account of such
Indebtedness does not exceed the maximum nonusurious amount permitted by
applicable law.

Section 2.8 Pro Rata Treatment and Payments.

     (a) Allocation of Payments Prior to Exercise of Remedies. Unless otherwise
required by the terms of this Credit Agreement, each payment under this Credit
Agreement or any Term Note shall be applied, first, to any fees then due and
owing by the Borrowers pursuant to Section 2.3, second, to interest then due and
owing hereunder and under the Term Notes of the Borrowers and, third, to
principal then due and owing hereunder and under the Term Notes of the
Borrowers. Each payment on account of any fee pursuant to Section 2.3 shall be
made pro rata in accordance with the respective amounts due and owing. Each
payment (other than prepayments) by the Borrowers on account of principal of and
interest on the Term Loan shall be applied to such Term Loan on a pro rata basis
in accordance with the terms of this Section 2.8(a). Each optional prepayment on
account of principal of the Term Loan shall be applied in accordance with
Section 2.4(a). Each mandatory prepayment on account of principal of the Term
Loan shall be applied in accordance with Section 2.4(b). All payments (including
prepayments) to be made by the Borrowers on account of principal, interest, fees
or other amounts shall be made without condition or deduction for any defense,
recoupment, set-off or counterclaim (except as provided in Section 2.14) and
shall be made to the Administrative Agent for the account of the Lenders at the
Administrative Agent’s office specified on Section 9.2 in Dollars and in
immediately available funds not later than 1:00 P.M. on the date when due. The
Administrative Agent shall distribute such payments to the Lenders entitled
thereto promptly upon receipt in like funds as received. If any payment
hereunder (other than payments on the LIBOR Rate Loans) becomes due and payable
on a day other than a Business Day, such payment shall be extended to the next
succeeding Business Day, and, with respect to payments of principal, interest
thereon shall be payable at the then applicable rate during such extension. If
any payment on a LIBOR Rate Loan becomes due and payable on a day other than a
Business Day, such payment date shall be extended to the next succeeding
Business Day unless the result of such extension would be to extend such payment
into another calendar month, in which event such payment shall be made on the
immediately preceding Business Day.

     (b) Allocation of Payments After Exercise of Remedies. Notwithstanding any
other provisions of this Credit Agreement to the contrary, after the exercise of
remedies (other than the invocation of default interest pursuant to Section
2.5(b)) by the Administrative Agent or the Lenders pursuant to Section 7.3 (or
after the Term Loan Commitments shall automatically terminate and the Term Loan
(with accrued interest thereon) and all other amounts under the Credit Documents
shall automatically become

37

--------------------------------------------------------------------------------

due and payable in accordance with the terms of such Section), all amounts
collected or received by the Administrative Agent or any Lender on account of
the Credit Party Obligations or any other amounts outstanding under any of the
Credit Documents or in respect of the Collateral shall be paid over or delivered
as follows (irrespective of whether the following costs, expenses, fees,
interest, premiums, scheduled periodic payments or Credit Party Obligations are
allowed, permitted or recognized as a claim in any proceeding resulting from the
occurrence of a Bankruptcy Event):

     FIRST, to the payment of all reasonable out-of-pocket costs and expenses
(including without limitation reasonable attorneys’ fees) of the Administrative
Agent in connection with enforcing the rights of the Lenders under the Credit
Documents and any protective advances made by the Administrative Agent with
respect to the Collateral under or pursuant to the terms of the Security
Documents;

SECOND, to the payment of any fees owed to the Administrative Agent;

     THIRD, to the payment of all reasonable out-of-pocket costs and expenses
(including without limitation, reasonable attorneys’ fees) of each of the
Lenders in connection with enforcing its rights under the Credit Documents or
otherwise with respect to the Credit Party Obligations owing to such Lender;

     FOURTH, to the payment of all of the Credit Party Obligations consisting of
accrued fees and interest, and including, with respect to any Secured Hedging
Agreement, any fees, premiums and scheduled periodic payments due under such
Secured Hedging Agreement and any interest accrued thereon;

     FIFTH, to the payment of the outstanding principal amount of the Credit
Party Obligations, and including with respect to any Secured Hedging Agreement,
any breakage, termination or other payments due under such Secured Hedging
Agreement and any interest accrued thereon;

     SIXTH, to all other Credit Party Obligations and other obligations which
shall have become due and payable under the Credit Documents or otherwise and
not repaid pursuant to clauses “FIRST” through “FIFTH” above; and

     SEVENTH, to the payment of the surplus, if any, to whoever may be lawfully
entitled to receive such surplus.

     In carrying out the foregoing, (a) amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category and (b) each of the Lenders shall receive an amount equal to
its pro rata share (based on the proportion that the then outstanding Term Loan
held by such Lender bears to the aggregate then outstanding Term Loan) of
amounts available to be applied pursuant to clauses “THIRD”, “FOURTH”, “FIFTH”
and “SIXTH” above. Notwithstanding the foregoing terms of this Section, only
Collateral proceeds and payments under the Guaranty (as opposed to ordinary
course principal, interest and fee payments hereunder) shall be applied to
obligations under any Secured Hedging Agreement.

38

--------------------------------------------------------------------------------

Section 2.9 Non-Receipt of Funds by the Administrative Agent.

     (a) Unless the Administrative Agent shall have been notified in writing by
a Lender prior to the date a Term Loan is to be made by such Lender (which
notice shall be effective upon receipt) that such Lender does not intend to make
the proceeds of such Term Loan available to the Administrative Agent, the
Administrative Agent may assume that such Lender has made such proceeds
available to the Administrative Agent on such date, and the Administrative Agent
may in reliance upon such assumption (but shall not be required to) make
available to the Borrowers a corresponding amount. If such corresponding amount
is not in fact made available to the Administrative Agent, the Administrative
Agent shall be able to recover such corresponding amount from such Lender. If
such Lender does not pay such corresponding amount forthwith upon the
Administrative Agent’s demand therefor, the Administrative Agent will promptly
notify the Borrowers, and the Borrowers shall immediately pay such corresponding
amount to the Administrative Agent. The Administrative Agent shall also be
entitled to recover from the Lender or the Borrowers, as the case may be,
interest on such corresponding amount in respect of each day from the date such
corresponding amount was made available by the Administrative Agent to the
Borrowers to the date such corresponding amount is recovered by the
Administrative Agent at a per annum rate equal to (i) from the Borrowers at the
applicable rate for the applicable borrowing pursuant to the notice of borrowing
and (ii) from a Lender at the Federal Funds Effective Rate.

     (b) Unless the Administrative Agent shall have been notified in writing by
the Borrowers, prior to the date on which any payment is due from the Borrowers
hereunder (which notice shall be effective upon receipt) that the Borrowers do
not intend to make such payment, the Administrative Agent may assume that the
Borrowers have made such payment when due, and the Administrative Agent may in
reliance upon such assumption (but shall not be required to) make available to
each Lender on such payment date an amount equal to the portion of such assumed
payment to which such Lender is entitled hereunder, and if the Borrowers have
not in fact made such payment to the Administrative Agent, such Lender shall, on
demand, repay to the Administrative Agent the amount made available to such
Lender. If such amount is repaid to the Administrative Agent on a date after the
date such amount was made available to such Lender, such Lender shall pay to the
Administrative Agent on demand interest on such amount in respect of each day
from the date such amount was made available by the Administrative Agent to such
Lender to the date such amount is recovered by the Administrative Agent at a per
annum rate equal to the Federal Funds Effective Rate.

     (c) A certificate of the Administrative Agent submitted to the Borrowers or
any Lender with respect to any amount owing under this Section shall be
conclusive in the absence of manifest error.

     (d) If any Lender makes available to the Administrative Agent funds for the
Term Loan to be made by such Lender as provided in the foregoing provisions of
this Article II, and such funds are not made available to the Borrowers by the
Administrative Agent because the conditions set forth in Article IV are not
satisfied or waived in accordance with the terms hereof,

39

--------------------------------------------------------------------------------

the Administrative Agent shall return such funds (in like funds as received from
such Lender) to such Lender, without interest.

Section 2.10 Inability to Determine Interest Rate.

     Notwithstanding any other provision of this Credit Agreement, if (a) the
Administrative Agent shall reasonably determine (which determination shall be
conclusive and binding absent manifest error) that, by reason of circumstances
affecting the relevant market, reasonable and adequate means do not exist for
ascertaining LIBOR for such Interest Period, or (b) the Required Lenders shall
reasonably determine (which determination shall be conclusive and binding absent
manifest error) that the LIBOR Rate does not adequately and fairly reflect the
cost to such Lenders of funding LIBOR Rate Loans that the Borrowers have
requested be outstanding as a LIBOR Tranche during such Interest Period, the
Administrative Agent shall forthwith give telephone notice of such
determination, confirmed in writing, to the Borrowers, and the Lenders at least
two Business Days prior to the first day of such Interest Period. Unless the
Borrowers shall have notified the Administrative Agent upon receipt of such
telephone notice that it wishes to rescind or modify its request regarding such
LIBOR Rate Loan, any Term Loan that were requested to be made as LIBOR Rate
Loans shall be made as Alternate Base Rate Loans and any Term Loan that were
requested to be converted into or continued as LIBOR Rate Loans shall remain as
or be converted into Alternate Base Rate Loans. Until any such notice has been
withdrawn by the Administrative Agent, no further Term Loan shall be made as,
continued as, or converted into, LIBOR Rate Loans for the Interest Periods so
affected.



  Section 2.11 Illegality.




     Notwithstanding any other provision of this Credit Agreement, if any Change
in Law shall make it unlawful for such Lender or its LIBOR Lending Office to
make or maintain LIBOR Rate Loans as contemplated by this Credit Agreement or to
obtain in the interbank eurodollar market through its LIBOR Lending Office the
funds with which to make such Term Loan,

(a)      such Lender shall promptly notify the Administrative Agent and the
Borrowers thereof,   (b)      the commitment of such Lender hereunder to make
LIBOR Rate Loans or continue LIBOR  

Rate Loans as such shall forthwith be suspended until the Administrative Agent
shall give notice that the condition or situation which gave rise to the
suspension shall no longer exist, and (c) such Lender’s Term Loan then
outstanding as LIBOR Rate Loans, if any, shall be converted on the last day of
the Interest Period for such Term Loans or within such earlier period as
required by law as Alternate Base Rate Loans. Each Borrower hereby agrees to
promptly pay any Lender, upon its demand, any additional amounts necessary to
compensate such Lender for actual and direct costs (but not including
anticipated profits) reasonably incurred by such Lender in making any repayment
in accordance with this Section including, but not limited to, any interest or
fees payable by such Lender to lenders of funds obtained by it in order to make
or maintain its LIBOR Rate Loans hereunder. A certificate (which certificate
shall include a description of the basis for the computation) as to any
additional amounts payable pursuant to this Section submitted by such Lender,
through the Administrative Agent, to the Borrowers shall be conclusive in the
absence of manifest error. Each Lender agrees to use reasonable efforts
(including reasonable efforts to change its LIBOR Lending Office) to avoid or to
minimize any amounts which may otherwise be payable pursuant to this Section;
provided, however, that such

40

--------------------------------------------------------------------------------

efforts shall not cause the imposition on such Lender of any additional costs or
legal or regulatory burdens deemed by such Lender in its sole discretion to be
material.



  Section 2.12 Yield Protection.




(a)      Increased Costs Generally. If any Change in Law shall:     (i) impose,
modify or deem applicable any reserve, special deposit,  

compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the LIBOR Rate);

     (ii) subject any Recipient to any Taxes (other than Indemnified Taxes and
Excluded Taxes) on its loans, loan principal, letters of credit, commitments, or
other obligations, or its deposits, reserves, other liabilities or capital
attributable thereto; or

     (iii) impose on any Lender or the London interbank market any other
condition, cost or expense affecting this Agreement or LIBOR Rate Loans made by
such Lender;

on account of making, converting to, continuing or maintaining any LIBOR Rate
Loan or of maintaining its obligation to make any such Term Loan, and the result
of the foregoing is to increase the cost to such Lender, or to reduce the amount
of any sum received or receivable by such Lender or other Recipient hereunder
(whether of principal, interest or any other amount) then, upon request of such
Lender or other Recipient, the Borrowers will pay to such Lender or other
Recipient, as the case may be, such additional amount or amounts as will
compensate such Lender or other Recipient, as the case may be, for such
additional costs incurred or reduction suffered.

     (d) Capital Requirements. If any Lender determines that any Change in Law
affecting such Lender or any lending office of such Lender or such Lender’s
holding company, if any, regarding capital requirements has or would have the
effect of reducing the rate of return on such Lender’s capital or on the capital
of such Lender’s holding company, if any, as a consequence of this Agreement,
the Term Loan Commitments of such Lender or the Term Loan made by such Lender to
a level below that which such Lender could have achieved but for such Change in
Law (taking into consideration such Lender’s policies and the policies of such
Lender’s holding company with respect to capital adequacy), then from time to
time the Borrowers will pay to such Lender such additional amount or amounts as
will compensate such Lender or such Lender’s holding company for any such
reduction suffered.

     (e) Certificates for Reimbursement. A certificate of a Lender setting forth
the amount or amounts necessary to compensate such Lender or its holding
company, as the case may be, as specified in subsection (a) or (b) of this
Section and delivered to the Borrowers shall be conclusive absent manifest
error. The Borrowers shall pay such

41

--------------------------------------------------------------------------------

Lender the amount shown as due on any such certificate within ten (10) days
after receipt thereof.

     (f) Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s right to demand such compensation, provided that the Borrowers shall
not be required to compensate a Lender pursuant to this Section for any
increased costs incurred or reductions suffered more than nine (9) months prior
to the date such Lender notifies the Borrowers of the Change in Law giving rise
to such increased costs or reductions, and of such Lender’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).



  Section 2.13 Compensation for Losses.




     Upon demand of any Lender (with a copy to the Administrative Agent) from
time to time, the Borrowers shall promptly compensate such Lender for and hold
such Lender harmless from any loss, cost or expense incurred by it as a result
of:

     (i) any continuation, conversion, payment or prepayment of the Term Loan
other than an Alternate Base Rate Loan on a day other than the last day of the
Interest Period for such Term Loan (whether voluntary, mandatory, automatic, by
reason of acceleration, or otherwise);

     (ii) any failure by the Borrowers (for a reason other than the failure of
such Lender to make the Term Loan) to prepay, borrow, continue or convert any
Term Loan other than an Alternate Base Rate Loan on the date or in the amount
notified by the Borrowers; or

     (iii) any assignment of a LIBOR Rate Loan on a day other than the last day
of the Interest Period therefor as a result of a request by the Borrowers
pursuant to Section 2.15;

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Term
Loan or from fees payable to terminate the deposits from which such funds were
obtained. The Borrowers shall also pay any customary administrative fees charged
by such Lender in connection with the foregoing.

For purposes of calculating amounts payable by the Borrowers to the Lenders
under this Section, each Lender shall be deemed to have funded each LIBOR Rate
Loan made by it at the LIBOR Rate for such Term Loan by a matching deposit or
other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such LIBOR Rate Loan was in
fact so funded.

42

--------------------------------------------------------------------------------



  Section 2.14 Taxes.




      (a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Credit Party under any Credit Document shall be made free and
clear of and without deduction or withholding for any Taxes, except as required
by applicable law. If any applicable law (as determined in the good faith
discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall make such deduction and timely pay the full
amount deducted to the relevant Governmental Authority in accordance with
applicable law and, if such Tax is an Indemnified Tax, then the sum payable by
the applicable Credit Party shall be increased as necessary so that after making
such deductions (including such deductions applicable to additional sums payable
under this Section) the applicable Recipient receives an amount equal to the sum
it would have received had no such deductions been made.

     (b) Payment of Other Taxes by the Credit Parties. The Credit Parties shall
timely pay to the relevant Governmental Authority in accordance with applicable
law, or at the option of the Administrative Agent timely reimburse it for the
payment of, any Other Taxes.

     (c) Indemnification by the Credit Parties. The Credit Parties shall jointly
and severally indemnify each Recipient, within 10 days after demand therefor,
for the full amount of any Indemnified Taxes (including Indemnified Taxes
imposed or asserted on or attributable to amounts payable under this Section)
payable or paid by such Recipient and any reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to the
Borrowers by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.

     (d) Indemnification by the Lenders. Each Lender shall severally indemnify
the Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Credit Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Credit Parties to
do so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 9.6(d) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any
Credit Document, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to any Lender by the Administrative Agent shall
be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Credit Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this subsection (d).

     (e) Evidence of Payments. As soon as practicable after any payment of Taxes
by any Credit Party to a Governmental Authority pursuant to this Section 2.14,
such Credit Party

43

--------------------------------------------------------------------------------

shall deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

     (f) Status of Lenders. (i) Any Lender that is entitled to an exemption from
or reduction of withholding Tax with respect to payments made under any Credit
Document shall deliver to the Borrowers and the Administrative Agent, at the
time or times reasonably requested by the Borrowers or the Administrative Agent,
such properly completed and executed documentation reasonably requested by the
Borrowers or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Borrowers or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrowers or the Administrative Agent as will enable
the Borrowers or the Administrative Agent to determine whether or not such
Lender is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 2.14(f) (ii)(A), (ii)(B) and (ii)(D) below)
shall not be required if in the Lender’s judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

     (ii) Without limiting the generality of the foregoing, in the event that
any Borrower is a U.S. Borrower,

     (A) any Lender that is a U.S. Person shall deliver to the Borrowers and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrowers or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
Federal backup withholding tax;

     (B) any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the Borrowers and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrowers or the Administrative
Agent), whichever of the following is applicable:

     (i) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Credit Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Credit Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

44

--------------------------------------------------------------------------------

(ii)      executed originals of IRS Form W-8ECI;   (iii)      in the case of a
Foreign Lender claiming the benefits of the exemption  

for portfolio interest under Section 881(c) of the Code, (x) a certificate to
the effect that (A) such Foreign Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of the Borrowers
within the meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code and (B) the interest
payments in question are not effectively connected with a U.S. trade or business
conducted by such Foreign Lender (a “U.S. Tax Compliance Certificate”) and (y)
executed originals of IRS Form W-8BEN; or

     (iv) to the extent a Foreign Lender is not the beneficial owner (for
example, where the Foreign Lender is a partnership or participating Lender
granting a typical participation), executed originals of IRS Form W-8IMY,
accompanied by a Form W-8ECI, W-8BEN, U.S. Tax Compliance Certificate, Form W-9,
and/or other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Lender is a partnership (and not a participating
Lender) and one or more beneficial owners of such Foreign Lender are claiming
the portfolio interest exemption, such Foreign Lender may provide a U.S. Tax
Compliance Certificate on behalf of each such beneficial owner;

     (C) any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the Borrowers and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrowers or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrowers or the Administrative Agent
to determine the withholding or deduction required to be made; and

     (D) if a payment made to a Lender under any Credit Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrowers and the Administrative Agent at the time
or times prescribed by law and at such time or times reasonably requested by the
Borrowers or the Administrative Agent such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Borrowers or the
Administrative Agent as may be necessary for the Borrowers and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.

45

--------------------------------------------------------------------------------

     Each Lender agrees that if any form or certification it previously
delivered expires or becomes obsolete or inaccurate in any respect, it shall
update such form or certification or promptly notify the Borrowers and the
Administrative Agent in writing of its legal inability to do so.

     (g) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.14 (including
additional amounts pursuant to this Section 2.14), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (g) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (g), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (g) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the indemnification
payments or additional amounts giving rise to such refund had never been paid.
This paragraph shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person.

     (i) Survival. Each party’s obligations under this Section 2.14 shall
survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender, the termination of the
Term Loan Commitments and the repayment, satisfaction or discharge of all
obligations under any Credit Document.

Section 2.15 Mitigation Obligations; Replacement of Lenders.

     (a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 2.12, or requires the Borrowers to pay any
Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.14, then such
Lender shall (at the request of the Borrowers) use reasonable efforts to
designate a different lending office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to Section
2.12 or Section 2.14, as the case may be, in the future and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender. The Borrowers hereby agree to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.

46

--------------------------------------------------------------------------------

     (b) Replacement of Lenders. If any Lender requests compensation under
Section 2.12, or if the Borrowers are required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 2.14 and, in each case, such Lender has
declined or is unable to designate a different lending office in accordance with
this Section 2.15(a), or if any Lender is a Defaulting Lender or a
Non-Consenting Lender, then the Borrowers may, at their sole expense and effort,
upon notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 9.6), all of its
interests, rights (other than its existing rights to payments pursuant to
Section 2.12 or Section 2.14) and obligations under this Agreement and the
related Credit Documents to an Eligible Assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment), provided that:

     (i) the Borrowers shall have paid to the Administrative Agent the
assignment fee (if any) specified in Section 9.6;

     (ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Term Loans, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder and under the other Credit
Documents (including any amounts under Section 2.13) from the assignee (to the
extent of such outstanding principal and accrued interest and fees) or the
Borrowers (in the case of all other amounts);

     (iii) in the case of any such assignment resulting from a claim for
compensation under Section 2.12 or payments required to be made pursuant to
Section 2.14, such assignment will result in a reduction in such compensation or
payments thereafter;

(iv) such assignment does not conflict with applicable law; and

     (v) in the case of any assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

     A Lender shall not be required to make any such assignment or delegation
if, prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.



  Section 2.16 Defaulting Lenders.




     (a) Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:

47

--------------------------------------------------------------------------------

     (i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders and Section
9.1.

     (ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees
or other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 9.7 shall be applied at such time or times
as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment of any amounts owing to the Lenders as a
result of any judgment of a court of competent jurisdiction obtained by any
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; third, so long as no Default or
Event of Default exists, to the payment of any amounts owing to the Borrowers as
a result of any judgment of a court of competent jurisdiction obtained by the
Borrowers against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; and fourth, to such Defaulting
Lender or as otherwise directed by a court of competent jurisdiction. Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender pursuant
to this Section 2.16(a)(ii) shall be deemed paid to and redirected by such
Defaulting Lender, and each Lender irrevocably consents hereto.

     (b) Defaulting Lender Cure. If the Borrowers and the Administrative Agent
agree in writing that a Lender is no longer a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein, that Lender will, to the extent applicable, purchase at par that
portion of the outstanding Term Loan of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Term Loan to be held on a pro rata basis by the Lenders in accordance with their
Applicable Percentages.



ARTICLE III






REPRESENTATIONS AND WARRANTIES




     To induce the Lenders to enter into this Credit Agreement and to make the
Term Loan herein provided for, the Credit Parties hereby represent and warrant
to the Administrative Agent and to each Lender that:



Section 3.1






Financial Condition.




48

--------------------------------------------------------------------------------

     (a) (i) The audited Consolidated balance sheets of the Borrowers and their
Subsidiaries as of January 30, 2010, January 29, 2011 and January 28, 2012
together with the related Consolidated statements of income or operations, and
Consolidated statements of shareholders’ equity and cash flows for the fiscal
years ended on such dates, (ii) the unaudited Consolidated balance sheets of the
Borrowers and their Subsidiaries as of July 28, 2012, together with the related
unaudited Consolidated statements of income or operations and Consolidated cash
flows (to the extent available) for the twelve-month period ending on July 28,
2012 and (iii) an unaudited pro forma consolidated balance sheet of the
Borrowers and their Subsidiaries as of July 28, 2012:

     (A) were prepared in accordance with GAAP consistently applied throughout
the period covered thereby, except as otherwise expressly noted therein;

     (B) fairly present the financial condition of the Borrowers and their
Subsidiaries as of the date thereof (subject, in the case of the unaudited
financial statements, to normal year-end adjustments) and results of operations
for the period covered thereby; and

     (C) show all material Indebtedness and other liabilities, direct or
contingent, of the Borrowers and their Subsidiaries as of the date thereof,
including liabilities for taxes, material commitments and contingent obligations
required to be included in accordance with GAAP.

     (b) The projections through the fiscal year ending January, 2018 of the
Borrowers and their Subsidiaries delivered to the Lenders on or prior to the
Closing Date have been prepared in good faith based upon reasonable assumptions
contained therein.



Section 3.2






No Change.




     Since January 28, 2012, there has been no development or event which,
individually or in the aggregate, has had or could reasonably be expected to
have a Material Adverse Effect.

Section 3.3 Corporate Existence; Compliance with Law.

     Each of the Credit Parties (a) is duly organized, validly existing and in
good standing under the laws of the jurisdiction of its incorporation,
organization or formation, (b) has the requisite power and authority and the
legal right to own and operate all its property, to lease the property it
operates as lessee and to conduct the business in which it is currently engaged,
(c) is duly qualified to conduct business and in good standing under the laws of
(i) the jurisdiction of its organization or formation, (ii) the jurisdiction
where its chief executive office is located and (iii) each other jurisdiction
where its ownership, lease or operation of property or the conduct of its
business requires such qualification except to the extent that the failure to so
qualify or be in good standing in any such other jurisdiction could not,
individually or in the aggregate, reasonably be expected to have a material
adverse effect on the business or operations of the Credit Parties and their
Subsidiaries in such jurisdiction and (d) is in compliance with all Requirements
of Law, government permits and government licenses except to the extent such

49

--------------------------------------------------------------------------------

non-compliance could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect. Set forth on Schedule 3.3 to the
Disclosure Letter as of the Closing Date, or as of the last date such Schedule
was required to be updated in accordance with Section 5.2, is the following
information for each Credit Party: the exact legal name and any former legal
names of such Credit Party in the four (4) months prior to the Closing Date, the
state of incorporation or organization, the type of organization, the
jurisdictions in which such Credit Party is qualified to do business, the chief
executive office, the principal place of business, the business phone number,
the organization identification number, the federal tax identification number
and ownership information (e.g. publicly held, if private or partnership, the
owners and partners of each of the Credit Parties).

Section 3.4 Corporate Power; Authorization; Enforceable Obligations.

     Each of the Credit Parties has full power and authority and the legal right
to make, deliver and perform the Credit Documents to which it is party and has
taken all necessary limited liability company or corporate action to authorize
the execution, delivery and performance by it of the Credit Documents to which
it is party. No consent or authorization of; filing with, notice to or other act
by or in respect of, any Governmental Authority or any other Person is required
in connection with the borrowings hereunder or with the execution, delivery or
performance of any Credit Document by any of the Credit Parties (other than
those that have been obtained) or with the validity or enforceability of any
Credit Document against any of the Credit Parties (except such filings as are
necessary in connection with the perfection of the Liens created by such Credit
Documents). Each Credit Document to which it is a party has been duly executed
and delivered on behalf of each Credit Party. Each Credit Document to which it
is a party constitutes a legal, valid and binding obligation of each Credit
Party, enforceable against such Credit Party in accordance with its terms,
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).



Section 3.5






No Legal Bar: No Default.




The execution, delivery and performance of the Credit Documents, the borrowings
thereunder and the use of the proceeds of the Term Loan will not violate any
Requirement of Law or any Contractual Obligation of any Credit Party (except as
set forth on Schedule 3.5 to the Disclosure Letter and except those as to which
waivers or consents have been obtained), and will not result in, or require, the
creation or imposition of any Lien on any Credit Party’s properties or revenues
pursuant to any Requirement of Law or Contractual Obligation other than the
Liens arising under or contemplated in connection with the Credit Documents. No
Credit Party is in default under or with respect to any of its Material
Contracts in any material respect. No Default or Event of Default has occurred
and is continuing.



Section 3.6






No Material Litigation.




50

--------------------------------------------------------------------------------

     No litigation, investigation, claim, criminal prosecution, civil
investigative demand, imposition of criminal or civil fines and penalties, or
any other proceeding of or before any arbitrator or Governmental Authority is
pending or, to the best knowledge of the Credit Parties, threatened by or
against any Credit Party or any of its Subsidiaries or against any of its or
their respective properties or revenues (a) with respect to the Credit Documents
or the Term Loan or any of the transactions contemplated hereby, or (b) which,
if adversely determined, could, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.



  Section 3.7 Investment Company Act; Etc.




     No Credit Party is an “investment company”, or a company “controlled” by an
“investment company”, within the meaning of the Investment Company Act of 1940,
as amended. No Credit Party is subject to regulation under the Federal Power
Act, the Interstate Commerce Act or any federal or state statute or regulation
limiting its ability to incur the Credit Party Obligations.



Section 3.8






Margin Regulations.




     No part of the proceeds of the Term Loan hereunder will be used directly or
indirectly for any purpose that violates, or that would be inconsistent with,
the provisions of Regulation T, U or X of the Board of Governors of the Federal
Reserve System as now and from time to time hereafter in effect. The Credit
Parties and their Subsidiaries (a) are not engaged, principally or as one of
their important activities, in the business of extending credit for the purpose
of “purchasing” or “carrying” “margin stock” within the respective meanings of
each of such terms under Regulation U and (b) taken as a group do not own
“margin stock” except as identified in the financial statements referred to in
Section 3.1 and the aggregate value of all “margin stock” owned by the Credit
Parties and their Subsidiaries taken as a group does not exceed 25% of the value
of their assets.



Section 3.9






ERISA.




     Neither a Reportable Event nor an “accumulated funding deficiency” (within
the meaning of Section 412 of the Code or Section 302 of ERISA) has occurred
during the five-year period prior to the date on which this representation is
made or deemed made with respect to any Plan, and each Plan has complied in all
material respects with the applicable provisions of ERISA and the Code. No
termination of a Single Employer Plan has occurred resulting in any liability
that has remained underfunded, and no Lien in favor of the PBGC or a Plan has
arisen, during such five-year period. The present value of all accrued benefits
under each Single Employer Plan (based on those assumptions used to fund such
Plans) did not, as of the last annual valuation date prior to the date on which
this representation is made or deemed made, exceed the value of the assets of
such Plan allocable to such accrued benefits. Neither any Credit Party nor any
Commonly Controlled Entity is currently subject to any liability for a complete
or partial withdrawal from a Multiemployer Plan.



  Section 3.10 Environmental Matters.




51

--------------------------------------------------------------------------------

     Except for matters which, either individually or in the aggregate, could
not reasonably be expected to have a Mortgaged Property MAE:

     (a) The facilities, Collateral and properties owned, leased or operated by
the Credit Parties or any of their Subsidiaries (the “Properties”) do not
contain any Materials of Environmental Concern in amounts or concentrations
which (i) constitute a violation of or (ii) could give rise to liability under,
any Environmental Law.

     (b) The Properties and all operations of the Credit Parties and/or their
Subsidiaries at the Properties are in compliance, and have in the last five
years been in compliance, in all material respects with all applicable
Environmental Laws, and there is no contamination at, under or about the
Properties or violation of any Environmental Law with respect to the Properties
or the business operated by the Credit Parties or any of their Subsidiaries (the
“Business”).

     (c) Neither the Credit Parties nor their Subsidiaries have received any
written or actual notice of violation, alleged violation, non-compliance,
liability or potential liability with respect to environmental matters or
Environmental Laws regarding any of the Properties or the Business, nor do the
Credit Parties and their Subsidiaries have knowledge or reason to believe that
any such notice will be received or is being threatened.

     (d) Materials of Environmental Concern have not been transported,
generated, treated, stored or disposed of from, on or under the Properties in
violation of, or in a manner or to a location that could give rise to liability
under any Environmental Law.

     (e) No judicial proceeding or governmental or administrative action is
pending or, to the knowledge of the Credit Parties and their Subsidiaries,
threatened, under any Environmental Law to which any Credit Party or any
Subsidiary is or will be named as a party with respect to the Properties or the
Business, nor are there any consent decrees or other decrees, consent orders,
administrative orders or other orders, or other administrative or judicial
requirements outstanding under any Environmental Law with respect to the
Properties or the Business.

     (f) The Credit Parties and their Subsidiaries: (i) hold all Environmental
Permits (each of which is in full force and effect) required for any of their
current operations or for any property owned, leased, or otherwise operated by
any of them; (ii) are, and within the period of all applicable statutes of
limitation have been, in compliance with all of their Environmental Permits; and
(iii) reasonably believe that: each of their Environmental Permits will be
timely renewed and complied with, without material expense; any additional
Environmental Permits that may be required of any of them will be timely
obtained and complied with, without material expense; and compliance with any
Environmental Law that is or is expected to become applicable to any of them
will be timely attained and maintained, without material expense.



  Section 3.11 Use of Proceeds.




52

--------------------------------------------------------------------------------

     The proceeds of the Term Loan, together with certain cash on the Borrowers’
balance sheet, shall be used solely to (a) to refinance certain existing
Indebtedness of the Borrowers and their Subsidiaries (including the Existing
Credit Agreement and the outstanding senior subordinated notes issued by
Parent), (b) to pay any fees and expenses associated with this Credit Agreement
on the Closing Date, (c) fund the Borrowers’ swap breakage fee and (d) finance
certain other expenditures in connection with the repayment and refinancing of
the Existing Credit Agreement and such senior subordinated notes.



  Section 3.12 Subsidiaries.




     Set forth on Schedule 3.12 to the Disclosure Letter is a complete and
accurate list of all Subsidiaries of the Credit Parties as of the Closing Date.
The outstanding Capital Stock and other equity interests of all such
Subsidiaries is validly issued, fully paid and non-assessable and is owned free
and clear of all Liens (other than those arising under or contemplated in
connection with the Credit Documents).



  Section 3.13 Ownership.




     Each of the Credit Parties and its Subsidiaries has title to all of its
Mortgaged Properties free from any Lien other than Permitted Liens. Each of the
Credit Parties and its Subsidiaries has title to all of its assets other than
Mortgaged Properties subject to Permitted Liens and except for matters with
respect to such assets that, either individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.



  Section 3.14 Indebtedness.




     Except as otherwise permitted under Section 6.1, the Credit Parties and
their Subsidiaries have no Indebtedness.



  Section 3.15 Taxes.




     Except for matters that, either individually or in the aggregate, could not
reasonably be expected to have a Mortgaged Property MAE, each of the Credit
Parties and their Subsidiaries has filed, or caused to be filed, all tax returns
(federal, state, local and foreign) required to be filed and paid (a) all
amounts of taxes shown thereon to be due (including interest and penalties) and
(b) all other taxes, fees, assessments and other governmental charges (including
mortgage recording taxes, documentary stamp taxes and intangibles taxes) owing
by it, except for such taxes (i) that are not yet delinquent or (ii) that are
being contested in good faith and by proper proceedings, and against which
adequate reserves are being maintained in accordance with GAAP.



  Section 3.16 Intellectual Property Rights.




     Each of the Credit Parties and their Subsidiaries owns, or has the legal
right to use, all Intellectual Property, tradenames, technology, know-how and
processes necessary for each of them to conduct its business as currently
conducted, except for instances where the failure to own or have the legal right
to use such Intellectual Property could not be reasonably expected to

53

--------------------------------------------------------------------------------

have a Material Adverse Effect. No claim has been asserted and is pending by any
Person challenging or questioning the use of any such Intellectual Property or
the validity or effectiveness of any such Intellectual Property, nor do the
Credit Parties or any of their Subsidiaries know of any such claim, except for
such claims which could not be reasonably expected to have a Material Adverse
Effect and, except as asserted by such claims, to the knowledge of the Credit
Parties and their Subsidiaries, the use of such Intellectual Property by the
Credit Parties or any of their Subsidiaries does not infringe on the rights of
any Person.



  Section 3.17 Solvency.




     After giving effect to the Transactions, the fair saleable value of each
Credit Party’s assets, measured on a going concern basis, exceeds all probable
liabilities, including those to be incurred pursuant to this Credit Agreement.
None of the Credit Parties (a) has unreasonably small capital in relation to the
business in which it is or proposes to be engaged or (b) has incurred, or
believes that it will incur after giving effect to the Transactions, debts
beyond its ability to pay such debts as they become due. In executing the Credit
Documents and consummating the Transactions, none of the Credit Parties intends
to hinder, delay or defraud either present or future creditors or other Persons
to which one or more of the Credit Parties is or will become indebted.



  Section 3.18 Investments.




     All Investments of each of the Credit Parties and their Subsidiaries are
permitted by Section 6.5.



  Section 3.19 Location of Collateral.




     Set forth on Schedule 3.19(a) to the Disclosure Letter is a list of all
Mortgaged Properties of the Credit Parties and their Subsidiaries as of the
Closing Date with street address, city and state where located.

     Set forth on Schedule 3.19(b) to the Disclosure Letter is the chief
executive office of each of the Credit Parties and their Subsidiaries as of the
Closing Date. The state of incorporation or organization of each of the Credit
Parties is as set forth on Schedule 3.3 to the Disclosure Letter.



  Section 3.20 No Burdensome Restrictions.




     None of the Credit Parties and their Subsidiaries is a party to any
agreement or instrument or subject to any other obligation or any charter or
corporate restriction or any provision of any applicable law, rule or regulation
which, individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.



  Section 3.21 Brokers’ Fees.




     None of the Credit Parties and their Subsidiaries has any obligation to any
Person in respect of any finder’s, broker’s, investment banking or other similar
fee in connection with any

54

--------------------------------------------------------------------------------

of the transactions contemplated under the Credit Documents other than the
closing and other fees payable pursuant to this Credit Agreement and as set
forth in the Engagement Letter.



  Section 3.22 Labor Matters.




     There are no collective bargaining agreements or Multiemployer Plans
covering the employees of the Credit Parties or any of their Subsidiaries as of
the Closing Date, other than as set forth in Schedule 3.22 to the Disclosure
Letter, and none of the Credit Parties and their Subsidiaries (a) has suffered
any strikes, walkouts, work stoppages or other material labor difficulty within
the last five years, other than as set forth in Schedule 3.22 to the Disclosure
Letter, or (b) has knowledge of any potential or pending strike, walkout or work
stoppage. Other than as set forth on Schedule 3.22 to the Disclosure Letter, no
unfair labor practice complaint is pending against any Credit Party or any of
its Subsidiaries that is reasonably likely to result in a Material Adverse
Effect.

Section 3.23 Accuracy and Completeness of Information.

     All factual information heretofore, contemporaneously or hereafter
furnished by or on behalf of any Credit Party or any of its Subsidiaries to the
Administrative Agent, the Arrangers or any Lender for purposes of or in
connection with this Credit Agreement or any other Credit Document, or any
transaction contemplated hereby or thereby, is or will be true and accurate in
all material respects and not incomplete by omitting to state any material fact
necessary to make such information not misleading.



  Section 3.24 Material Contracts.




     Schedule 3.24 to the Disclosure Letter sets forth a complete and accurate
list of all Material Contracts of the Credit Parties and their Subsidiaries in
effect as of the Closing Date. Each such Material Contract is, and after giving
effect to the Transactions will be, in full force and effect in accordance with
the terms thereof The Credit Parties and their Subsidiaries have delivered to
the Administrative Agent a true and complete copy of each Material Contract.



  Section 3.25 Insurance.




     The insurance coverage of the Credit Parties and their Subsidiaries as of
the Closing Date is outlined as to carrier, policy number, expiration date, type
and amount on Schedule 3.25 to the Disclosure Letter and such insurance coverage
complies with the requirements set forth in Section 5.5(b), (d) and (e).



  Section 3.26 Security Documents.




     The Security Documents create valid security interests in, and Liens on,
the Collateral purported to be covered thereby. Except as set forth in the
Security Documents, such security interests and Liens are currently (or will be,
upon the recordation of the applicable Mortgage Instruments, in each case in
favor of the Administrative Agent, on behalf of the Lenders) perfected security
interests and Liens, prior to all other Liens other than Permitted Liens.

55

--------------------------------------------------------------------------------

Section 3.27 Classification of Senior Indebtedness.

     The Credit Party Obligations constitute “Designated Senior Indebtedness” or
“Senior Indebtedness” (or any similar classification) under and as defined in
any agreement governing any Subordinated Debt and the subordination provisions
set forth in each such agreement are legally valid and enforceable against the
parties thereto and the Administrative Agent and the Lenders are entitled to
rely on such subordination provisions. Except as set forth on Schedule 3.27 to
the Disclosure Letter, the incurrence of the Credit Party Obligations and the
granting of Liens on the assets of the Credit Parties to secure the Credit Party
Obligations is permitted by the terms of any senior note purchase agreements to
which a Credit Party or any Subsidiary thereof is a party and will not require
the granting of a Lien to the holder of any senior note.



  Section 3.28 Anti-Terrorism Laws.




     Neither any Credit Party nor any of its Subsidiaries is an “enemy” or an
“ally of the enemy” within the meaning of Section 2 of the Trading with the
Enemy Act of the United States of America (50 U.S.C. App. Section, Section 1 et
seq.), as amended. Neither any Credit Party nor any of its Subsidiaries is in
violation of (a) the Trading with the Enemy Act, as amended, (b) any of the
foreign assets control regulations of the United States Treasury Department (31
CFR, Subtitle B, Chapter V, as amended) or any enabling legislation or executive
order relating thereto or (c) the Patriot Act. None of the Credit Parties (i) is
a blocked person described in Section 1 of the Anti-Terrorism Order or (ii) to
the best of its knowledge, engages in any dealings or transactions, or is
otherwise associated, with any such blocked person.

Section 3.29    Compliance with OFAC Rules and Regulations.                   
 (a)    None of the Credit Parties or their Subsidiaries or, to the actual
knowledge 


of any Credit Party, their respective Affiliates is in violation of and shall
not violate any of the country or list based economic and trade sanctions
administered and enforced by

OFAC    that    are    described                       or    referenced    at 
http://www.ustreas.gov/offices/enforcement/ofac/    or as otherwise published
from time to  time.                         


     (b) None of the Credit Parties or their Subsidiaries or, to the actual
knowledge of any Credit Party, their respective Affiliates (i) is a Sanctioned
Person or a Sanctioned Entity, (ii) has more than 10% of its assets located in
Sanctioned Entities, or (iii) derives more than 10% of its operating income from
investments in, or transactions with Sanctioned Persons or Sanctioned Entities.
No proceeds of any Term Loan will be used or have been used to fund any
operations in, finance any investments or activities in or make any payments to,
a Sanctioned Person or a Sanctioned Entity.



  Section 3.30 Compliance with FCPA.




     Each of the Credit Parties and their Subsidiaries is in compliance with the
Foreign Corrupt Practices Act, 15 U.S.C. Section, Section 78dd-1, et seq., and
any foreign counterpart thereto. None of the Credit Parties or their
Subsidiaries has made a payment, offering, or

56

--------------------------------------------------------------------------------

promise to pay, or authorized the payment of, money or anything of value (a) in
order to assist in obtaining or retaining business for or with, or directing
business to, any foreign official, foreign political party, party official or
candidate for foreign political office, (b) to a foreign official, foreign
political party or party official or any candidate for foreign political office,
and (c) with the intent to induce the recipient to misuse his or her official
position to direct business wrongfully to such Credit Party or its Subsidiary or
to any other Person, in violation of the Foreign Corrupt Practices Act, 15
U.S.C. Section, Section 78dd-1, et seq.



  Section 3.31 Mortgaged Properties.




     (a) Compliance with Laws. Except for matters that, either individually or
in the aggregate, could not reasonably be expected to have a Mortgaged Property
MAE, each Credit Party and each Mortgaged Property and the use thereof comply in
all material respects with all applicable Requirements of Law (including with
respect to the American Disabilities Act, parking and applicable zoning and land
use laws, regulations and ordinances). Each Mortgaged Property is used by a
Credit Party or its tenant (or other occupant) exclusively for retail use,
warehouse, office use, automobile service or other lawful commercial uses and
other lawful uses appurtenant or ancillary thereto. Except for matters that,
either individually or in the aggregate, could not reasonably be expected to
have a Mortgaged Property MAE, (i) no legal proceedings are pending or, to the
knowledge of the Borrowers, threatened with respect to the zoning of any
Mortgaged Property, (ii) neither the zoning nor any other right to construct,
use or operate any Mortgaged Property is in any way dependent upon or related to
any property other than such Mortgaged Property, (iii) all certifications,
permits, licenses and approvals, including certificates of completion and
occupancy permits required for the legal use, occupancy and operation of the
Mortgaged Properties (collectively, the “Licenses”) have been obtained and are
in full force and effect, (iv) the use being made of each Mortgaged Property is
in conformity with the certificate of occupancy issued for such Mortgaged
Property, if a certificate of occupancy is required, or is otherwise operating
in conformity with other required approvals and (v) is in conformity with all
other restrictions, covenants and conditions affecting such Mortgaged Property.

     (b) Leases. Except as set forth on Schedule 3.31(b) to the Disclosure
Letter, none of the Mortgaged Properties is subject to any lease or sublease,
including any ground lease.

     (c) Utilities and Public Access; Parking. (i) Each Mortgaged Property has
adequate rights of access to public ways and is served by water, sewer, sanitary
sewer and storm drain facilities adequate to service such Mortgaged Property for
its intended uses, (ii) all public utilities necessary to the full use and
enjoyment of each Mortgaged Property as currently used and enjoyed are located
either in the public right-of-way abutting such Mortgaged Property (which are
connected so as to serve the Mortgaged Property without passing over other
property) or in recorded easements serving the Mortgaged Property and such
easements are set forth in and insured by the applicable Title Insurance Policy
and (iii) except for matters that, either individually or in the aggregate,
could not reasonably be expected to have a Mortgaged Property MAE, each
Mortgaged Property

57

--------------------------------------------------------------------------------

has sufficient parking (whether by right, pursuant to an REA or pursuant to an
irrevocable easement) to the extent required to comply with all Requirements of
Law.

     (d) Physical Condition. The Mortgaged Properties, including, without
limitation, all buildings, improvements, parking facilities, sidewalks, storm
drainage systems, roofs, plumbing systems, HVAC systems, fire protection
systems, electrical systems, equipment, elevators, exterior sidings and doors,
landscaping, irrigation systems and all structural components, are in
serviceable condition, order and repair in all material respects (ordinary wear
and tear excepted). Except for matters that, either individually or in the
aggregate, could not reasonably be expected to have a Mortgaged Property MAE,
there exists no material structural, mold or other material defects or damages
in any Mortgaged Property, as a result of a casualty or otherwise, and whether
latent or otherwise. None of the Borrowers has received notice from any
insurance company or bonding company of any defects or inadequacies in any
Mortgaged Property, or any part thereof, which would adversely affect the
insurability of the same or cause the imposition of extraordinary premiums or
charges thereon or of any termination or threatened termination of any policy of
insurance or bond.

     (e) Condemnation. Except for those partial takings set forth on Schedule
3.31(e) to the Disclosure Letter, no Condemnation or other proceeding has been
commenced or, to each of the Borrowers’ best knowledge, is threatened or
contemplated with respect to all or any portion of the Mortgaged Properties or
for the relocation of roadways providing access to any Mortgaged Property.

     (f) Separate Lots; Assessments. Each Mortgaged Property is assessed for
real estate tax purposes as one or more wholly independent tax lot or lots,
separate from any adjoining land or improvements not constituting a part of such
lot or lots, and no other land or improvements is assessed and taxed together
with such Mortgaged Property or any portion thereof. Except for matters that,
either individually or in the aggregate, could not reasonably be expected to
have a Mortgaged Property MAE, there are no pending or proposed special or other
assessments for public improvements or otherwise affecting any Mortgaged
Property, nor are there any contemplated improvements to such Mortgaged Property
that may result in such special or other assessments.

     (g) Boundaries. Except to the extent affirmatively insured over under the
title policies and except for matters that, either individually or in the
aggregate, could not reasonably be expected to have a Mortgaged Property MAE,
(i) none of the Improvements which were included in determining the appraised
value of the any Mortgaged Property lie outside the boundaries and building
restriction lines of such Mortgaged Property to any material extent, and (ii) no
improvements on adjoining properties encroach upon the such Mortgaged Property
and no easements or other encumbrances upon such Mortgaged Property encroach
upon any of the Improvements so as to materially affect the value or
marketability of such Mortgaged Property.

     (h) Reciprocal Easement Agreements. Except for matters that, either
individually or in the aggregate, could not reasonably be expected to have a
Mortgaged

58

--------------------------------------------------------------------------------

Property MAE, neither any Credit Party nor any Subsidiary thereof is in default
(nor has any notice been given or received with respect to any alleged or
current default) under any of the terms and conditions of a REA, and each REA
remains unmodified and in full force and effect. To the Credit Parties’
knowledge, all easements granted pursuant to any REA that were to have survived
the site preparation and completion of construction (to the extent the same has
been completed), remain in full force and effect and have not been released,
terminated, extinguished or discharged by agreement or otherwise. All material
sums due and owing by a Credit Party to other parties to any REA (or, to the
Credit Parties’ knowledge, by the other parties to each REA to a Credit Party)
pursuant to the terms of such REA (including, without limitation, all sums,
charges, fees, assessments, costs and expenses in connection with any taxes,
site preparation and construction, non-shareholder contributions, and common
area and other property management activities) have been paid, and no Lien has
attached on any Mortgaged Property (or threat thereof has been made) for failure
to pay any of the foregoing.

     (i) No Flood Hazard Properties. No Mortgaged Property is a Flood Hazard
Property unless the Administrative Agent shall have received the following: (a)
the applicable Credit Party’s written acknowledgment of receipt of written
notification from the Administrative Agent (i) as to the fact that such
Mortgaged Property is a Flood Hazard Property and (ii) as to whether the
community in which each such Flood Hazard Property is located is participating
in the National Flood Insurance Program and (b) copies of insurance policies or
certificates of insurance of the applicable Credit Party evidencing flood
insurance reasonably satisfactory to the Administrative Agent and naming the
Administrative Agent as loss payee on behalf of the Lenders.



  Section 3.32 Responsible Officers.




     Set forth on Schedule 3.32 to the Disclosure Letter are Responsible
Officers that are permitted to sign Credit Documents on behalf of the Credit
Parties, holding the offices indicated next to their respective names, as of the
Closing Date and as of the last date such Schedule was required to be updated in
accordance with Section 5.2. Such Responsible Officers are the duly elected and
qualified officers of such Credit Party and are duly authorized to execute and
deliver, on behalf of the respective Credit Party, the Credit Agreement, the
Term Notes and the other Credit Documents.



ARTICLE IV






CONDITIONS PRECEDENT






Section 4.1






Conditions to Closing Date.




     This Credit Agreement shall become effective upon, and the obligation of
each Lender to make its portion of the Term Loan on the Closing Date is subject
to, the satisfaction of the following conditions precedent:

59

--------------------------------------------------------------------------------

     (a) Execution of Credit Agreement and Credit Documents. The Administrative
Agent shall have received (i) counterparts of this Credit Agreement, executed by
a duly authorized officer of each party hereto, (ii) for the account of each
Lender requesting a note, a Term Note, (iii) counterparts of each Mortgage
Instrument, in each case conforming to the requirements of this Credit Agreement
and executed by duly authorized officers of the Credit Parties or other Person,
as applicable, (iv) a notice of borrowing with respect to the Term Loan and, if
applicable, a Funding Indemnity Letter duly executed by authorized officers of
the Borrowers, (v) a flow of funds memorandum or funds disbursement
authorization duly executed by duly authorized officers of the Borrowers and
(vi) counterparts of any other Credit Document, executed by the duly authorized
officers of the parties thereto.

     (b) Corporate Documents. The Administrative Agent shall have received a (i)
certificate for each Credit Party, certified by an officer of such Credit Party
as of the Closing Date, certifying that the (A) articles of incorporation,
partnership agreement or other charter documents of such Credit Party, and (B)
the bylaws or other operating agreement of such Credit Party, and are in full
force and effect as of the Closing Date, (ii) resolutions of the board of
directors or other comparable governing body of such Credit Party approving and
adopting the Credit Documents, the transactions contemplated herein and
authorizing the execution and delivery hereof, (iii) copies of certificates of
good standing, existence or its equivalent with respect to each Credit Party
certified as of a recent date by the appropriate Governmental Authorities of the
state of incorporation and each other state in which the failure to so qualify
and be in good standing could reasonably be expected to have a Material Adverse
Effect and (iv) an incumbency certificate of each Credit Party certified by a
secretary or assistant secretary (pursuant to a secretary’s certificate in
substantially the form of Schedule 4.1(b) attached hereto) to be true and
correct as of the Closing Date.

     (c) Legal Opinion of Counsel. The Administrative Agent shall have received
an opinion or opinions of counsel for the Credit Parties, dated the Closing Date
and addressed to the Administrative Agent and the Lenders, in form and substance
acceptable to the Administrative Agent (which shall include, without limitation,
opinions with respect to the valid existence of each Credit Party, opinions as
to perfection of the Liens granted to the Administrative Agent pursuant to the
Security Documents and opinions as to the non-contravention of the Credit
Parties’ organizational documents and Material Contracts).

     (d) Real Property Collateral. The Administrative Agent shall have received,
in form and substance satisfactory to the Administrative Agent and the Lenders:

     (i) to the extent required by the Administrative Agent, searches of UCC
filings in each jurisdiction where any Collateral is located or where a filing
would need to be made in order to perfect the Lenders’ security interest in the
Collateral, copies of the financing statements on file in such jurisdictions and
evidence that no Liens exist other than Permitted Liens;

60

--------------------------------------------------------------------------------

     (ii) completed UCC financing statements for each appropriate jurisdiction
as is necessary, in the Administrative Agent’s sole discretion, to perfect the
Lenders’ security interest in the Collateral;

     (iii) fully executed and notarized Mortgage Instruments encumbering the
Mortgaged Properties listed on Schedule 3.19(a) to the Disclosure Letter;

     (iv) with respect to each Mortgaged Property listed in Schedule 3.19(a) to
the Disclosure Letter, a Mortgage Title Insurance Policy or a date down
endorsement to an existing Mortgage Title Insurance Policy assuring the
Administrative Agent that the Mortgage Instrument with respect to such Mortgaged
Property creates a valid and enforceable first priority mortgage lien on such
Mortgaged Property, free and clear of all defects and encumbrances except
Permitted Liens, which Mortgage Title Insurance Policy or date down endorsement,
as applicable, shall be in form and substance reasonably satisfactory to the
Administrative Agent and shall provide for affirmative insurance and such
reinsurance as the Administrative Agent may reasonably request, all of the
foregoing in form and substance reasonably satisfactory to the Administrative
Agent;

     (v) evidence as to (A) whether any Mortgaged Property listed in Schedule
3.19(a) to the Disclosure Letter is a Flood Hazard Property and (B) if any
Mortgaged Property is a Flood Hazard Property, (y) the applicable Credit Party’s
written acknowledgment of receipt of written notification from the
Administrative Agent (I) as to the fact that such Mortgaged Property is a Flood
Hazard Property and (II) as to whether the community in which each such Flood
Hazard Property is located is participating in the National Flood Insurance
Program and (z) copies of insurance policies or certificates of insurance of the
Credit Parties and their Subsidiaries evidencing flood insurance reasonably
satisfactory to the Administrative Agent and naming the Administrative Agent as
loss payee on behalf of the Lenders;

     (vi) except as set forth in Section 5.15, with respect to each site of a
Mortgaged Property listed in Schedule 3.19(a) to the Disclosure Letter, (A) a
map or plat of an as built survey of such site certified to the Administrative
Agent and the Title Insurance Company in a manner reasonably satisfactory to
them, dated the original date the survey was created and the day of the last
revision by American National Surveyors or (B) an affidavit from a Responsible
Officer stating there has been no change to an existing survey of such site
previously provided to the Administrative Agent, which map or plat and the
survey on which it is are based, or affidavit, as applicable, shall be
sufficient to delete any standard printed survey exception contained in the
applicable title policy and be made in accordance with the Minimum Standard
Detail Requirements for Land Title Surveys jointly established and adopted by
the American Land Title Association and the American Congress on Surveying and
Mapping in 1999, and, without limiting the generality of the foregoing, there
shall be surveyed and shown on any

61

--------------------------------------------------------------------------------

such map, plat or survey the following (unless otherwise agreed to by the
Administrative Agent in its reasonable discretion): (A) the locations on such
site of all the buildings, structures and other improvements and the established
building setback lines; (B) the lines of streets abutting the site and width
thereof; (C) all access and other easements appurtenant to the site necessary to
use the sites; (D) all roadways, paths, driveways, easements, encroachments and
overhanging projections and similar encumbrances affecting the site, whether
recorded, apparent from a physical inspection of the sites or otherwise known to
the surveyor; (E) any encroachments on any adjoining property by the building
structures and improvements on the site; and (F) if the site is described as
being on a filed map, a legend relating the survey to said map;

     (vii) pollution and remediation legal liability insurance covering legal
expenses, remediation costs and loss of value for all owned Mortgaged Properties
listed in Schedule 3.19(a) to the Disclosure Letter relating to environmental
issues on, under or emanating from the Property in such reasonable amounts as
requested by the Administrative Agent;

     (viii) opinions of counsel to the Credit Parties for each jurisdiction in
which the Mortgaged Properties are located; and

     (ix) the 2012 Appraisals, which shall evidence that the Collateral Value of
the Mortgaged Properties complies with the requirements of Section 5.12(a).

     (e) Liability, Casualty, Property and Business Interruption Insurance. The
Administrative Agent shall have received copies of insurance policies or
certificates of insurance evidencing liability, casualty, property and business
interruption insurance meeting the requirements set forth herein or in the
Security Documents. The Administrative Agent shall be named as loss payee,
mortgagee and/or additional insured with respect to any such insurance providing
liability coverage or coverage in respect of any Collateral, and each provider
of any such insurance shall agree, by endorsement upon the policy or policies
issued by it or by independent instruments furnished to the Administrative
Agent, that it will give thirty (30) days prior written notice before any such
policy or policies shall be altered or cancelled.

     (f) Litigation; Bankruptcy. There shall not exist (i) any material pending
or threatened litigation, injunction, order or claim (A) which could have a
material adverse effect on the business, properties, operations or financial
condition of the Borrowers and their Subsidiaries (taken as a whole) or (B) with
respect to this Agreement or the other Credit Documents, or (ii) any pending or
threatened bankruptcy or insolvency with respect to the Borrowers or any of
their Subsidiaries, in each case that has not been settled, dismissed, vacated,
discharged or terminated prior to the Closing Date.

     (g) Solvency Certificate. The Administrative Agent shall have received an
officer’s certificate prepared by the chief financial officer of the Borrowers
as to the financial condition, solvency and related matters of the Credit
Parties and their

62

--------------------------------------------------------------------------------

Subsidiaries, taken as a whole, after giving effect to the initial borrowings
under the Credit Documents, in substantially the form of Schedule 4.1(g)
attached hereto.

     (h) Account Designation Letter. The Administrative Agent shall have
received the executed Account Designation Letter in the form of Schedule 1.1(a)
attached hereto.

     (i) Corporate Structure. The number of shares of each class of Capital
Stock issued and outstanding and the ownership thereof of the Credit Parties and
their Subsidiaries as of the Closing Date shall be as described in Schedule 3.12
to the Disclosure Letter. The Administrative Agent shall be reasonably satisfied
with the legal, tax, accounting, business, regulatory and other matters relating
to the Transactions or to the Credit Parties and their Subsidiaries after giving
effect thereto.

     (j) Consents. The Administrative Agent shall have received evidence that
all boards of directors, governmental, shareholder and material third party
consents and approvals necessary in connection with the Transactions have been
obtained and all applicable waiting periods have expired without any action
being taken by any authority that could restrain, prevent or impose any material
adverse conditions on such transactions or that could seek or threaten any of
the foregoing.

     (k) Compliance with Laws. The financings and other Transactions
contemplated hereby shall he in compliance with all applicable laws and
regulations (including all applicable securities and banking laws, rules and
regulations).

     (l) Bankruptcy. There shall be no bankruptcy or insolvency proceedings with
respect to Credit Parties or any of their Subsidiaries.

     (m) Existing Indebtedness of the Credit Parties. All of the existing
Indebtedness for borrowed money of the Borrowers and their Subsidiaries (other
than Indebtedness permitted to exist pursuant to Section 6.1) shall be repaid in
full (or discharged in accordance with their respective terms) and all security
interests related thereto shall be terminated on the Closing Date.

     (n) Financial Statements. The Administrative Agent and the Lenders shall
have received copies of the financial statements referred to in Section 3.1
hereof, each in form and substance satisfactory to it.

     (o) No Material Adverse Change. Since January 28, 2012, there has been no
material adverse change in the business, properties, operations or financial
condition of the Borrowers and their Subsidiaries (taken as a whole) and there
shall not have occurred any material disruption or material adverse change in
the financial, banking or capital markets (including the loan syndication
market) that has impaired or would impair the Arrangers’ ability to syndicate
the facilities.

     (p) Financial Condition Certificate. The Administrative Agent shall have
received a certificate or certificates executed by a Responsible Officer of the
Borrowers

63

--------------------------------------------------------------------------------

as of the Closing Date stating that (i) to the knowledge of any Credit Party,
there is no action, suit, investigation, litigation or proceeding pending or
ongoing in any court or before any other Governmental Authority that purports to
affect any Credit Party or any of its Subsidiaries, or any transaction
contemplated by the Credit Documents, which action, suit, investigation,
litigation or proceeding could reasonably be expected to have a Material Adverse
Effect, that has not been settled, dismissed, vacated, discharged or terminated
prior to the Closing Date, (ii) immediately after giving effect to this Credit
Agreement, the other Credit Documents, and all the Transactions contemplated to
occur on such date, (A) no Default or Event of Default exists, (B) all
representations and warranties contained herein and in the other Credit
Documents are true and correct in all material respects, and (C) the Credit
Parties are in pro forma compliance with the initial financial covenant set
forth in Section 5.9 (as evidenced through detailed calculations of such
financial covenant on a schedule to such certificate and assuming the minimum
Consolidated EBITDA covenant is in effect) as of the fiscal quarter ending July
28, 2012 and (iii) each of the conditions precedent in Section 4.1 have been
satisfied.

     (q) Material Contracts. The Administrative Agent shall have received true
and complete copies, certified by an officer of the Borrowers as true and
complete, of all Material Contracts, together with all exhibits and schedules.

     (r) Patriot Act Certificate. The Administrative Agent shall have received a
certificate satisfactory thereto, for benefit of itself and the Lenders,
provided by the Borrowers that sets forth information required by the Patriot
Act including, without limitation, the identity of the Credit Parties, the name
and address of the Credit Parties and other information that will allow the
Administrative Agent or any Lender, as applicable, to identify the Borrowers in
accordance with the Patriot Act.

     (s) Ratings. The Borrowers shall have received the Ratings from S&P and
Moody’s.

     (t) Fees. The Administrative Agent and the Lenders shall have received all
fees, if any, owing pursuant to the Engagement Letter and Section 2.3.

     (u) Additional Matters. All other documents and legal matters in connection
with the transactions contemplated by this Credit Agreement shall be reasonably
satisfactory in form and substance to the Administrative Agent and its counsel.



ARTICLE V






AFFIRMATIVE COVENANTS




     The Credit Parties hereby covenant and agree that on the Closing Date, and
thereafter for so long as this Credit Agreement is in effect and until no Term
Note remains outstanding and unpaid and the Credit Party Obligations and all
other amounts owing to the Administrative Agent or any Lender hereunder are paid
in full, the Credit Parties shall, and shall cause each of their Subsidiaries
(other than in the case of Sections 5.1 or 5.2 hereof), to:

64

--------------------------------------------------------------------------------



Section 5.1






Financial Statements.




Furnish to the Administrative Agent and each of the Lenders:

     (a) Annual Financial Statements. As soon as available and in any event no
later than the earlier of (i) to the extent applicable, the date the Borrowers
are required by the SEC to deliver their Form 10-K for any fiscal year of the
Borrowers and (ii) ninety (90) days after the end of each fiscal year of the
Borrowers, a copy of the Consolidated balance sheet of the Borrowers and their
Subsidiaries as at the end of such fiscal year and the related Consolidated
statements of income and retained earnings and of cash flows of the Borrowers
and their consolidated Subsidiaries for such year, which shall be audited by a
firm of independent certified public accountants of nationally recognized
standing reasonably acceptable to the Required Lenders, setting forth in each
case in comparative form the figures for the previous year, reported on without
a “going concern” or like qualification or exception, or qualification
indicating that the scope of the audit was inadequate to permit such independent
certified public accountants to certify such financial statements without such
qualification and without any other material qualification or exception;
provided, however, if the Administrative Agent or any Lender requires such
delivery through any means other than filing such financial statements with the
SEC, such delivery by other means shall occur not later than five (5) days
following such filing with the SEC;

     (b) Quarterly Financial Statements. As soon as available and in any event
no later than the earlier of (i) to the extent applicable, the date the
Borrowers are required by the SEC to deliver its Form 10-Q for any fiscal
quarter of the Borrowers and (ii) forty-five (45) days after the end of each
fiscal quarter of the Borrowers, a copy of the Consolidated balance sheet of the
Borrowers and their consolidated Subsidiaries as at the end of such period and
related Consolidated and consolidating statements of income and retained
earnings and of cash flows for the Borrowers and their Subsidiaries for such
quarterly period and for the portion of the fiscal year ending with such period,
in each case setting forth in comparative form consolidated figures for the
corresponding period or periods of the preceding fiscal year (subject to normal
recurring year-end audit adjustments); provided, however, if the Administrative
Agent or any Lender requires such delivery through any means other than filing
such financial statements with the SEC, such delivery by other means shall occur
not later than five (5) days following such filing with the SEC; and

     (c) Annual Operating Budget and Cash Flow. Within five (5) days of approval
by the Board of Directors of the Borrowers, but in any event within sixty (60)
days of the Borrowers’ fiscal year end, a copy of the detailed annual operating
budget or plan including cash flow projections of the Borrowers and their
Subsidiaries for the next four fiscal quarter periods prepared on a quarterly
basis, in form and detail reasonably acceptable to the Administrative Agent and
the Lenders, together with a summary of the material assumptions made in the
preparation of such annual budget or plan;

65

--------------------------------------------------------------------------------

except for projections provided in accordance with subsection (c) above, all
such financial statements to be complete and correct in all material respects
(subject, in the case of interim statements, to normal recurring year-end audit
adjustments) and to be prepared in reasonable detail and, in the case of the
annual and quarterly financial statements provided in accordance with
subsections (a) and (b) above, in accordance with GAAP applied consistently
throughout the periods reflected therein and further accompanied by a
description of, and an estimation of the effect on the financial statements on
account of, a change, if any, in the application of accounting principles as
provided in Section 1.3.

Section 5.2 Certificates; Other Information.

Furnish to the Administrative Agent and each of the Lenders:

     (a) concurrently with the delivery of the financial statements referred to
in Sections 5.1(a) and 5.1(b) above, (i) a certificate of a Responsible Officer
substantially in the form of Schedule 5.2(a)(i) attached hereto stating that, to
the best of such Responsible Officer’s knowledge, none of the Credit Parties has
obtained knowledge of any Default or Event of Default except as specified in
such certificate and such certificate shall include information and calculations
in reasonable detail required to indicate compliance with Section 5.9 as of the
last day of such period, including (A) the Excess Availability as of such date
and (B) Consolidated EBITDA as of the last day of such period and (ii) a
Collateral Value Report substantially in the form of Schedule 5.2(a)(ii)
attached hereto.

     (b) concurrently with or prior to the delivery of the financial statements
referred to in Sections 5.1(a) and 5.1(b) above, (i) an updated copy of Schedule
3.12 to the Disclosure Letter if the Borrowers or any of their Subsidiaries has
formed or acquired a new Subsidiary since the Closing Date or since Schedule
3.12 to the Disclosure Letter was last updated, as applicable and (ii) an
updated copy of Schedule 3.24 to the Disclosure Letter if any new Material
Contract has been entered into since the Closing Date or since Schedule 3.24 to
the Disclosure Letter was last updated, as applicable, together with a copy of
each new Material Contract and (iii) an updated copy of Schedule 3.25 to the
Disclosure Letter if the Borrowers or any of their Subsidiaries has altered or
acquired any insurance policies since the Closing Date in any material respect
and (iv) an updated copy of Schedule 3.32 to the Disclosure Letter if there has
been any change to the Responsible Officers since the Closing Date or since
Schedule 3.32 to the Disclosure Letter was last updated, as applicable;

     (c) within ninety (90) days after the end of each fiscal year of the
Borrowers, a certificate containing information regarding the amount of all
Asset Dispositions and acquisitions that were made during the prior fiscal year
and amounts received in connection with any Recovery Event during the prior
fiscal year; and

     (d) promptly, such additional financial and other information as the
Administrative Agent, on behalf of any Lender, may from time to time reasonably
request.

66

--------------------------------------------------------------------------------

Section 5.3 Payment of Taxes and Other Obligations.

     Pay, discharge or otherwise satisfy at or before maturity or before they
become delinquent, as the case may be, subject, where applicable, to specified
grace periods, (a) all of its taxes (Federal, state, local and any other taxes),
(b) all of its other obligations and liabilities of whatever nature in
accordance with industry practice and (c) any additional costs that are imposed
as a result of any failure to so pay, discharge or otherwise satisfy such taxes,
obligations and liabilities, except when the amount to be paid, discharged or
otherwise satisfied is less than $5,000,000 or when the amount or validity of
any such taxes, obligations and liabilities is currently being contested in good
faith by appropriate proceedings and reserves, if applicable, in conformity with
GAAP with respect thereto have been provided on the books of the Credit Parties.
The Borrowers and their Subsidiaries shall not suffer and shall promptly cause
to be paid and discharged any Lien or charge whatsoever which may be or become a
Lien or charge against any Mortgaged Property (other than Permitted Liens), and
shall promptly pay for all utility services provided to the Mortgaged
Properties, except to the extent failure to pay such utility services could not
reasonably be expected to have a Mortgaged Property MAE.

Section 5.4 Conduct of Business and Maintenance of Existence.

     (a) Continue to engage in business of the same general type as now
conducted by it on the Closing Date and preserve, renew and keep in full force
and effect its corporate existence and take all reasonable action to maintain
all rights, privileges and franchises necessary or desirable in the normal
conduct of its business; (b) comply in all material respects with all Material
Contracts; (c) comply with all Requirements of Law applicable to it except to
the extent that failure to comply therewith could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect and (d) not
commit, permit or suffer to exist any act or omission affording any Governmental
Authority the right of forfeiture as against any Mortgaged Property or any part
thereof or any monies paid in performance of Borrowers’ obligations under any of
the Credit Documents. The Borrowers shall at all times maintain, preserve and
protect all franchises and material trade names used in connection with the
operation of the Mortgaged Properties.

Section 5.5    Maintenance of Property; Insurance.                     (a)   
Keep all material property useful and necessary in its business in good 


working order and condition (ordinary wear and tear and obsolescence excepted).

     (b) Maintain with financially sound and reputable insurance companies
having a claims paying ability rating of “A-” or better by S&P and Moody’s (or
such other rating agencies acceptable to the Administrative Agent) liability,
casualty, property and business interruption insurance (including, without
limitation, insurance with respect to its Collateral) in at least such amounts
and against at least such risks as are usually insured against in the same
general area by companies engaged in the same or a similar business; and furnish
to the Administrative Agent, upon the request of the Administrative Agent, full
information as to the insurance carried. The Administrative Agent shall be named
as loss payee or mortgagee, as its interest may appear, and/or additional
insured with respect to any such casualty, property and liability insurance, as
applicable.

67

--------------------------------------------------------------------------------

     (c) Cause the Mortgaged Properties to be maintained in a good and safe
condition and repair (excepting customary and ordinary wear and tear) and in
accordance with the O&M Plans. The Improvements and the Fixtures shall not be
removed, demolished or materially altered (except for replacement of the
Fixtures in the ordinary course of business) without the prior written consent
of Administrative Agent; provided that, the Credit Parties shall have the right
to improve any Mortgaged Property so long as the economic value, useful life,
utility, condition, operational capacity and functional capacity of such
Mortgaged Property is not decreased or diminished by such improvement. If under
applicable zoning provisions the use of all or any portion of any Mortgaged
Property is or shall become a nonconforming use, the Credit Parties will not
knowingly and intentionally cause or permit the nonconforming use to be
discontinued or the nonconforming Improvement to be abandoned without the
express written consent of Administrative Agent. The Credit Parties will not
commit or suffer any waste of the Mortgaged Properties or take any action that
invalidates or causes the cancellation of any insurance policy with respect to
the Mortgaged Properties, or do or permit to be done on any Mortgaged Property
anything that may in any way materially impair the value of such Mortgaged
Property or the Lien on such Mortgaged Property (except for Permitted Liens).
Subject to the rights of others under Permitted Liens, the Credit Parties will
not, without the prior written consent of Administrative Agent, permit any
drilling or exploration for or extraction, removal, or production of any
minerals from the surface or the subsurface of any Mortgaged Property,
regardless of the depth thereof or the method of mining or extraction thereof.

     (d) The Credit Parties shall obtain and maintain, or cause to be
maintained, at all times insurance for the Credit Parties and each Mortgaged
Property providing at least the following coverages:

     (i) comprehensive “all risk” insurance on the Improvements and the
Fixtures, in each case (A) in an amount equal to one hundred percent (100%) of
the “Full Replacement Cost,” which for purposes of this Agreement shall mean
actual replacement value (exclusive of costs of excavations, foundations,
underground utilities and footings) with a waiver of depreciation; (B)
containing an agreed amount endorsement with respect to the Improvements and
Fixtures waiving all co-insurance provisions; (C) providing for no deductible or
self-insured retention in excess of $500,000 for all such insurance coverage;
and (D) if any of the Improvements or the use of the Mortgaged Property shall at
any time constitute “legal nonconforming” structures or uses, providing coverage
for contingent liability from operation of building laws, demolition costs and
increased cost of construction endorsements and containing an “Ordinance or Law
Coverage” or “Enforcement” endorsement. In addition, Credit Parties shall
obtain: (x) windstorm insurance in amounts and in form and substance acceptable
to the Administration Agent; (y) if any portion of the Improvements is currently
or at any time in the future located in a “special flood hazard area” designated
by the Federal Emergency Management Agency, flood hazard insurance in an amount
equal to the maximum amount of such insurance available under the National Flood
Insurance Act of 1968, the Flood Disaster Protection Act of 1973 or the

68

--------------------------------------------------------------------------------

National Flood Insurance Reform Act of 1994, as each may be amended; and (z)
earthquake insurance in amounts and in form and substance reasonably
satisfactory to Administrative Agent in the event the Mortgaged Property is
located in an area with a high degree of seismic risk;

     (ii) commercial general liability insurance against claims for personal
injury, bodily injury, death or property damage occurring upon, in or about the
Mortgaged Property, with such insurance (A) to be in an amount reasonably
acceptable to the Administrative Agent; and (B) to cover at least the following
hazards: (1) premises and operations; (2) products and completed operations; (3)
independent contractors and (4) blanket contractual liability;

     (iii) at all times during which structural construction, repairs or
alterations are being made with respect to the Improvements, and only if the
Mortgaged Property coverage form does not otherwise apply, (A) owner’s
contingent or protective liability insurance covering claims not covered by or
under the terms or provisions of the above mentioned commercial general
liability insurance policy; and (B) the insurance provided for in subsection (i)
above written in a so-called Builder’s Risk Completed Value form (1) on a
non-reporting basis, (2) against “all risks” insured against pursuant to
subsection (i) above, (3) including permission to occupy the Mortgaged Property,
and (4) with an agreed amount endorsement waiving co-insurance provisions;

     (iv) workers’ compensation, subject to applicable statutory limits, and
employer’s liability insurance in respect of any work or operations on or about
the Mortgaged Property, or in connection with such Mortgaged Property or its
operation (if applicable); and

     (v) pollution and remediation legal liability insurance covering legal
expenses, remediation costs and loss of value for all Mortgaged Properties
relating to environmental issues on, under or emanating from the Mortgaged
Property in such reasonable amounts as requested by the Administrative Agent;
provided that (A) such insurance shall be (1) not less than $5,000,000 per
Mortgaged Property per occurrence and (2) not less than $25,000,000 in the
aggregate and (B) no deductible shall be in excess of $250,000.

     (e) All insurance policies provided for in Section 5.5 shall contain
clauses or endorsements to the effect that:

     (i) no act or negligence of any Credit Party, or anyone acting for any
Credit Party, or any other tenant or other occupant, or failure to comply with
the provisions of any insurance policy, which might otherwise result in a
forfeiture of the insurance or any part thereof, shall in any way affect the
validity or enforceability of the insurance insofar as Administrative Agent is
concerned;

69

--------------------------------------------------------------------------------

     (ii) the insurance policies shall not be materially changed (other than to
increase the coverage provided thereby) or canceled without at least thirty (30)
days’ prior written notice to Administrative Agent and any other party named
therein as an additional insured;

     (iii) the issuers thereof shall give written notice to Administrative Agent
if the insurance policies have not been renewed thirty (30) days prior to its
expiration; and

     (iv) the Administrative Agent shall not be liable for any insurance
premiums thereon or subject to any assessments thereunder.

     (f) If at any time Administrative Agent is not in receipt of written
evidence that all insurance required hereunder is in full force and effect, the
Administrative Agent shall have the right, without notice to the Credit Parties,
to take such action as the Administrative Agent deems necessary to protect its
interest in any Mortgaged Property, including, without limitation, obtaining
such insurance coverage as Administrative Agent in its sole discretion deems
appropriate. All premiums incurred by Administrative Agent in connection with
such action or in obtaining such insurance and keeping it in effect shall be
paid by the Credit Parties to the Administrative Agent upon demand and, until
paid, shall be secured by the Mortgages and shall bear interest at the default
rate set forth in Section 2.5.

                   (g)    Comply with all of the material terms and conditions
in each REA.  Section 5.6    Inspection of Property; Books and Records;
Discussions. 


     Keep proper books of records and account in which full, true and correct
entries in conformity with GAAP and all Requirements of Law shall be made of all
dealings and transactions in relation to its businesses and activities; and
permit, during regular business hours and upon reasonable notice by the
Administrative Agent, the Administrative Agent (at the request of any Lender or
otherwise) to visit and inspect any Mortgaged Property or any other property
where books and records are located and examine and make abstracts from any of
its books and records at any reasonable time and as often as may reasonably be
desired, and to discuss the business, operations, properties and financial and
other condition of the Borrowers and their Subsidiaries with officers and
employees of the Borrowers and their Subsidiaries and with its independent
certified public accountants.



Section 5.7






Notices.




     Give notice in writing to the Administrative Agent (which shall promptly
transmit such notice to each Lender) of:

     (a) promptly, but in any event within two (2) Business Days after any
Credit Party knows or has reason to know thereof, the occurrence of any Default
or Event of Default;

70

--------------------------------------------------------------------------------

     (b) promptly, any default or event of default under any Material Contract
of any Credit Party or any of their Subsidiaries which, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect or
involve a monetary claim in excess of $5,000,000;

     (c) promptly, any litigation, or any investigation or proceeding known to
any Credit Party (i) affecting any Credit Party or any of their Subsidiaries
which, if adversely determined, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect or involve a monetary
claim in excess of $5,000,000, (ii) affecting or with respect to this Credit
Agreement, any other Credit Document or any security interest or Lien created
thereunder or (iii) involving an environmental claim or potential liability
under Environmental Laws which could reasonably be expected to have,
individually or in the aggregate, a Mortgaged Property MAE;

     (d) any labor controversy that has resulted in, or threatens to result in,
a strike or other work action against any Credit Party which could reasonably be
expected to have a Material Adverse Effect;

     (e) any attachment, judgment, lien, levy or order exceeding $5,000,000 that
may be assessed against or threatened against any Credit Party other than
Permitted Liens;

     (f) as soon as possible and in any event within thirty (30) days after any
Credit Party knows or has reason to know thereof: (i) the occurrence or expected
occurrence of any Reportable Event with respect to any Plan, a failure to make
any required contribution to a Plan, the creation of any Lien in favor of the
PBGC (other than a Permitted Lien) or a Plan or any withdrawal from, or the
termination, Reorganization or Insolvency of, any Multiemployer Plan or (ii) the
institution of proceedings or the taking of any other action by the PBGC or any
Credit Party, any Commonly Controlled Entity or any Multiemployer Plan, with
respect to the withdrawal from, or the terminating, Reorganization or Insolvency
of, any Plan;

     (g) promptly, any notice of violation of any Requirement of Law received by
a Credit Party from any Governmental Authority (including, without limitation,
any notice of violation of Environmental Laws) to the extent such violation
could result in a fine, penalty or other liability in excess of $75,000;

     (h) any (i) notice that any Governmental Authority has revoked or is likely
to revoke any Environmental Permit held by, or has refused to issue or renew, or
is likely to refuse to issue or renew, any Environmental Permit sought by, the
Borrowers or any of their Subsidiaries to the extent such revocation,
non-renewal or refusal to issue could reasonably be expected to have a Mortgaged
Property MAE; (ii) listing or proposal for listing any property owned, leased,
or operated by the Borrowers or any of their Subsidiaries on, any list
maintained by any Governmental Authority for possible environmental
investigation or remediation, including without limitation the National
Priorities List and the Comprehensive Environmental Response, Compensation and

71

--------------------------------------------------------------------------------

Liability Information System list maintained by the U.S. Environmental
Protection Agency and any similar list maintained by any other federal, state,
local, or other authority; or (iii) development, event or condition that,
individually or in the aggregate with other developments, events or conditions,
could reasonably be expected to have a Mortgaged Property MAE; and

     (i) promptly, any other development or event which could reasonably be
expected to have a Mortgaged Property MAE.

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer setting forth details of the occurrence referred to therein
and stating what action the Credit Parties propose to take with respect thereto.
In the case of any notice of a Default or Event of Default, the Borrowers shall
specify that such notice is a Default or Event of Default notice on the face
thereof



Section 5.8






Environmental Laws.




     (a) Comply in all material respects with, and ensure compliance in all
material respects by all tenants and subtenants, if any, with, all applicable
Environmental Laws and obtain and comply in all material respects with and
maintain, and ensure that all tenants and subtenants obtain and comply in all
material respects with and maintain, any and all licenses, approvals,
notifications, registrations or permits required by applicable Environmental
Laws;

     (b) Conduct and complete all investigations, studies, sampling and testing,
and all remedial, removal and other actions required under Environmental Laws
and promptly comply in all material respects with all lawful orders and
directives of all Governmental Authorities regarding Environmental Laws except
to the extent that the same are being contested in good faith by appropriate
proceedings; and

     (c) Defend, indemnify and hold harmless the Administrative Agent and the
Lenders, and their respective employees, agents, officers and directors, from
and against any and all claims, demands, penalties, fines, liabilities,
settlements, damages, costs and expenses of whatever kind or nature known or
unknown, contingent or otherwise, arising out of, or in any way relating to the
violation of, noncompliance with or liability under, any Environmental Law
applicable to the operations of the Credit Parties or any of their Subsidiaries
or the Properties, or any orders, requirements or demands of Governmental
Authorities related thereto, including, without limitation, reasonable
attorney’s and consultant’s fees, investigation and laboratory fees, response
costs, court costs and litigation expenses, except to the extent that any of the
foregoing arise out of the gross negligence or willful misconduct of the party
seeking indemnification therefor. The agreements in this paragraph shall survive
repayment of the Credit Party Obligations and all other amounts payable
hereunder and termination of the Term Loan Commitments and the Credit Documents.



Section 5.9






Financial Covenant.




72

--------------------------------------------------------------------------------



  Comply with the following financial covenant:




     Minimum EBITDA. (a) As of the end of any month during which a Minimum
EBITDA Maintenance Event has occurred and is continuing or (b) upon the
occurrence of the fourth Minimum EBITDA Maintenance Event during the term of
this Agreement and until the end of the term of this Agreement, the Borrower and
its Subsidiaries (inclusive of the Insurance Subsidiary) shall have Consolidated
EBITDA for the twelve (12) consecutive months then ended of at least
$100,000,000.



  Section 5.10 Additional Guarantors.




     The Credit Parties will cause each of their Domestic Subsidiaries (other
than the Insurance Subsidiary to the extent such Subsidiary is engaged in the
insurance business and is regulated by the relevant Governmental Authority),
whether newly formed, after acquired or otherwise existing to promptly (and in
any event within thirty (30) days after such Domestic Subsidiary is formed or
acquired (or such longer period of time as agreed to by the Administrative Agent
in its reasonable discretion)) become a Guarantor hereunder by way of execution
of a Joinder Agreement. In connection therewith, the Credit Parties shall give
notice to the Administrative Agent not less than ten (10) days prior to creating
a Domestic Subsidiary (or such shorter period of time as agreed to by the
Administrative Agent in its reasonable discretion), or acquiring the Capital
Stock of any other Person. In connection with the foregoing, the Credit Parties
shall deliver to the Administrative Agent, with respect to each new Guarantor to
the extent applicable, substantially the same documentation required pursuant to
Sections 4.1 (b)-(e), (r) and 5.12 and such other documents or agreements as the
Administrative Agent may reasonably request.



  Section 5.11 Compliance with Law.




     Comply with all laws, rules, regulations and orders, and all applicable
restrictions imposed by all Governmental Authorities, applicable to it and its
Property if noncompliance with any such law, rule, regulation, order or
restriction could reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.

Section 5.12 Pledged Collateral; Substitutions; Releases.

     (a) Collateral Value Test. From the Closing Date until the Maturity Date,
cause Properties with a Collateral Value (as of the date of the most recent
appraisals) of at least 2.0 times the principal amount of the then outstanding
Term Loan to be, at all times, subject to a valid, first priority perfected
Lien, in favor of the Administrative Agent on behalf of the Lenders, granted by
the Credit Parties; provided that (i) the Mortgaged Properties shall at all
times consist of Properties with a Collateral Value (as of the date of the most
recent appraisals) of at least $150,000,000 and (ii) Mortgaged Properties that
are vacant or otherwise non-operational or that are being altered, renovated or
refurbished at any one time (excluding minor alterations and upkeep) (A) shall
not represent more than 15% of the total number of Mortgaged Properties at any
time and (B) together with the Mortgaged Properties subject to a lease or
sublease (other than those set forth on

73

--------------------------------------------------------------------------------

Schedule 3.31(b)) to the Disclosure Letter in accordance with the terms of
Section 6.4(d), shall not represent more than 25% of the total number of
Mortgaged Properties at any time. If at any time there exists a deficiency in
the amount of the Collateral required to be delivered pursuant to this Section,
the Borrowers shall within forty-five (45) days, deliver additional Properties
as Collateral to secure the Credit Party Obligations in an aggregate amount
sufficient to eliminate such deficiency. The Borrowers and their Subsidiaries
will deliver the Collateral and such other documentation as the Administrative
Agent may reasonably request in connection with the foregoing, including,
without limitation, certified resolutions and other organizational and
authorizing documents of the Borrowers and any applicable Subsidiaries,
favorable opinions of counsel to the Borrowers and such Subsidiaries (which
shall cover, among other things, the legality, validity, binding effect and
enforceability of the documentation referred to above and the perfection of the
Administrative Agent’s Liens thereunder), and other items of the types required
to be delivered by the Administrative Agent all in form, content and scope
reasonably satisfactory to the Administrative Agent.

     (b) Substitution or Release of Collateral. Notwithstanding the foregoing,
so long as no Default or Event of Default exists or would otherwise result
therefrom, the Borrowers shall be permitted from time to time to (i) substitute
additional Properties reasonably satisfactory to the Administrative Agent
(collectively, the “Substituted Properties”) as Collateral for Properties
previously pledged as Collateral; provided, that, the Collateral Value of all
Substituted Properties shall not exceed fifteen percent (15%) of the Collateral
Value of all Mortgaged Properties, in each case as determined at the time of any
such substitution by the 2012 Appraisals or such later appraisals as required by
this Agreement, as applicable, and/or (ii) request that certain Collateral be
released so long as, prior to any release of Collateral, the Borrowers shall
deliver to the Administrative Agent an updated Collateral Value Report
demonstrating, to the satisfaction of the Administrative Agent, that after
giving effect to such release (and any new Collateral pledged in substitution
therefor) the Collateral Value shall be greater than or equal to 2.0 times the
principal amount of the then outstanding Term Loan. In connection with the
delivery of additional Collateral, the Credit Parties shall comply with the
requirements set forth in Subsection (a) hereof. To the extent the Borrowers
request the release of certain Collateral in accordance with the terms hereof,
then the Administrative Agent shall promptly release Collateral, at the expense
of the Borrowers.

     (c) New Appraisals. Have each Mortgaged Property be subject to an appraisal
by a nationally recognized appraisal firm no less frequently than every 20
months after the later of (i) September 4, 2012 and (ii) the date of the last
appraisal of such Mortgaged Property. Each appraisal provided pursuant to this
subsection (c) shall (A) conform with FIRREA guidelines, (B) otherwise be in
form and substance reasonably satisfactory to the Administrative Agent and (C)
contain both a “leased fee value” and an “as is fee simple value” for each of
the Mortgaged Properties. The “leased fee value” shall be determined based on
both (i) then current sales of similarly sized properties in similar markets and
(ii) then current market rental rates for comparable properties, capped at then
prevailing cap rates for similar credits. The “as is fee simple value” shall be
determined by adjusting the fair market value down for (A) rent loss during the
re-leasing period, (B)

74

--------------------------------------------------------------------------------

anticipated tenant improvements, (C) leasing commissions at market rates and (D)
holding costs during the re-leasing period.

Section    5.13    [Reserved].  Section    5.14    Casualty and Condemnation. 


     (a) If the any Borrower has knowledge of a Casualty or a Condemnation of a
Mortgaged Property or any interest therein, the Borrowers, within fifteen (15)
days of obtaining such knowledge, shall give notice thereof to the
Administrative Agent generally describing the nature and extent of such Casualty
or Condemnation.

     (b) To the extent a Casualty or Condemnation occurs at such time that (i) a
Default has occurred and is continuing, any condemnation proceeds, award,
compensation or insurance proceeds received by the Borrowers shall be paid to
the Administrative Agent (or if otherwise paid to the Administrative Agent shall
he retained by the Administrative Agent) as security for the Credit Party
Obligations and shall not be available under this Section 5.14 to the Borrowers
until the Default has been cured and all Credit Party Obligations are made fully
current and (ii) an Event of Default has occurred and is continuing, any
condemnation proceeds, award, compensation or insurance proceeds shall be paid
to the Administrative Agent (or if otherwise paid to the Administrative Agent
shall be retained by the Administrative Agent) as security for the Credit Party
Obligations and shall be subject to application pursuant to the remedies
available to the Administrative Agent and the Lenders under this Agreement and
at law.

     (c) If no Default or Event of Default has occurred and is continuing and
any Mortgaged Property suffers a Casualty affecting greater than fifty percent
(50%) of the appraised value for such Mortgaged Property pursuant to the 2012
Appraisals or such later appraisals as required by this Agreement, as
applicable, the Borrowers at their option shall either:

     (i) replace such Mortgaged Property in accordance with Section 5.12 with a
Substituted Property having the same, superior or greater remaining economic
value, useful life, utility, condition, operational capacity and functional
capacity to that which existed for such Mortgaged Property then being replaced
immediately prior to such Casualty (assuming all maintenance and repair
standards have been satisfied); or

     (ii) prepay the Term Loan in an aggregate amount equal to one hundred
percent (100%) of the Allocated Payoff Amount with respect to such Mortgaged
Property.

     Upon satisfaction of all obligations in connection with subsection (i) or
(ii), as applicable, then the Administrative Agent shall cause the applicable
Mortgaged Property to be released from the Collateral and the Net Cash Proceeds
associated with such Mortgaged Property shall be returned to the Borrowers.

75

--------------------------------------------------------------------------------

     (d) If no Default or Event of Default has occurred and is continuing and
any Mortgaged Property suffers a Casualty affecting less than or equal to fifty
percent (50%) of the appraised value for such Mortgaged Property pursuant to the
2012 Appraisals or such later appraisals as required by this Agreement, as
applicable, the Borrowers at their option shall either:

     (i) replace such Mortgaged Property in accordance with Section 5.12 with a
Substituted Property having the same, superior or greater remaining economic
value, useful life, utility, condition, operational capacity and functional
capacity to that which existed for such Mortgaged Property then being replaced
immediately prior to such Casualty (assuming all maintenance and repair
standards have been satisfied);

     (ii) prepay the Term Loan in an aggregate amount equal to one hundred
percent (100%) of the Allocated Payoff Amount with respect to such Mortgaged
Property; or

     (iii) perform a Restoration in accordance with Section 5.14(h); provided
that no more than five (5) Mortgaged Properties may be in the process of
Restoration as a result of a Casualty at any one time.

     To the extent the Borrowers elect either of the options described in the
foregoing subsections (i) or (ii) and the Administrative Agent confirms
satisfaction of all obligations in connection with subsection (i) or (ii), as
applicable, then the Administrative Agent shall cause the applicable Mortgaged
Property to be released from the Collateral and the Net Cash Proceeds associated
with such Mortgaged Property shall be returned to the Borrowers.

     (e) If no Default or Event of Default has occurred and is continuing and
any Mortgaged Property suffers a Condemnation which materially impairs the
economic value, useful life, utility, condition, operational capacity or
functional capacity of such Mortgaged Property from that which existed
immediately prior to such Condemnation (assuming all maintenance and repair
standards have been satisfied), the Borrowers at their option shall either:

     (i) replace such Mortgaged Property in accordance with Section 5.12 with a
Substituted Property having the same, superior or greater remaining economic
value, useful life, utility, condition, operational capacity and functional
capacity to that which existed for such Mortgaged Property then being replaced
immediately prior to such Condemnation (assuming all maintenance and repair
standards have been satisfied); or

     (ii) prepay the Term Loan in an aggregate amount equal to one hundred
percent (100%) of the Allocated Payoff Amount allocable to such Mortgaged
Property.

76

--------------------------------------------------------------------------------

     Upon satisfaction of all obligations in connection with subsection (i) or
(ii) above, as applicable, then the Administrative Agent shall cause the
applicable Mortgaged Property to be released from the Collateral and the Net
Cash Proceeds associated with such Mortgaged Property shall be returned to the
Borrowers.

     (f) If no Default or Event of Default has occurred and is continuing and
any Mortgaged Property suffers a Condemnation which does not materially impair
the economic value, useful life, utility, condition, operational capacity or
functional capacity of such Mortgaged Property from that which existed
immediately prior to such Condemnation (assuming all maintenance and repair
standards have been satisfied), the Borrowers shall cause the Net Cash Proceeds
in excess of $250,000 to be paid to the Administrative Agent for application to
the prepayment in part of the Term Loan in accordance with Section 2.4(b)(iii).

     (g) The Borrowers may appear in any proceeding or action to negotiate,
prosecute, adjust or appeal any claim for any award, compensation or insurance
payment on account of any such Casualty or Condemnation and shall pay all
expenses thereof. At the Borrowers’ reasonable request, and at the Borrowers’
sole cost and expense, the Administrative Agent shall participate in any such
proceeding, action, negotiation, prosecution or adjustment. The Administrative
Agent and the Borrowers agree that this Agreement shall control the rights of
the Administrative Agent and the Borrowers in and to any such award,
compensation or insurance payment.

     (h) In the event of a Casualty under Section 5.14(d), to the extent the
Borrowers do not elect to either (i) prepay one-hundred percent (100%) of the
Allocated Payoff Amount allocable to such Mortgaged Property or (ii) replace the
Mortgaged Property with a Substituted Property pursuant to Sections 5.12 and
5.14(d), the Borrowers shall, within one hundred and eighty (180) days of such
Casualty or as soon thereafter as shall be reasonably practicable, commence such
repair or replacement within such period, and thereafter diligently prosecute
such repair or replacement of the Mortgaged Property to the same or greater
economic value, remaining useful life, utility, condition, operation and
function as existed immediately prior to such Casualty

(“Restoration”).

     (i) Any award, compensation or proceeds in respect of any Casualty
(collectively, as used in this Section 5.14(h), “proceeds”) in excess of
$500,000 shall be turned over to the Administrative Agent (or at the
Administrative Agent’s election, to a trustee or escrow agent who shall be
selected by the Administrative Agent and whose fees shall be paid by the
Borrowers); provided that the Borrowers shall be entitled to keep any such
award, compensation or proceeds to the extent the Borrowers deliver evidence
reasonably satisfactory to the Administrative Agent that such amounts were
previously applied to the Restoration of the affected Mortgaged Property. At the
Borrowers’ reasonable request, the Administrative Agent will deposit any
proceeds held by it for Restoration into an interest-bearing account which is
backed directly or indirectly by the full faith and credit of the United States
government over which the

77

--------------------------------------------------------------------------------

Administrative Agent has sole possession, authority and control, and otherwise
on terms and conditions reasonably satisfactory to the Administrative Agent.

     (ii) Any such proceeds held by the Administrative Agent for Restoration of
any Mortgaged Property shall be made available to the Borrowers upon their
request (but no more frequently than once a month) as the Restoration
progresses.

     (iii) Prior to the disbursement of Restoration proceeds, the Borrowers
shall have delivered to the Administrative Agent the following:

     (A) evidence reasonably satisfactory to the Administrative Agent of the
estimated cost of Restoration;

     (B) evidence reasonably satisfactory to the Administrative Agent of
additional funds from the Borrowers in excess of the proceeds sufficient to
complete and fully pay for the entire unpaid cost of the Restoration, free and
clear of all Liens or claims of Lien; and

     (C) such architect’s certificates, waivers of lien, contractor’s sworn
statements, plats of survey and such other evidence of cost, payment and
performance as the Administrative Agent may reasonably require and approve;

provided, no payment made prior to the final completion of Restoration shall
exceed ninety percent (90%) of the value of the work performed from time to
time, as such value shall be determined by the Administrative Agent in its
reasonable judgment.

     Any surplus which may remain out of the proceeds held by the Administrative
Agent after payment of all costs of the Restoration shall be paid to, and
retained by the Borrowers.

     (i) In no event shall a Casualty or Condemnation affect the Borrowers’
obligation to pay the Credit Party Obligations in accordance with the terms of
this Agreement.

Section 5.15 Further Assurances; Post-Closing Covenants.

     (a) Upon the reasonable request of the Administrative Agent, promptly
perform or cause to be performed any and all acts and execute or cause to be
executed any and all documents for filing under the provisions of the UCC or any
other Requirement of Law which are necessary or advisable to maintain in favor
of the Administrative Agent, for the benefit of the Secured Parties, Liens on
the Collateral that are duly perfected in accordance with the requirements of,
or the obligations of the Credit Parties under, the Credit Documents and all
applicable Requirements of Law. Upon the exercise by the Administrative Agent or
any Lender of any power, right, privilege or remedy pursuant to this Agreement
or the other Credit Documents which requires any

78

--------------------------------------------------------------------------------

consent, approval, recording, qualification or authorization of any Governmental
Authority, the Borrowers or any Credit Party will execute and deliver, or will
cause the execution and delivery of, all applications, certifications,
instruments and other documents and papers that the Administrative Agent or such
Lender may be required to obtain from the Borrowers or any of their Subsidiaries
for such governmental consent, approval, recording, qualification or
authorization.

     (b) Within the period(s) specified on Schedule 5.15 to the Disclosure
Letter (or such extended period of time as agreed to by the Administrative Agent
in its reasonable discretion), the Credit Parties shall furnish to the
Administrative Agent the items listed on Schedule 5.15 to the Disclosure Letter.

     (c) Public/Private Designation. The Credit Parties will cooperate with the
Administrative Agent and/or the Arrangers in connection with the publication of
certain materials and/or information provided by or on behalf of the Credit
Parties to the Administrative Agent, the Arrangers and/or the Lenders
(collectively, “Information Materials”) and will designate Information Materials
(i) that are either available to the public or not material with respect to the
Credit Parties and their Subsidiaries or any of their respective securities for
purposes of United States federal and state securities laws, as “Public
Information” and (ii) that are not Public Information as “Private Information”.



ARTICLE VI






NEGATIVE COVENANTS




     The Credit Parties hereby covenant and agree that on the Closing Date, and
thereafter for so long as this Credit Agreement is in effect and until no Term
Note remains outstanding and unpaid and the Credit Party Obligations and all
other amounts owing to the Administrative Agent or any Lender hereunder are paid
in full, that:



Section 6.1






Indebtedness.




     The Credit Parties will not, nor will they permit any Subsidiary to,
contract, create, incur, assume or permit to exist any Indebtedness and
Synthetic Leases, except:

     (a) Indebtedness arising or existing under this Credit Agreement and the
other Credit Documents;

     (b) Indebtedness and Synthetic Leases of the Credit Parties and their
Subsidiaries existing as of the Closing Date as referenced in the financial
statements referenced in Section 3.1 (and set out more specifically in Schedule
6.1(b) to the Disclosure Letter) and renewals, refinancings or extensions
thereof in a principal amount not in excess of that outstanding (or committed
lines) as of the date of such renewal, refinancing or extension;

79

--------------------------------------------------------------------------------

     (c) Unsecured intercompany Indebtedness among the Credit Parties; provided
that any such Indebtedness shall be fully subordinated to the Credit Party
Obligations hereunder on terms reasonably satisfactory to the Administrative
Agent;

     (d) Indebtedness and obligations owing under (i) Secured Hedging Agreements
and (ii) swap agreements, cap agreements, collar agreements, exchange agreements
futures or forward hedging contracts or similar contractual arrangements
intended to protect a Person against fluctuations in interest rates, currency
exchange rates or the price of raw materials and other chemical products used or
produced in the business of the Borrowers; provided, that, with respect to the
arrangements described in clause (ii) hereof, such arrangements are (A) with
banks or other financial institutions that have combined capital and surplus and
undivided profits of not less than $250,000,000, (B) are not for speculative
purposes and (C) are unsecured or secured by assets or property other than
Collateral;

     (e) Guaranty Obligations in respect of Indebtedness and Synthetic Leases of
a Credit Party to the extent such Indebtedness and Synthetic Leases are
permitted to exist or be incurred pursuant to this Section 6.1; provided that
such Guaranty Obligations may be secured only to the extent that such
Indebtedness and any Synthetic Leases are permitted to be secured hereunder;

     (f) other secured Indebtedness and Synthetic Leases of the Credit Parties
and their Subsidiaries which does not exceed $250,000,000 in the aggregate at
any time outstanding; provided that (i) such Indebtedness shall not be secured
by any Mortgaged Property and (ii) in each case, at the time of and after giving
pro forma effect to the incurrence of such Indebtedness, the Rent Adjusted
Leverage Ratio of the Credit Parties and their Subsidiaries shall be less than
5.5 to 1.0; and

     (g) other unsecured Indebtedness of the Credit Parties and their
Subsidiaries which does not exceed $150,000,000 in the aggregate at any time
outstanding; provided that, in each case, at the time of and after giving pro
forma effect to the incurrence of such Indebtedness, the Rent Adjusted Leverage
Ratio of the Credit Parties and their Subsidiaries shall be less than 5.5 to
1.0.



Section 6.2






Liens.




     The Credit Parties will not, nor will they permit any Subsidiary to,
contract, create, incur, assume or permit to exist any Lien with respect to any
of its Property or assets of any kind (whether real or personal, tangible or
intangible), whether now owned or hereafter acquired, except for Permitted
Liens.



Section 6.3






Nature of Business.




     The Credit Parties and their Subsidiaries shall not engage in any business
other than the business of the Credit Parties and their Subsidiaries on the date
hereof and any business reasonably related, ancillary or complimentary thereto.

80

--------------------------------------------------------------------------------

Section 6.4 Consolidation, Merger, Sale or Purchase of Assets, etc.

The Credit Parties will not, nor will they permit any Subsidiary to, directly or
indirectly,

     (a) merge into or with or consolidate with any other Person or permit any
other Person to merge into or consolidate with it, except (1) for any merger
consummated as part of an Acquisition permitted pursuant to Section 6.5(g) and
(2) for any merger or consolidation of a Credit Party with or into any other
Credit Party; provided, that, each of the following conditions is satisfied as
determined by the Administrative Agent: (i) the Administrative Agent shall have
received not less than five (5) days’ prior written notice of the consummation
of any merger or consolidation involving a Credit Party and such information
with respect thereto as the Administrative Agent may reasonably request, (ii) as
of the effective date of the merger or consolidation and after giving effect
thereto, no Event of Default or Default shall exist or have occurred and be
continuing, (iii) the Administrative Agent shall have received true, correct and
complete copies of all agreements, documents and instruments relating to such
merger, including, but not limited to, the certificate or certificates of merger
as filed with each appropriate Secretary of State, (iv) the surviving entity
shall expressly confirm, ratify and assume the Credit Party Obligations and the
Credit Documents to which it is a party in writing, in form and substance
reasonably satisfactory to the Administrative Agent, and execute and deliver
such other agreements, documents and instruments as the Administrative Agent may
request in connection therewith, (v) the surviving entity of a merger between
any Borrower and a Guarantor or any other Person shall be such Borrower and the
surviving entity of a merger between a Guarantor and any other Person (other
than the Borrowers) shall be or become a Guarantor, and (vi) each Credit Party
shall ratify and confirm that its guarantee of the Credit Party Obligations
shall apply to the Credit Party Obligations as assumed by such surviving entity;
or

     (b) sell, assign, transfer, abandon or otherwise dispose of any Capital
Stock, Indebtedness or assets to any other Person, except for:

     (i) sales of Inventory and rendition of services in the ordinary course of
business;

     (ii) the sale or other disposition of equipment so long as, as of the date
of such sale and after giving effect thereto, no Event of Default or Default
shall exist or have occurred;

     (iii) the issuance and sale by any Borrower of its Capital Stock after the
date hereof; provided, that, (A) the Borrowers shall not be required to pay any
cash dividends or repurchase or redeem its Capital Stock or make any other
payments in respect thereof, except to the extent such dividends, or repurchases
or redemptions are otherwise permitted under Section 6.10 hereof, (B) the terms
of such Capital Stock, and the terms and conditions of the purchase and sale
thereof, shall not include any terms that include any limitation on the right of
the Borrowers to request or receive Term Loans or the right of the Borrowers to

81

--------------------------------------------------------------------------------

amend or modify any of the terms and conditions of this Credit Agreement or any
of the other Credit Documents or otherwise in any way relate to or affect the
arrangements of the Borrowers with the Administrative Agent and Lenders or are
more restrictive or burdensome to the Borrowers than the terms of any Capital
Stock of the Borrowers in effect on the date hereof and (C) as of the date of
such issuance and sale and after giving effect thereto, no Event of Default or
Default shall exist or have occurred and be continuing;

     (iv) in addition to the issuance of Capital Stock permitted in Section
6.4(b)(iii) above, the issuance of Capital Stock of any Credit Party consisting
of common stock pursuant to a stock option plan or 401(k) plan of such Credit
Party for the benefit of its employees, directors and consultants; provided,
that, in no event shall such Credit Party be required to issue, or shall such
Credit Party issue, Capital Stock pursuant to such stock option plan or 401(k)
plan which would result in a Change of Control or other Event of Default;

(v)      the termination of any Hedging Agreement;   (vi)      the Credit
Parties and their Subsidiaries may encumber (to the  

extent permitted by Section 6.2), sell, enter into sale-leaseback agreements (to
the extent permitted by Section 6.12) or otherwise dispose of Properties, in
each case for fair market value, which are not Collateral; and

     (vii) the Borrowers may sell the Collateral for fair market value so long
as the Borrowers comply with the provisions of Sections 2.4(b)(i) and 5.12.

     (c) wind up, liquidate or dissolve except that any Subsidiary of the
Borrowers or a Guarantor may wind up, liquidate and dissolve; provided, that,
each of the following conditions is satisfied: (i) the winding up, liquidation
and dissolution of such Subsidiary shall not violate any Requirement of Law in
any material respect and shall not conflict with or result in the breach of, or
constitute a default under, any material indenture, mortgage, deed of trust, or
other agreement or instrument to which the Borrowers, such Guarantor or such
Subsidiary is a party or may be bound, (ii) such winding up, liquidation or
dissolution shall be done in accordance with all Requirements of Law, (iii)
effective upon such winding up, liquidation or dissolution, all of the assets
and properties of such Subsidiary shall be duly and validly transferred and
assigned to the Borrowers, a Guarantor or in the case of a Subsidiary which is
not a Borrower or Guarantor, to the Borrowers, a Guarantor or another Subsidiary
(which is not a Borrower or Guarantor) free and clear of any Liens, restrictions
or encumbrances other than the security interests and Liens of the
Administrative Agent or other Permitted Liens or restrictions or encumbrances
expressly permitted hereunder (and the Administrative Agent shall have received
such evidence thereof as the Administrative Agent may require), (iv) the
Administrative Agent shall have received copies of all documents and agreements
of such Subsidiary to be filed with any Governmental Authority or otherwise
required to effectuate such winding up, liquidation or dissolution, (v) no
Credit Party shall assume any Indebtedness, obligations or liabilities as a
result of such winding up, liquidation or

82

--------------------------------------------------------------------------------

dissolution, or otherwise become liable in respect of any obligations or
liabilities of the Person which is winding up, liquidating or dissolving, unless
such Indebtedness is otherwise expressly permitted hereunder or such obligations
or liabilities are not prohibited under this Credit Agreement or any of the
other Credit Documents, (vi) the Administrative Agent shall have received not
less than ten (10) Business Days’ prior written notice of the intention of such
Subsidiary to wind up, liquidate or dissolve, (vii) the Administrative Agent
shall have received copies of such deeds, assignments or other agreements as the
Administrative Agent may reasonably request to evidence and confirm the transfer
of such assets from the Subsidiary which is liquidating to the transferee, and
(viii) as of the date of such winding up, liquidation or dissolution and after
giving effect thereto, no Default or Event of Default shall exist or have
occurred and be continuing; or

     (d) lease or sublease Mortgaged Properties that (i) represent more than 15%
of the total number of Mortgaged Properties (other than those set forth on
Schedule 3.31(b)) to the Disclosure Letter at any time and (ii) together with
the Mortgaged Properties that are vacant or otherwise non-operational or that
are being altered, renovated or refurbished at any one time (excluding minor
alterations and upkeep) in accordance with the terms of Section 5.12(a),
represent more than 25% of the total number of Mortgaged Properties at any time;
provided that the Credit Parties shall promptly (but in any event within five
(5) Business Days after the execution and delivery of such lease or sublease)
notify the Administrative Agent of any lease or sublease of a Mortgaged Property
and any such lease or sublease (A) shall be on market terms and at market rents,
(B) shall in no way diminish the fair market value or useful life of such
Mortgaged Property, (C) shall not release any Credit Party from its obligations
under the Mortgaged Instrument with respect to such Mortgaged Property, (D)
shall be expressly subject and subordinate to the Mortgaged Instrument with
respect to such Mortgaged Property and (E) shall be subject to a subordination,
non-disturbance and attornment agreement to the extent requested by the
Borrowers or the Administrative Agent and consented to by the Administrative
Agent (such consent not to be unreasonably withheld), which agreement shall be
in form and substance reasonably satisfactory to the Borrowers and the
Administrative Agent; or

     (e) agree to do any of the foregoing (unless such agreement has been
consented to in writing by the Administrative Agent or includes as a condition
to the effectiveness of such agreement that the Administrative Agent’s consent
thereto be obtained).

Section 6.5 Advances, Investments and Loans.

     The Credit Parties will not, nor will they permit any Subsidiary to,
directly or indirectly, make any loans or advance money or property to any
Person, or invest in (by capital contribution, dividend or otherwise) or
purchase or repurchase the Capital Stock or Indebtedness or all or a substantial
part of the assets or property of any Person, or guarantee, assume, endorse, or
otherwise become responsible for (directly or indirectly), the Indebtedness,
performance, obligations or dividends of any other Person or form or acquire any
Subsidiaries, or agree to do any of the foregoing, except:

83

--------------------------------------------------------------------------------

     (a) the endorsement of instruments for collection or deposit in the
ordinary course of business;

(b)      investments in cash or Cash Equivalents;   (c)      loans by the
Borrowers to any other Credit Party after the date hereof;  

provided, that, as to any such loan, (i) each month the Borrowers shall provide
to the Administrative Agent a report in form and substance reasonably
satisfactory to the Administrative Agent of the outstanding amount of such loans
as of the last day of the immediately preceding month and indicating any loans
made and payments received during the immediately preceding month, (ii) as of
the date of any such loan and after giving effect thereto, the Borrowers shall
be Solvent; and (iii) as of the date of any such loan and after giving effect
thereto, no Default or Event of Default shall exist or have occurred and be
continuing;

     (d) any guaranties by any Credit Party or other assumptions or endorsements
of Indebtedness constituting permitted Indebtedness under Section 6.1 hereof;

     (e) loans by a Guarantor or a Subsidiary of a Borrower that is not a
Guarantor (the “intercompany lender”) to a Borrower or a Guarantor (the
“intercompany borrower”) after the date hereof, provided, that, as to any such
loan (i) the Indebtedness arising pursuant to such loan shall be subject to, and
subordinate in right of payment to, the right of the Administrative Agent and
the Lenders to receive the prior final payment and satisfaction in full of all
of the Credit Party Obligations on terms and conditions acceptable to the
Administrative Agent, (ii) the Administrative Agent shall have received, in form
and substance satisfactory to the Administrative Agent, a subordination
agreement providing for the terms of the subordination in right of payment of
such Indebtedness of the intercompany borrower to the prior final payment and
satisfaction in full of all of the Credit Party Obligations, duly authorized,
executed and delivered by the intercompany lender and the intercompany borrower,
(iii) the intercompany borrower shall not directly or indirectly make, or be
required to make, any payments in respect of such Indebtedness, and (iv) each
month the Borrowers shall provide to the Administrative Agent a report in form
and substance satisfactory to the Administrative Agent of the outstanding amount
of such loans as of the last day of the immediately preceding month and
indicating any loans made and payments received during the immediately preceding
month;

     (f) loans by any Subsidiary of a Credit Party (other than a Guarantor) to
any other Subsidiary of a Credit Party (other than a Borrower or Guarantor);

     (g) the formation by a Credit Party after the date hereof of one or more
Subsidiaries or any Acquisition by a Credit Party or any Subsidiary thereof;
provided, that: (i) any Subsidiary formed by a Credit Party or any Person
acquired by a Credit Party pursuant to an Acquisition shall be incorporated or
organized under the laws of any State of the United States of America, (ii) if
applicable, such Credit Party shall execute and deliver, or cause any such
Subsidiary or any Person acquired in an Acquisition to execute

84

--------------------------------------------------------------------------------

and deliver, to the Administrative Agent, in form and substance satisfactory to
the Administrative Agent, (A) a Joinder Agreement in accordance with the terms
of Section 5.10, (B) a mortgage instrument granting to the Administrative Agent,
for itself and the ratable benefit of Lenders, a first security interest and
Lien upon the Property of any such Subsidiary or Person and the Property
acquired in any such Acquisition, in each case to the extent required pursuant
to Section 5.12(a) and (C) such other agreements, documents and instruments as
the Administrative Agent may require, including, but not limited to, supplements
and amendments hereto and to the other Credit Documents, (ii) the Subsidiary or
Person formed or acquired shall be engaged in a business related, ancillary or
complimentary to the businesses of the Borrowers as conducted on the date
hereof, (iii) the Administrative Agent shall have received (A) not less than ten
(10) Business Days’ prior written notice (or such shorter prior written notice
as the Administrative Agent may agree in its reasonable discretion) of the
formation of any such Subsidiary or the consummation of any such Acquisition and
such information with respect thereto as the Administrative Agent may request,
and (B) true, correct and complete copies of all agreements, documents and
instruments relating to such new Subsidiary or such Acquisition, (iv) prior to
and after giving effect to any Acquisition, there shall be not less than
$50,000,000 of Excess Availability under the Revolving Credit Agreement or cash
on the balance sheet and (v) as of the date of any such formation or
Acquisition, no Default or Event of Default shall exist or have occurred and be
continuing;

     (h) the existing equity investments of the Borrowers and their Subsidiaries
as of the date hereof in their respective Subsidiaries; provided, that, the
Credit Parties shall have no further obligations or liabilities to make any
capital contributions or other additional investments or other payments to or in
or for the benefit of any of such Subsidiaries;

     (i) stock or obligations issued to the Borrowers or any of their
Subsidiaries by any Person (or the representative of such Person) in respect of
Indebtedness of such Person owing to the Borrowers or Subsidiary in connection
with the insolvency, bankruptcy, receivership or reorganization of such Person
or a composition or readjustment of the debts of such Person;

     (j) obligations of account debtors to the Borrowers or their Subsidiaries
arising from accounts which are past due;

     (k) loans or advances after the date hereof by the Credit Parties or any of
their respective Subsidiaries to any of their employees not to exceed the
principal amount of $1,000,000 in the aggregate at any time outstanding, in the
ordinary course of such Credit Party’s or Subsidiary’s business for reasonable
and necessary work-related travel and other ordinary business expenses to be
incurred by such employees in connection with their employment with such Credit
Party or Subsidiary, as the case may be;

     (l) any investments of any Credit Party or any of their respective
Subsidiaries in Hedging Agreements permitted under Section 6.1(d) hereof;

85

--------------------------------------------------------------------------------

     (m) the existing loans, advances and guarantees set forth on Schedule 6.5
to the Disclosure Letter; provided, that, as to such loans, advances and
guarantees, (i) the Credit Parties or their respective Subsidiaries, as the case
may be, shall not, directly or indirectly, (A) amend, modify, alter or change in
any material respect the terms of such loans, advances or guarantees or any
agreement, document or instrument related thereto, except, that, such Credit
Party or Subsidiary, as the case may be, after prior written notice to the
Administrative Agent, may amend, modify, alter or change the terms thereof so as
to extend the maturity thereof or defer the timing of any payments in respect
thereof, or to forgive or cancel a portion of such Indebtedness (other than
pursuant to payments thereof), or to release any Liens or security interests in
any assets of the Credit Parties which secure such Indebtedness (if any), or to
reduce the rate or any fees in connection therewith, or to make any covenants
contained therein less restrictive or burdensome as to the Credit Parties or
otherwise more favorable to the Credit Parties or their Subsidiaries, as the
case may be, (as determined in good faith by the Administrative Agent), or (B)
as to such guarantees, redeem, retire, defease, purchase or otherwise acquire
such guarantee or set aside or otherwise deposit or invest any sums for such
purpose (except as expressly required pursuant to the terms thereof or pursuant
to regularly scheduled payments permitted herein) and (ii) the Borrowers and
Guarantors shall furnish to the Administrative Agent all notices or demands in
connection with such loans, advances or guarantees either received by the
Borrowers, Guarantor or Subsidiary on its behalf, promptly after the receipt
thereof, or sent by the Borrowers, Guarantor or Subsidiary on its behalf,
concurrently with the sending thereof, as the case may be;

     (n) investments (including, without limitation, any loan, advance, capital
contribution or other investment or payment) in joint ventures or other Persons
(each a “Business Enterprise”) by the Borrowers for the purpose of development,
creation and operation of an interne business; provided, that: (i) each such
Business Enterprise is entered into with a Person who is not an Affiliate, (ii)
the Business Enterprise shall be engaged in a business related, ancillary or
complimentary to the businesses of Borrowers as conducted on the date hereof,
(iii) the Administrative Agent shall have received (A) (1) in the event the
initial investment (whether characterized by loans, capital contributions,
letters of credit or otherwise) in the Business Enterprise is not in excess of
$5,000,000, not more than two (2) Business Days’ written notice after the date
of such investment, and such other information with respect thereto as the
Administrative Agent may reasonably request, or (2) in the event such initial
investment is to be equal to or greater than $5,000,000, not less than ten (10)
Business Days prior written notice of such investment in such Business
Enterprise, and such other information with respect thereto as the
Administrative Agent may reasonably request, (iv) true, correct and complete
copies of all agreements, documents and instruments relating thereto, (v) the
total amount of all such investments in such Business Enterprises shall not
exceed $50,000,000 in the aggregate at any time, (vi) the Administrative Agent
shall receive a monthly report in form and substance satisfactory to the
Administrative Agent of the amount of such investment and such other information
with respect thereto as the Administrative Agent may reasonably request and
(vii) as of the date of any such loan, advance, capital contribution or other
investment or payment, no Default or Event of Default shall exist or have
occurred and be continuing; and

86

--------------------------------------------------------------------------------

                   (o)    repurchases and redemptions    of    Capital    Stock 
  permitted    pursuant    to  Section 6.10.                               
Section 6.6    Transactions with Affiliates.                         


Each Credit Party shall not, and shall not permit any Subsidiary to, directly or
indirectly:

     (a) purchase, acquire or lease any property from, or sell, transfer or
lease any property to, any officer, employee, shareholder, director, agent or
any other Affiliate, except in the ordinary course of and pursuant to the
reasonable requirements of such Borrowers’, Guarantor’s or Subsidiary’s business
(as the case may be) and upon fair and reasonable terms no less favorable to
such Borrowers, Guarantor or Subsidiary than it would obtain in a comparable
arm’s length transaction with a Person that is not an Affiliate, except, that
(i) in the case of such transactions between Credit Parties, then upon fair and
reasonable terms consistent with the current practices of such Credit Parties as
of the date hereof and (ii) in the case of sales of property by Credit Parties
to the Business Enterprises referred to in Section 6.5(n), upon fair and
reasonable terms no more favorable than such Business Enterprises would obtain
in a comparable arm’s length transaction with a Person that is not an Affiliate;
or

     (b) make any payments of management, consulting or other fees for
management or similar services, or of any Indebtedness owing to any officer,
employee, shareholder, director or any other Affiliate of any Credit Party
except (i) compensation to officers, employees and directors for services
rendered to such a Credit Party or Subsidiary, as the case may be, in the
ordinary course of business, (ii) payments by a Credit Party to any other Credit
Party in respect of Indebtedness arising pursuant to loans made by a Credit
Party to the extent such Indebtedness is permitted under Section 6.1 hereof, and
(iii) payments by the Guarantors to the Borrowers for actual and necessary
reasonable out-of-pocket legal and accounting, insurance, marketing, payroll and
similar types of services paid for by the Borrowers on behalf of the other
Credit Parties and their Subsidiaries in the ordinary course of their respective
businesses or as the same may be directly attributable to the Borrowers or other
Credit Party.

Section 6.7 Reciprocal Easement Agreements.

     Without the Administrative Agent’s prior written consent, which consent
shall not be unreasonably withheld, conditioned or delayed, no Credit Party
will, nor will it permit any of its Subsidiaries to, enter into, terminate,
amend or modify any REA (a) to the extent such termination, amendment or
modification will result in a loss of parking or could reasonably be expected to
violate any Requirement of Law applicable to any Mortgaged Property or (b) to
the extent such REA, or the termination, amendment or modification of such REA,
will not have a Mortgaged Property MAE. To the extent the Administrative Agent’s
consent is not required pursuant to the previous sentence, the Borrowers may
negotiate or enter into modifications or REA’s and at the Borrowers’ sole cost
and expense, the Administrative Agent shall execute a joinder to such documents
to subordinate the Lien of the Mortgage Instrument to the REA.

87

--------------------------------------------------------------------------------

Section 6.8 Corporate Changes; Material Contracts.

     No Credit Party will, nor will it permit any of its Subsidiaries to, (a)
change its fiscal year, (b) amend, modify or change its articles of
incorporation, certificate of designation (or corporate charter or other similar
organizational document), operating agreement or bylaws (or other similar
document) in any respect adverse to the interests of the Lenders without the
prior written consent of the Required Lenders, (c) change its state of
incorporation, organization or formation or have more than one state of
incorporation, organization or formation or (d) materially change its accounting
method (except in accordance with GAAP) in any manner materially adverse to the
interests of the Lenders without the prior written consent of the Required
Lenders.

Section 6.9 Limitation on Restricted Actions.

     Each Credit Party shall not, directly or indirectly, create or otherwise
cause or suffer to exist any encumbrance or restriction which prohibits or
limits the ability of such Credit Party or any Subsidiary of such Credit Party
to (a) pay dividends or make other distributions or pay any Indebtedness owed to
a Credit Party or any Subsidiary of such Credit Party; (b) make loans or
advances to a Credit Party or any Subsidiary of such Credit Party; (c) transfer
any of its Properties constituting Collateral to a Credit Party (other than
restrictions related to transactions being at arm’s length); or (d) create,
incur, assume or suffer to exist any Lien upon any of the Mortgaged Properties,
whether now owned or hereafter acquired, other than encumbrances and
restrictions arising under (i) applicable law, (ii) this Credit Agreement, (iii)
Permitted Liens, (iv) customary provisions restricting subletting or assignment
of any lease governing a leasehold interest of such Credit Party or any
Subsidiary of such Credit Party, (v) customary restrictions on dispositions of
real property interests found in any REA of such Credit Party or any Subsidiary
of such Credit Party, (vi) any agreement relating to permitted Indebtedness
incurred by a Subsidiary of such Credit Party prior to the date on which such
Subsidiary was acquired by such Credit Party and outstanding on such acquisition
date; provided, that, such Indebtedness shall not be incurred in contemplation
of such acquisition, and (vii) contractual obligations in existence on the
Closing Date and set forth on Schedule 6.9 to the Disclosure Letter and any
extension or continuation of such contractual obligations; provided, that, any
encumbrance or restriction contained in any such contractual obligation that is
extended or continued shall be no less favorable to the Administrative Agent and
the Lenders than those encumbrances and restrictions contained in such
contractual obligation prior to such extension or continuation.



  Section 6.10 Restricted Payments.




     Each Credit Party shall not, and shall not permit any Subsidiary to,
directly or indirectly, make any Restricted Payment unless each of the following
conditions have been satisfied:

     (a) such Restricted Payment shall be made with funds legally available
therefor;

88

--------------------------------------------------------------------------------

     (b) such Restricted Payment shall not violate any Requirement of Law or the
terms of any indenture, agreement or undertaking to which any Borrower or
Guarantor is a party or by which any Borrower or Guarantor or its Properties are
bound;

     (c) after giving pro forma effect to such Restricted Payment, the Rent
Adjusted Leverage Ratio of the Borrowers shall be less than or equal to 5.5 to
1.0;

     (d) as of the date of such Restricted Payment and after giving effect
thereto, no Default or Event of Default shall exist or have occurred;

     (e) as of the date of such Restricted Payment, Properties with a Collateral
Value (as of the date of the most recent appraisals) of at least 2.0 times the
principal amount of the then outstanding Term Loan shall be subject to a valid,
first priority perfected Lien, in favor of the Administrative Agent on behalf of
the Lenders;

     (f) upon giving pro forma effect to such Restricted Payment, the aggregate
of all Restricted Payments from the Closing Date shall not exceed the sum of
$75,000,000 plus the Available Amount.

     Notwithstanding the foregoing, so long as no Default or Event of Default
has occurred and is continuing, or would result from such Restricted Payment
(each of the following, a “Permitted Restricted Payment”):

     (A) any Subsidiary of a Credit Party may pay dividends to a Credit Party
and any Subsidiary of a Credit Party that is not a Credit Party may redeem or
repurchase any of its Capital Stock by making payments to a Credit Party;

     (B) any Credit Party may pay dividends or may redeem or repurchase any of
its Capital Stock for consideration consisting of common stock;

     (C) the Borrowers may purchase, redeem, acquire or retire any shares of
Capital Stock of the Borrowers solely in exchange for, by conversion into or out
of the net proceeds of the substantially concurrent sale (other than from or to
a Subsidiary of the Borrowers or from or to an employee stock ownership plan
financed by loans from the Borrowers or a Subsidiary of the Borrowers) of shares
of Capital Stock (other than Redeemable Stock) of the Borrowers;

     (D) any Borrower may acquire shares of its Capital Stock in connection with
the exercise of employee or director stock options or stock appreciation rights
by way of cashless exercise;

     (E) any Borrower may acquire shares of its Capital Stock pursuant to equity
repurchases from present or former directors or employees in an amount of up to
$2,000,000 per year;

89

--------------------------------------------------------------------------------

     (F) the Parent may declare and pay regular quarterly cash dividends in
respect of the Parent’s common stock in an amount not to exceed $0.0675 per
share (such amount to he adjusted from time to time to account for any stock
splits, stock dividends or similar occurrences); provided that the aggregate
amount of such cash dividends will be included as Restricted Payments for
purposes of determining the amount of Restricted Payments that may be made
pursuant to clause (f) above; and

     (G) any Credit Party may make payments or prepayments of Subordinated Debt
subject to the subordination of terms covering such Subordinated Debt.

Section 6.11 Amendment of Subordinated Debt; Payments of Subordinated Debt.

     The Credit Parties will not, nor will it permit any Subsidiary to, without
the prior written consent of the Required Lenders, amend, modify, waive or
extend or permit the amendment, modification, waiver or extension of any term of
any document governing or relating to any Subordinated Debt in a manner that is
adverse to the interests of the Lenders. The Credit Parties will not, nor will
they permit any Subsidiary to, make regularly scheduled payments or any
prepayment of principal and interest with respect to any Subordinated Debt at
any time during the existence of a Default or Event of Default, unless permitted
by an intercreditor agreement entered into by the holders (or an agent thereof)
of such Subordinated Debt and the Administrative Agent that is in a form and
substance reasonably satisfactory to the Administrative Agent.



  Section 6.12 Sale Leasebacks.




     Each Credit Party shall not, and shall not permit any Subsidiary to, enter
into any arrangement, directly or indirectly, with any Person whereby such
Credit Party or Subsidiary, as the case may be, shall sell or transfer any
Property, real or personal, used or useful in its business, whether now owned or
hereafter acquired, and thereafter rent or lease such property which it intends
to use for substantially the same purpose or purposes as the property being sold
or transferred, except, that, the Borrowers may enter into such arrangements
with Properties (other than a Mortgaged Property) so long as each of the
following conditions is satisfied, as determined by the Administrative Agent:
(a) the Administrative Agent shall have received not less than ten (10) Business
Days’ prior written notice of any such proposed transaction, which notice shall
describe the transaction in detail, (b) as of the date of any such transaction
and after giving effect thereto, no Event of Default or Default shall exist or
have occurred and be continuing, (c) such transaction is for fair market value,
(d) the Rent Adjusted Leverage Ratio of the Borrowers shall be less than 5.5 to
1.0 and (e) the Borrowers shall deliver to the Administrative Agent an updated
pro forma Collateral Value Report demonstrating, to the satisfaction of the
Administrative Agent, that after giving pro forma effect to such sale leaseback
transaction, the Collateral Value shall be greater than or equal to 2.0 times
the principal amount of the then outstanding Term Loan.

90

--------------------------------------------------------------------------------



  Section 6.13 No Joint Assessment.




     The Borrowers shall not, and shall not permit any Subsidiary to, suffer,
permit or initiate the joint assessment of any Mortgaged Property with (a) any
other real property constituting a tax lot separate from such Mortgaged
Property, or (b) any portion of such Mortgaged Property which may be deemed to
constitute personal property, or any other procedure whereby the Lien of any
taxes which may be levied against such personal property shall be assessed or
levied or charged to such Mortgaged Property.



ARTICLE VII

EVENTS OF DEFAULT






Section 7.1






Events of Default.




     An Event of Default shall exist upon the occurrence of any of the following
specified events (each an “Event of Default”):

     (a) Payment. (i) The Borrowers shall fail to pay any principal on any Term
Loan when due in accordance with the terms hereof, (ii) the Borrowers shall fail
to pay any interest on any Term Loan or any fee or other amount payable
hereunder when due in accordance with the terms hereof and such failure shall
continue unremedied for three (3) days; or (iii) or any Guarantor shall fail to
pay on the Guaranty in respect of any of the foregoing or in respect of any
other Guaranty Obligations hereunder (after giving effect to the grace period in
clause (ii)); or

     (b) Misrepresentation. Any representation or warranty made or deemed made
herein, in the Security Documents or in any of the other Credit Documents or
which is contained in any certificate, document or financial or other statement
furnished at any time under or in connection with this Credit Agreement shall
prove to have been incorrect, false or misleading in any material respect on or
as of the date made or deemed made; or

     (c) Covenant Default. (i) Any Credit Party shall fail to perform, comply
with or observe any term, covenant or agreement applicable to it contained in
Sections 5.1, 5.2, 5.4, 5.7, 5.9, 5.11, or Article VI hereof, or (ii) any Credit
Party shall fail to comply with any other covenant contained in this Credit
Agreement or the other Credit Documents or any other agreement, document or
instrument among any Credit Party, the Administrative Agent and the Lenders or
executed by any Credit Party in favor of the Administrative Agent or the Lenders
(other than as described in Sections 7.1(a) or 7.1(c)(i) above), and such breach
or failure to comply is not cured within thirty (30) days of its occurrence; or

     (d) Debt Cross-Default. (i) any Credit Party shall default in any payment
of principal of or interest on any Indebtedness (other than the Term Loan and
the Guaranty) or any payment on any Synthetic Lease, in each case in a principal
amount outstanding of

91

--------------------------------------------------------------------------------

at least $5,000,000 for the Borrowers and any of their Subsidiaries in the
aggregate, beyond any applicable grace period (not to exceed 30 days), if any,
provided in the instrument or agreement under which such Indebtedness was
created; (ii) any Credit Party shall default in the observance or performance of
any other agreement or condition relating to any Indebtedness (other than the
Term Loan, and the Guaranty) or any Synthetic Lease in a principal amount
outstanding of at least $5,000,000 in the aggregate for the Credit Parties and
their Subsidiaries or contained in any instrument or agreement evidencing,
securing or relating thereto, or any other event shall occur or condition exist,
the effect of which default or other event or condition is to cause, or to
permit the holder or holders of such Indebtedness or Synthetic Lease or
beneficiary or beneficiaries of such Indebtedness or Synthetic Lease (or a
trustee or agent on behalf of such holder or holders or beneficiary or
beneficiaries) to cause, with the giving of notice if required, such
Indebtedness or Synthetic Lease to become due prior to its stated maturity; or
(iii) any Credit Party shall breach or default any Secured Hedging Agreement; or

     (e) Other Cross-Defaults. The Credit Parties or any of their Subsidiaries
shall default in (i) the payment when due under any Material Contract (not
included in subsection (d) above) or (ii) in the performance or observance, of
any obligation or condition of any Material Contract (not included in subsection
(d) above) and such failure to perform or observe such other obligation or
condition involves an aggregate liability of $5,000,000 or more and continues
unremedied for a period of thirty (30) days after notice of the occurrence of
such default unless, but only as long as, the existence of any such default is
being contested by the Credit Parties in good faith by appropriate proceedings
and adequate reserves in respect thereof have been established on the books of
the Credit Parties to the extent required by GAAP; or

     (f) Bankruptcy Default. (i) A Credit Party or any of its Subsidiaries shall
commence any case, proceeding or other action (A) under any existing or future
law of any jurisdiction, domestic or foreign, relating to bankruptcy,
insolvency, reorganization or relief of debtors, seeking to have an order for
relief entered with respect to it, or seeking to adjudicate it a bankrupt or
insolvent, or seeking reorganization, arrangement, adjustment, winding-up,
liquidation, dissolution, composition or other relief with respect to it or its
debts, or (B) seeking appointment of a receiver, trustee, custodian, conservator
or other similar official for it or for all or any substantial part of its
assets, or a Credit Party or any of its Subsidiaries shall make a general
assignment for the benefit of its creditors; or (ii) there shall be commenced
against a Credit Party or any of its Subsidiaries any case, proceeding or other
action of a nature referred to in clause (i) above which (A) results in the
entry of an order for relief or any such adjudication or appointment or (B)
remains undismissed, undischarged or unbonded for a period of 60 days; or (iii)
there shall he commenced against a Credit Party or any of its Subsidiaries any
case, proceeding or other action seeking issuance of a warrant of attachment,
execution, distraint or similar process against all or any substantial part of
their assets which results in the entry of an order for any such relief which
shall not have been vacated, discharged, or stayed or bonded pending appeal
within 60 days from the entry thereof, or (iv) a Credit Party or any of its
Subsidiaries shall take any action in furtherance of, or indicating its consent
to, approval of, or acquiescence in, any of the

92

--------------------------------------------------------------------------------

acts set forth in clause (i), (ii), or (iii) above; or (v) a Credit Party or any
of its Subsidiaries shall generally not, or shall be unable to, or shall admit
in writing their inability to, pay its debts as they become due; or

     (g) Judgment Default. One or more judgments or decrees shall be entered
against a Credit Party or any of its Subsidiaries involving in the aggregate a
liability (to the extent not covered by insurance) of $5,000,000 or more and all
such judgments or decrees shall not have been paid and satisfied, vacated,
discharged, stayed or bonded pending appeal within 10 Business Days from the
entry thereof or any injunction, temporary restraining order or similar decree
shall be issued against a Credit Party or any of its Subsidiaries that,
individually or in the aggregate, could result in a Mortgaged Property MAE; or

     (h) ERISA Default. (i) Any Person shall engage in any “prohibited
transaction” (as defined in Section 406 of ERISA or Section 4975 of the Code)
involving any Plan, (ii) any “accumulated funding deficiency” (as defined in
Section 302 of ERISA), whether or not waived, shall exist with respect to any
Plan or any Lien in favor of the PBGC or a Plan (other than a Permitted Lien)
shall arise on the assets of the Credit Parties or any Commonly Controlled
Entity, (iii) a Reportable Event shall occur with respect to, or proceedings
shall commence to have a trustee appointed, or a trustee shall be appointed, to
administer or to terminate, any Single Employer Plan, which Reportable Event or
commencement of proceedings or appointment of a trustee is, in the reasonable
opinion of the Required Lenders, likely to result in the termination of such
Plan for purposes of Title IV of ERISA, (iv) any Single Employer Plan shall
terminate for purposes of Title IV of ERISA, (v) a Credit Party, any of its
Subsidiaries or any Commonly Controlled Entity shall, or in the reasonable
opinion of the Required Lenders is likely to, incur any liability in connection
with a withdrawal from, or the Insolvency or Reorganization of, any
Multiemployer Plan or (vi) any other similar event or condition shall occur or
exist with respect to a Plan; or

(i)      Change of Control. There shall occur a Change of Control; or   (j)     
Invalidity of Guaranty. At any time after the execution and delivery  

thereof, the Guaranty, for any reason other than the satisfaction in full of all
Credit Party Obligations, shall cease to be in full force and effect (other than
in accordance with its terms) or shall be declared to be null and void, or any
Credit Party shall contest the validity or enforceability of the Guaranty or any
Credit Document in writing or deny in writing that it has any further liability,
including with respect to future advances by the Lenders, under any Credit
Document to which it is a party; or

     (k) Invalidity of Credit Documents. Any other Credit Document shall fail to
be in full force and effect or to give the Administrative Agent and/or the
Lenders the security interests, liens, rights, powers and privileges purported
to be created thereby (except as such documents may be terminated or no longer
in force and effect in accordance with the terms thereof, other than those
indemnities and provisions which by

93

--------------------------------------------------------------------------------

their terms shall survive) or any Lien shall fail to be a first priority,
perfected Lien on a material portion of the Collateral; or

     (l) Hedging Agreement. Any termination payment in excess of $5,000,000
shall be due by a Credit Party under any Hedging Agreement and such amount is
not paid within the later to occur of five (5) Business Days after the due date
thereof or the expiration of grace periods, if any, in such Hedging Agreement;
or

     (m) Subordinated Debt. (i) Any default (which is not waived or cured within
the applicable period of grace) or event of default shall occur under any
Subordinated Debt in a principal amount of $5,000,000 or (ii) the subordination
provisions contained in any Subordinated Debt in a principal amount of
$5,000,000 or with respect to which any Subordinated Debt in a principal amount
of $5,000,000 is subject shall cease to be in full force and effect or to give
the Lenders the rights, powers and privileges purported to be created thereby;
or

     (n) Uninsured Loss. To the extent the Borrowers have less than $75,000,000
of Excess Availability, any uninsured damage to or loss, theft or destruction of
any assets of the Credit Parties or any of their Subsidiaries shall occur that
is in excess of $10,000,000.



Section 7.2






Property-Specific Cure.




     To the extent that any of the foregoing Events of Default have been caused
by an individual Mortgaged Property, any Credit Party may, within forty-five
(45) days of such Event of Default, (a) cause such defaulting Mortgaged Property
to be substituted pursuant to Section 5.12(b) or (b) make a principal payment to
the Term Loan in an amount equal to the Allocated Payoff Amount with respect to
such Mortgaged Property.



Section 7.3






Acceleration; Remedies.




     Upon the occurrence and during the continuance of an Event of Default,
then, and in any such event, (a) if such event is an Event of Default specified
in Section 7.1(f) above, automatically the Term Loan Commitments shall
immediately terminate and the Term Loan (with accrued interest thereon), and all
other amounts under the Credit Documents shall immediately become due and
payable, and (b) if such event is any other Event of Default, any or all of the
following actions may be taken: (i) with the written consent of the Required
Lenders, the Administrative Agent may, or upon the written request of the
Required Lenders, the Administrative Agent shall, declare the Term Loan
Commitments to be terminated forthwith, whereupon the Term Loan Commitments
shall immediately terminate; (ii) the Administrative Agent may, or upon the
written request of the Required Lenders, the Administrative Agent shall, declare
the Term Loan (with accrued interest thereon) and all other amounts owing under
this Credit Agreement and the Term Notes to be due and payable forthwith,
whereupon the same shall immediately become due and payable; and/or (iii) with
the written consent of the Required Lenders, the Administrative Agent may, or
upon the written request of the Required Lenders, the Administrative Agent
shall, exercise such other rights and remedies (including, without

94

--------------------------------------------------------------------------------

limitation, the foreclosure and/or liquidation of the Collateral) as provided
under the Credit Documents and under applicable law.



ARTICLE VIII






THE ADMINISTRATIVE AGENT






Section 8.1






Appointment and Authority.




     Each of the Lenders hereby irrevocably appoints Wells Fargo to act on its
behalf as the Administrative Agent hereunder and under the other Credit
Documents and authorizes the Administrative Agent to take such actions on its
behalf and to exercise such powers as are delegated to the Administrative Agent
by the terms hereof or thereof, together with such actions and powers as are
reasonably incidental thereto. The provisions of this Article are solely for the
benefit of the Administrative Agent and the Lenders and neither the Borrowers
nor any other Credit Party shall have rights as a third party beneficiary of any
of such provisions. It is understood and agreed that the use of the term “agent”
herein or in any other Credit Documents (or any other similar term) with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
applicable law. Instead such term is used as a matter of market custom, and is
intended to create or reflect only an administrative relationship between
contracting parties.



Section 8.2






Nature of Duties.




     Anything herein to the contrary notwithstanding, none of the bookrunners,
arrangers or other agents listed on the cover page hereof shall have any powers,
duties or responsibilities under this Agreement or any of the other Credit
Documents, except in its capacity, as applicable, as the Administrative Agent
and a Lender hereunder. Without limiting the foregoing, none of the Lenders or
other Persons so identified shall have or be deemed to have any fiduciary
relationship with any Lender. Each Lender acknowledges that it has not relied,
and will not rely, on any of the Lenders or other Persons so identified in
deciding to enter into this Agreement or in taking or not taking action
hereunder.

     The Administrative Agent may perform any and all of its duties and exercise
its rights and powers hereunder or under any other Credit Document by or through
any one or more sub-agents appointed by the Administrative Agent. The
Administrative Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties. The exculpatory provisions of this Article shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent. The Administrative Agent shall not be responsible for
the negligence or misconduct of any subagents except to the extent that a court
of competent jurisdiction determines in a final and non appealable judgment that
the Administrative Agent acted with gross negligence or willful misconduct in
the selection of such sub-agents.

95

--------------------------------------------------------------------------------



Section 8.3






Exculpatory Provisions.




     The Administrative Agent shall not have any duties or obligations except
those expressly set forth herein and in the other Credit Documents, and its
obligations hereunder shall be administrative in nature. Without limiting the
generality of the foregoing, the Administrative Agent:

     (a) shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;

     (b) shall not have any duty to take any discretionary action or exercise
any discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Credit Documents that the Administrative
Agent is required to exercise as directed in writing by the Required Lenders (or
such other number or percentage of the Lenders as shall be expressly provided
for herein or in the other Credit Documents), provided that the Administrative
Agent shall not be required to take any action that, in its opinion or the
opinion of its counsel, may expose the Administrative Agent to liability or that
is contrary to any Credit Document or applicable law, including for the
avoidance of doubt any action that may be in violation of the automatic stay
under any Debtor Relief Law or that may effect a forfeiture, modification or
termination of property of a Defaulting Lender in violation of any Debtor Relief
Law; and

     (c) shall not, except as expressly set forth herein and in the other Credit
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any Credit Party or any of its Affiliates
that is communicated to or obtained by the Person serving as the Administrative
Agent or any of its Affiliates in any capacity.

     The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 7.3 and 9.1) or (ii) in the absence of its
own gross negligence or willful misconduct as determined by a court of competent
jurisdiction by final and nonappealable judgment. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent in writing by the
Borrowers or a Lender.

     The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Credit Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Credit
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV

96

--------------------------------------------------------------------------------

or elsewhere herein, other than to confirm receipt of items expressly required
to be delivered to the Administrative Agent.

Section 8.4 Reliance by Administrative Agent.

     The Administrative Agent shall be entitled to rely upon, and shall not
incur any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of the Term Loan, that by
its terms must be fulfilled to the satisfaction of a Lender, the Administrative
Agent may presume that such condition is satisfactory to such Lender unless the
Administrative Agent shall have received notice to the contrary from such Lender
prior to the making of such Term Loan. The Administrative Agent may consult with
legal counsel (who may be counsel for the Borrowers), independent accountants
and other experts selected by it, and shall not be liable for any action taken
or not taken by it in accordance with the advice of any such counsel,
accountants or experts.



Section 8.5






Notice of Default.




     The Administrative Agent shall not be deemed to have knowledge or notice of
the occurrence of any Default or Event of Default hereunder unless the
Administrative Agent has received written notice from a Lender or the Borrowers
referring to this Credit Agreement, describing such Default or Event of Default
and stating that such notice is a “notice of default”. In the event that the
Administrative Agent receives such a notice, the Administrative Agent shall give
prompt notice thereof to the Lenders. The Administrative Agent shall take such
action with respect to such Default or Event of Default as shall be reasonably
directed by the Required Lenders; provided, however, that unless and until the
Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable in the best interests of the Lenders except to the extent that
this Credit Agreement expressly requires that such action be taken, or not
taken, only with the consent or upon the authorization of the Required Lenders,
or all of the Lenders, as the case may be.

Section 8.6 Non-Reliance on Administrative Agent and Other Lenders.

     Each Lender expressly acknowledges that neither the Administrative Agent
nor any of its officers, directors, employees, agents, attorneys-in-fact or
affiliates has made any representation or warranty to it and that no act by the
Administrative Agent hereinafter taken, including any review of the affairs of
any Credit Party, shall be deemed to constitute any representation or warranty
by the Administrative Agent to any Lender. Each Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also

97

--------------------------------------------------------------------------------

acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Credit Document or any related
agreement or any document furnished hereunder or thereunder.



Section 8.7






Indemnification.




     The Lenders agree to indemnify the Administrative Agent and its Affiliates
and their respective officers, directors, agents and employees (to the extent
not reimbursed by the Borrowers and without limiting the obligation of the
Borrowers to do so), ratably according to their respective portion of the
outstanding principal amount of the Term Loan in effect on the date on which
indemnification is sought under this Section, from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind whatsoever which may at any time
(including, without limitation, at any time following the payment of the Credit
Party Obligations) be imposed on, incurred by or asserted against any such
indemnitee in any way relating to or arising out of any Credit Document or any
documents contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by any such
indemnitee under or in connection with any of the foregoing; provided, however,
that no Lender shall be liable for the payment of any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements to the extent resulting from such indemnitee’s
gross negligence or willful misconduct, as determined by a court of competent
jurisdiction. The agreements in this Section shall survive the termination of
this Credit Agreement and payment of the Term Notes and all other amounts
payable hereunder.

Section 8.8 Administrative Agent in Its Individual Capacity.

     The Person serving as the Administrative Agent hereunder shall have the
same rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, own securities of, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of business with the Credit Parties or any Subsidiary or other Affiliate thereof
as if such Person were not the Administrative Agent hereunder and without any
duty to account therefor to the Lenders.

Section 8.9 Resignation of Administrative Agent.

     (a) The Administrative Agent may at any time give notice of its resignation
to the Lenders and the Borrowers. Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, in consultation with the
Borrowers, to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within

98

--------------------------------------------------------------------------------

thirty (30) days after the retiring Administrative Agent gives notice of its
resignation (or such earlier day as shall be agreed by the Required Lenders)
(the “Resignation Effective Date”), then the retiring Administrative Agent may
(but shall not be obligated to), on behalf of the Lenders, appoint a successor
Administrative Agent meeting the qualifications set forth above. Whether or not
a successor has been appointed, such resignation shall nonetheless become
effective in accordance with such notice on the Resignation Effective Date.

     (b) If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable law, by notice in writing to the Borrowers
and such Person remove such Person as Administrative Agent and, in consultation
with the Borrower, appoint a successor. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days (or such earlier day as shall be agreed by the Required Lenders)
(the “Removal Effective Date”), then such removal shall nonetheless become
effective in accordance with such notice on the Removal Effective Date.

     (c) With effect from the Resignation Effective Date or the Removal
Effective Date (as applicable) (i) the retiring or removed Administrative Agent
shall be discharged from its duties and obligations hereunder and under the
other Credit Documents (except that in the case of any Collateral held by the
Administrative Agent on behalf of the Lenders under any of the Credit Documents,
the retiring Administrative Agent shall continue to hold such Collateral until
such time as a successor Administrative Agent is appointed) and (ii) all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender
directly, until such time, if any, as the Required Lenders appoint a successor
Administrative Agent as provided for above. Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring or removed Administrative Agent, and the retiring or removed
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Credit Documents (if not already discharged
therefrom as provided above in this paragraph). The fees payable by the
Borrowers to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrowers and such
successor. After the retiring Administrative Agent’s resignation or removal
hereunder and under the other Credit Documents, the provisions of this Article
and Section 9.5 shall continue in effect for the benefit of such retiring or
removed Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent.

Section 8.10    Collateral and Guaranty Matters.                     (a)    The
Lenders and the Hedging Agreement Provider irrevocably authorize 




and direct the Administrative Agent:




99

--------------------------------------------------------------------------------

     (i) to release any Lien on any Collateral granted to or held by the
Administrative Agent under any Credit Document (A) upon termination of the Term
Loan Commitments and payment in full of all Credit Party Obligations (other than
contingent indemnification obligations for which no claim has been made and
obligations and liabilities under Secured Hedging Agreements as to which
arrangements satisfactory to the applicable Hedging Agreement Providers shall
have been made), (B) that is transferred or to be transferred as part of or in
connection with any sale or other disposition permitted under Section 6.4, or
(C) subject to Section 9.1, if approved, authorized or ratified in writing by
the Required Lenders;

     (ii) to subordinate any Lien on any Collateral granted to or held by the
Administrative Agent under any Credit Document to the holder of any Permitted
Lien on such Collateral that is permitted pursuant to clause (c) or (j) of the
definition of Permitted Liens; and

     (iii) to release any Guarantor from its obligations under the applicable
Guaranty if such Person ceases to be a Guarantor as a result of a transaction
permitted hereunder.

     (b) In connection with a termination or release pursuant to this Section,
the Administrative Agent shall promptly execute and deliver to the applicable
Credit Party, at the Borrower’s expense, all documents that the applicable
Credit Party shall reasonably request to evidence such termination or release.
Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of Collateral, or to
release any Guarantor from its obligations under the Guaranty pursuant to this
Section.

Section 8.11 Administrative Agent May File Proofs of Claim.

     In case of the pendency of any proceeding under any Debtor Relief Law or
any other judicial proceeding relative to any Credit Party, the Administrative
Agent, any Affiliate or Indemnitee (irrespective of whether the principal of the
Term Loan shall then be due and payable as herein expressed or by declaration or
otherwise and irrespective of whether the Administrative Agent, Affiliate or
Indemnitee shall have made any demand on the Borrowers) shall be entitled and
empowered, by intervention in such proceeding or otherwise:

     (a) to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Term Loan and all other Credit Party
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders,
Administrative Agent, any Affiliate or Indemnitee (including any claim for the
reasonable compensation, expenses, disbursements and advances of the Lenders,
the Administrative Agent, any Affiliate or Indemnitee, and their respective
agents and counsel and all other amounts due the

100

--------------------------------------------------------------------------------

Lenders and the Administrative Agent under Section 9.5) allowed in such judicial
proceeding; and

     (b) to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent, any Affiliate or
Indemnitee and, if the Administrative Agent, Affiliate, or Indemnitee shall
consent to the making of such payments directly to the Lenders, to pay to the
Administrative Agent, Affiliate or Indemnitee any amount due for the reasonable
compensation, expenses, disbursements and advances of the Administrative Agent,
Affiliate or Indemnitee and their agents and counsel, and any other amounts due
the Administrative Agent, any Affiliate or Indemnitee under Sections 2.3 and
9.5.

     Nothing contained herein shall be deemed to authorize the Administrative
Agent, any Affiliate or Indemnitee to authorize or consent to or accept or adopt
on behalf of any Lender any plan of reorganization, arrangement, adjustment or
composition affecting the Credit Party Obligations or the rights of any Lender
to authorize the Administrative Agent, any Affiliate or Indemnitee to vote in
respect of the claim of any Lender or in any such proceeding.



ARTICLE IX

MISCELLANEOUS




Section 9.1 Amendments, Waivers and Release of Collateral.

     Neither this Credit Agreement nor any of the other Credit Documents, nor
any terms hereof or thereof may be amended or supplemented, waived or modified
(by amendment, waiver, consent or otherwise) except in accordance with the
provisions of this Section nor may Collateral be released except as specifically
provided herein or in the Security Documents or in accordance with the
provisions of this Section. The Required Lenders may or, with the written
consent of the Required Lenders, the Administrative Agent may, from time to
time, (a) enter into with the Borrowers written amendments, supplements or
modifications hereto and to the other Credit Documents for the purpose of adding
any provisions to this Credit Agreement or the other Credit Documents or
changing in any manner the rights of the Lenders or of the Borrowers hereunder
or thereunder or (b) waive or consent to the departure from, on such terms and
conditions as the Required Lenders may specify in such instrument, any of the
requirements of this Credit Agreement or the other Credit Documents or any
Default or Event of Default and its consequences; provided, however, that no
such amendment, supplement, modification, release, waiver or consent shall:

     (a) reduce the amount or extend the scheduled date of maturity of any Term
Loan or Term Note or any installment thereon, or reduce the stated rate of any
interest or fee payable hereunder (except in connection with a waiver of
interest at the increased

101

--------------------------------------------------------------------------------

post-default rate set forth in Section 2.5 which shall be determined by a vote
of the Required Lenders) or extend the scheduled date of any payment thereof or
increase the amount or extend the expiration date of any Lender’s Term Loan
Commitment, in each case without the written consent of each Lender directly
affected thereby; provided that, it is understood and agreed that (A) no waiver,
reduction or deferral of a mandatory prepayment required pursuant to Section
2.4(b), nor any amendment of Section 2.4(b) or the definitions of Asset
Disposition, or Recovery Event, shall constitute a reduction of the amount of,
or an extension of the scheduled date of, the scheduled date of maturity of, or
any installment of, any Term Loan or Term Note and (B) any reduction in the
stated rate of interest on the Term Loan shall only require the written consent
of each Lender holding a portion of the outstanding Term Loan; or

     (b) amend, modify or waive any provision of this Section or reduce the
percentage specified in the definition of Required Lenders, without the written
consent of all the Lenders; or

     (c) amend, modify or waive any provision of Article VIII without the
written consent of the then Administrative Agent; or

     (d) release the Borrowers or all or substantially all of the Guarantors
from obligations under the Guaranty, without the written consent of all of the
Lenders and Hedging Agreement Providers; or

     (e) release all or substantially all of the Collateral without the written
consent of all of the Lenders and Hedging Agreement Providers; or

     (f) subordinate the Term Loan to any other Indebtedness without the written
consent of all of the Lenders; or

     (g) subordinate the liens of the Administrative Agent in the Collateral to
any other liens on the Collateral (other than Permitted Liens) without the
written consent of all of the Lenders; or

     (h) permit the Borrowers to assign or transfer any of its rights or
obligations under this Credit Agreement or other Credit Documents without the
written consent of all of the Lenders; or

     (i) amend, modify or waive any provision of the Credit Documents requiring
consent, approval or request of the Required Lenders or all Lenders without the
written consent of the Required Lenders or all the Lenders as appropriate; or

     (j) amend, modify or waive the order in which Credit Party Obligations are
paid in Section 2.8(b) without the written consent of each Lender and each
Hedging Agreement Provider directly affected thereby; or

102

--------------------------------------------------------------------------------

     (k) amend the definitions of “Hedging Agreement,” “Secured Hedging
Agreement,” or “Hedging Agreement Provider” without the consent of any Hedging
Agreement Provider that would be adversely affected thereby.

     Any such waiver, any such amendment, supplement or modification and any
such release shall apply equally to each of the Lenders and shall be binding
upon the Borrowers, the other Credit Parties, the Lenders, the Administrative
Agent and all future holders of the Term Notes. In the case of any waiver, the
Borrowers, the other Credit Parties, the Lenders and the Administrative Agent
shall be restored to their former position and rights hereunder and under the
outstanding Term Loan and Term Notes and other Credit Documents, and any Default
or Event of Default waived shall be deemed to be cured and not continuing; but
no such waiver shall extend to any subsequent or other Default or Event of
Default, or impair any right consequent thereon.

     Notwithstanding any of the foregoing to the contrary, the consent of the
Borrowers and the other Credit Parties shall not be required for any amendment,
modification or waiver of the provisions of Article VIII (other than the
provisions of Section 8.9).

     Notwithstanding the fact that the consent of all the Lenders is required in
certain circumstances as set forth above, (a) each Lender is entitled to vote as
such Lender sees fit on any bankruptcy reorganization plan that affects the Term
Loan, and each Lender acknowledges that the provisions of Section 1126(c) of the
Bankruptcy Code supersedes the unanimous consent provisions set forth herein,
(b) the Required Lenders may consent to allow a Credit Party to use cash
collateral in the context of a bankruptcy or insolvency proceeding and (c) no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder, except to the extent such amendment, waiver or
consent impacts such Defaulting Lender more than the other Lenders.



Section 9.2






Notices.




     (a) Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in paragraph (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier as
follows:

The Borrowers    The Pep Boys — Manny, Moe & Jack  and the other    3111 W.
Allegheny Avenue  Credit Parties:    Philadelphia, Pennsylvania 19132     
Attention: Chief Financial Officer      Telecopier:    215) 430-4640     
Telephone:    (215) 430-9000        with a copy to:            The Pep Boys —
Manny, Moe & Jack 


103

--------------------------------------------------------------------------------

    3111 W. Allegheny Avenue      Philadelphia, Pennsylvania 19132     
Attention:    General Counsel      Telecopier:           (215) 430-4640     
Telephone:           (215) 430-9000    The Administrative    Wells Fargo Bank,
National Association  Agent:    1525 West W.T. Harris Blvd.  MACD1109-019    
Charlotte, North Carolina 28262      Attention:           Syndication Agency
Services      Fax:           (704) 715-0017      Email:
agencyservices.requests@wellsfargo.com    with a copy to:       Wells Fargo U.S.
Corporate Banking      One South Broad, PA4830      Philadelphia, PA 19107     
Attention:           Martha Winters      Telephone:           (267) 321-6714   
  Fax:           (267) 321-6700      Email: martha.winters@wellsfargo.com 


If to a Lender, to it at its address (or telecopier number) set forth in its
Administrative Details Form.

     Notices sent by hand or overnight courier service, or mailed by certified
or registered mail, shall be deemed to have been given when received; notices
sent by telecopier shall be deemed to have been given when sent (except that, if
not given during normal business hours for the recipient, shall be deemed to
have been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).

     (b) Electronic Communications. Notices and other communications to the
Lenders or the Administrative Agent hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent; provided that the
foregoing shall not apply to notices to any Lender pursuant to Article II if
such Lender, as applicable, has notified the Administrative Agent that it is
incapable of receiving notices under such Section by electronic communication.
The Administrative Agent or the Borrowers may, in its discretion, agree to
accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications.

104

--------------------------------------------------------------------------------

     Unless the Administrative Agent otherwise prescribes, (a) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (b) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (a) of notification that such notice or communication is
available and identifying the website address therefor.

     (c) Change of Address, Etc. Any party hereto may change its address or
telecopier number for notices and other communications hereunder by notice to
the other parties hereto.

(d)      Platform.     (i) Each Credit Party agrees that the Administrative
Agent may make  

the Communications (as defined below) available to the Lenders by posting the
Communications on Intralinks or a substantially similar electronic transmission
system (the “Platform”).

     (ii) The Platform is provided “as is” and “as available.” The Agent Parties
(as defined below) do not warrant the adequacy of the Platform and expressly
disclaim liability for errors or omissions in the communications effected
thereby (the “Communications”). No warranty of any kind, express, implied or
statutory, including, without limitation, any warranty of merchantability,
fitness for a particular purpose, non-infringement of third-party rights or
freedom from viruses or other code defects, is made by any Agent Party in
connection with the Communications or the Platform. In no event shall the
Administrative Agent or any of its affiliates or any of their respective
officers, directors, employees, agents, advisors or representatives
(collectively, “Agent Parties”) have any liability to the Credit Parties, any
Lender or any other Person or entity for damages of any kind, including, without
limitation, direct or indirect, special, incidental or consequential damages,
losses or expenses (whether in tort, contract or otherwise) arising out of any
Credit Party’s or the Administrative Agent’s transmission of communications
through the Platform.

Section 9.3 No Waiver; Cumulative Remedies.

     No failure to exercise and no delay in exercising, on the part of the
Administrative Agent or any Lender, any right, remedy, power or privilege
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or

105

--------------------------------------------------------------------------------

privilege. The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

Section 9.4 Survival of Representations and Warranties.

     All representations and warranties made hereunder and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Credit Agreement and the Term
Notes and the making of the Term Loan; provided that all such representations
and warranties shall terminate on the date upon which the Term Loan Commitments
have been terminated and all amounts owing hereunder and under any Term Notes
have been paid in full.

Section 9.5 Payment of Expenses and Taxes; Indemnity.

     (a) Costs and Expenses. The Credit Parties shall pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Credit Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the Transactions shall be consummated), and (ii) all
out-of-pocket expenses incurred by the Administrative Agent, the Arrangers and
any Lender (including the fees, charges and disbursements of any counsel for the
Administrative Agent, either Arranger or any Lender) in connection with the
enforcement or protection of its rights (A) with respect to this Agreement and
the other Credit Documents, including its rights under this Section, or (B) with
respect to the Term Loan issued hereunder, including all such out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Term Loan.

     (b) Indemnification by the Credit Parties. The Credit Parties shall
indemnify the Administrative Agent (and any sub-agent thereof), the Arrangers,
each Lender and each Related Party of any of the foregoing Persons (each such
Person being called an “Indemnitee”) against, and hold each Indemnitee harmless
from, any and all losses, claims, penalties, damages, liabilities and related
expenses (including the fees, charges and disbursements of any counsel for any
Indemnitee), incurred by any Indemnitee or asserted against any Indemnitee by
any third party or by the Borrowers or any other Credit Party arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Credit Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder or the consummation of the Transactions,
(ii) the Term Loan or the use or proposed use of the proceeds therefrom, (iii)
any actual or alleged presence or release of Materials of Environmental Concern
on or from any property owned or operated by any Credit Party or any of its
Subsidiaries, or any liability under Environmental Law related in any way to any
Credit Party or any of its Subsidiaries, or (iv) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other

106

--------------------------------------------------------------------------------

theory, whether brought by a third party or by the Borrowers or any other Credit
Party, and regardless of whether any Indemnitee is a party thereto, provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee. This section (b) shall not apply with respect to Taxes other
than any Taxes that represent losses or damages arising from non-Tax claim.

     (c) Reimbursement by Lenders. To the extent that the Credit Parties for any
reason fail to indefeasibly pay any amount required under paragraph (a) or (b)
of this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof) or any Related Party of any of the foregoing, each Lender severally
agrees to pay to the Administrative Agent (or any such sub-agent) or such
Related Party, as the case may be, such Lender’s portion of the outstanding
principal amount of the Term Loan (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by the
Administrative Agent (or any such sub-agent) in its capacity as such, or against
any Related Party of any of the foregoing acting for the Administrative Agent
(or any such sub-agent) in connection with such capacity, including, without
limitation, any such incurrence as a result of an asserted claim or liability.

     (d) Telecommunications/Electronic Distributions. No Indemnitee referred to
in paragraph (b) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Credit Documents or the
Transactions.

(e) Payments. All amounts due under this Section shall be payable

promptly/not later than five (5) days after demand therefor.

(f) Survival. The agreements contained in this Section shall survive the

resignation of the Administrative Agent, the replacement of any Lender, the
termination of the Term Loan Commitments and the repayment, satisfaction or
discharge of the Credit Party Obligations.

Section 9.6 Successors and Assigns; Participations; Purchasing Lenders.

     (a) Successors and Assigns Generally. The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that neither the
Borrowers nor any other Credit Party may assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of paragraph (b) of this Section, (ii)

107

--------------------------------------------------------------------------------

by way of participation in accordance with the provisions of paragraph (d) of
this Section or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of paragraph (f) of this Section (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in paragraph (d)
of this Section and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

     (b) Assignments by Lenders. Any Lender may at any time assign to one or
more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Term Loan Commitment and the Term
Loan at the time owing to it); provided that any such assignment shall be
subject to the following conditions:

(i)      Minimum Amounts.     (A) (in the case of an assignment of the entire
remaining  

amount of the assigning Lender’s Term Loan Commitment and the Term Loan at the
time owing to it or in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund, no minimum amount need be assigned; and

     (B) in any case not described in paragraph (b)(i)(A) of this Section, the
aggregate amount of the Term Loan Commitment (which for this purpose includes
the Term Loan outstanding thereunder) or, if the Term Loan Commitment is not
then in effect, the principal outstanding balance of the Term Loan of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date) shall not be less than $1,000,000, unless each
of the Administrative Agent and, so long as no Event of Default has occurred and
is continuing, the Borrowers otherwise consents (each such consent not to be
unreasonably withheld or delayed); provided that related Approved Funds shall be
aggregated for purposes of determining compliance with such minimum assignment
amounts.

     (ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Term Loan or the Term Loan
Commitment assigned, except that this clause (ii) shall not prohibit any Lender
from assigning all or a portion of its rights and obligations among separate
Tranches on a non-pro rata basis.

108

--------------------------------------------------------------------------------

     (iii) Required Consents. No consent shall be required for any assignment
except to the extent required by paragraph (b)(i)(B) of this Section and, in
addition:

     (A) the consent of the Parent (such consent not to be unreasonably withheld
or delayed, and the Parent shall have deemed to consent if the Parent does not
respond within five (5) Business Days) shall be required unless (x) an Event of
Default has occurred and is continuing at the time of such assignment, (y) such
assignment is to a Lender, an Affiliate of a Lender or an Approved Fund or (z)
such assignment is in connection with the primary syndication of the Term Loan
as determined by Wells Fargo; and

     (B) the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of a Term Loan Commitment to a Person who is not a Lender, an Affiliate of a
Lender or an Approved Fund.

     (iv) Assignment and Assumption. The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee of $3,500, and the assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Details Form.

     (v) No Assignment to Certain Persons. No such assignment shall be made to
(A) any Credit Party or any Credit Party’s Affiliates or Subsidiaries or (B) any
Defaulting Lender or any of its Subsidiaries or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B).

     (vi) No Assignment to Natural Persons. No such assignment shall be made to
a natural person.

     (vii) Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrowers and the
Administrative Agent, the applicable pro rata share of Term Loan previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to pay and satisfy
in full all payment liabilities then owed by such Defaulting Lender to the
Administrative Agent or any Lender hereunder (and interest accrued thereon).
Notwithstanding the foregoing, in the event that

109

--------------------------------------------------------------------------------

any assignment of rights and obligations of any Defaulting Lender hereunder
shall become effective under applicable Law without compliance with the
provisions of this paragraph, then the assignee of such interest shall be deemed
to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.

     Subject to acceptance and recording thereof by the Administrative Agent
pursuant to paragraph (c) of this Section, from and after the effective date
specified in each Assignment and Assumption, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 2.13 and 9.5 with respect to facts
and circumstances occurring prior to the effective date of such assignment. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this paragraph shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (d) of this Section.

     (c) Register. The Administrative Agent, acting solely for this purpose as
an agent of the Borrowers, shall maintain at one of its offices in Charlotte,
North Carolina a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Term Loan Commitment of, and principal amounts of the Term Loan owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive, and the Borrowers, the
Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrowers and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

     (d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrowers or the Administrative Agent, sell participations to any
Person (other than a natural person or the Borrowers or any of the Borrowers’
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Term Loan Commitment and/or the Term Loan owing to it); provided
that (i) such Lender’s obligations under this Agreement shall remain unchanged,
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations and (iii) the Borrowers, the Administrative
Agent and the Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrowers, maintain a register in

110

--------------------------------------------------------------------------------

the United States on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under the Credit Documents (the “Participant
Register”). The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. The Participant
Register shall be available for inspection by the Borrower at any reasonable
time and from time to time upon reasonable prior notice.

     Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver that affects such Participant. No
Lender shall transfer or grant any participation under which the Participant
shall have rights to approve any amendment to or waiver of this Credit Agreement
or any other Credit Document except to the extent such amendment or waiver would
(i) extend the scheduled maturity of any Term Loan or Term Note or any
installment thereon in which such Participant is participating, or reduce the
stated rate or extend the time of payment of interest or fees thereon (except in
connection with a waiver of interest at the increased post-default rate set
forth in Section 2.5 which shall be determined by a vote of the Required
Lenders) or reduce the principal amount thereof, or increase the amount of the
Participant’s participation over the amount thereof then in effect; provided
that, it is understood and agreed that (A) no waiver, reduction or deferral of a
mandatory prepayment required pursuant to Section 2.4(b), nor any amendment of
Section 2.4(b) or the definitions of Asset Disposition or Recovery Event, shall
constitute a reduction of the amount of, or an extension of the scheduled date
of maturity of, or an extension of any installment of, any Term Loan or Term
Note, (B) a waiver of any Default or Event of Default shall not constitute a
change in the terms of such participation, and (C) an increase in the Term Loan
Commitment or Term Loan shall be permitted without consent of any participant if
the Participant’s participation is not increased as a result thereof, (ii)
release all or substantially all of the Guarantors from their obligations under
the Guaranty, (iii) release the Borrowers or all or substantially all of the
Collateral, or (iv) consent to the assignment or transfer by the Borrowers of
any of their rights and obligations under this Credit Agreement. Subject to
paragraph (e) of this Section, the Borrowers agree that each Participant shall
be entitled to the benefits of Sections 2.12 and 2.13 to the same extent as if
it were a Lender and had acquired its interest by assignment pursuant to
paragraph (b) of this Section. To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 9.7 as though it were a
Lender, provided such Participant agrees to be subject to Section 2.8 as though
it were a Lender.

     (e) Limitations upon Participant Rights. A Participant shall not be
entitled to receive any greater payment under Sections 2.12 and 2.14 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the

111

--------------------------------------------------------------------------------

Borrowers’ prior written consent. A Participant that would be a Foreign Lender
if it were a Lender shall not be entitled to the benefits of Section 2.14 unless
the Borrowers are notified of the participation sold to such Participant and
such Participant agrees, for the benefit of the Borrowers, to comply with
Section 2.14 as though it were a Lender.

     (f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.



Section 9.7






Adjustments; Set-off.




     (a) If an Event of Default shall have occurred and be continuing, each
Lender and each of their respective Affiliates is hereby authorized at any time
and from time to time, to the fullest extent permitted by applicable law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender or any such
Affiliate to or for the credit or the account of the Borrowers or any other
Credit Party against any and all of the obligations of the Borrowers or such
Credit Party now or hereafter existing under this Agreement or any other Credit
Document to such Lender, irrespective of whether or not such Lender shall have
made any demand under this Agreement or any other Credit Document and although
such obligations of the Borrowers or such Credit Party may be contingent or
unmatured or are owed to a branch, office or affiliate of such Lender different
from the branch, office or Affiliate holding such deposit or obligated on such
indebtedness; provided that in the event that any Defaulting Lender shall
exercise any such right of setoff, (i) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.16 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the other Lenders, and
(ii) the Defaulting Lender shall provide promptly to the Administrative Agent a
statement describing in reasonable detail the Credit Party Obligations owing to
such Defaulting Lender as to which it exercised such right of setoff. The rights
of each Lender and their respective Affiliates under this Section are in
addition to other rights and remedies (including other rights of setoff) that
such Lender or its respective Affiliates may have. Each Lender agrees to notify
the Borrowers and the Administrative Agent promptly after any such setoff and
application, provided that the failure to give such notice shall not affect the
validity of such setoff and application.

     (b) If any Lender shall, by exercising any right of setoff or counterclaim
or otherwise, obtain payment in respect of any principal of or interest on any
of its Term Loan or other obligations hereunder resulting in such Lender’s
receiving payment of a proportion of the aggregate amount of its Term Loan and
accrued interest thereon or other such obligations greater than its pro rata
share thereof as provided herein, then the

112

--------------------------------------------------------------------------------

Lender receiving such greater proportion shall (i) notify the Administrative
Agent of such fact, and (ii) purchase (for cash at face value) participations in
the Term Loans and such other obligations of the other Lenders, or make such
other adjustments as shall be equitable, so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Term Loan and
other amounts owing them, provided that:

     (A) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and

     (B) the provisions of this paragraph shall not be construed to apply to (y)
any payment made by the Borrowers pursuant to and in accordance with the express
terms of this Agreement (including the application of funds arising from the
existence of a Defaulting Lender) or (z) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Term Loan to any assignee or participant, other than to any Credit Party or any
Subsidiary thereof (as to which the provisions of this paragraph shall apply).

     (c) Each Credit Party consents to the foregoing and agrees, to the extent
it may effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Credit Party rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of each Credit
Party in the amount of such participation.

Section 9.8 Table of Contents and Section Headings.

     The table of contents and the Section and subsection headings herein are
intended for convenience only and shall be ignored in construing this Credit
Agreement.

Section 9.9 Counterparts; Effectiveness; Electronic Execution.

     (a) Counterparts; Effectiveness. This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Except as provided in Section 4.1, this
Agreement shall become effective when it shall have been executed by the
Borrowers, the Guarantors, the Lenders and the Administrative Agent, on behalf
of itself and the Lenders and the Administrative Agent shall have received
copies hereof and thereof (telefaxed or otherwise), and thereafter this
Agreement shall be binding upon and inure to the benefit of the Borrower, the
Guarantors, the Administrative Agent and each Lender and their respective
successors and permitted assigns. Delivery of an executed counterpart of a
signature page of this

113

--------------------------------------------------------------------------------

Agreement by telecopy or email shall be effective as delivery of a manually
executed counterpart of this Agreement.

     (b) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

Section    9.10    [Reserved].  Section    9.11    Severability. 


     Any provision of this Credit Agreement which is prohibited or unenforceable
in any jurisdiction shall, as to such jurisdiction, be ineffective to the extent
of such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.



  Section 9.12 Integration.




     This Credit Agreement and the other Credit Documents represent the
agreement of the Borrowers, the other Credit Parties, the Administrative Agent
and the Lenders with respect to the subject matter hereof, and there are no
promises, undertakings, representations or warranties by the Administrative
Agent, the Borrowers, the other Credit Parties, or any Lender relative to the
subject matter hereof not expressly set forth or referred to herein or therein.



  Section 9.13 Governing Law.




     This Credit Agreement and unless specified therein, the other Credit
Documents and any claims, controversy or dispute arising out of or relating to
this Agreement or any other Credit Document (except, as to any other Credit
Document, as expressly set forth therein) shall be governed by, and construed
and interpreted in accordance with, the laws of the State of New York (including
Sections 5-1401 and 5-1402 of the New York General Obligations Law).

Section 9.14 Consent to Jurisdiction; Service of Process and Venue.

     (a) Consent to Jurisdiction. Each of the parties hereto irrevocably and
unconditionally submits, for itself and its property, to the exclusive
jurisdiction of the courts of the State of New York (including federal courts
situated in New York) and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Agreement or any other Credit
Document, or for recognition or enforcement of any judgment, and each of the
parties hereto irrevocably and unconditionally agrees that all

114

--------------------------------------------------------------------------------

claims in respect of any such action or proceeding may be heard and determined
in such New York sitting State court or, to the fullest extent permitted by
applicable law, in such Federal court. Each of the parties hereto agrees that a
final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement or in any other Credit Document shall
affect any right that the Administrative Agent or any Lender may otherwise have
to bring any action or proceeding relating to this Agreement or any other Credit
Document to enforce its rights against any Collateral in the courts of the
jurisdiction in which such Collateral is located.

     (b) Service of Process. Each party hereto irrevocably consents to service
of process in the manner provided for notices in Section 9.2. Nothing in this
Agreement will affect the right of any party hereto to serve process in any
other manner permitted by applicable law.

     (c) Venue. Each of the parties hereto irrevocably and unconditionally
waives, to the fullest extent permitted by applicable law, any objection that it
may now or hereafter have to the laying of venue of any action or proceeding
arising out of or relating to this Agreement or any other Credit Document in any
court referred to in paragraph (a) of this Section. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by applicable law,
the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.



  Section 9.15 Confidentiality.




     Each of the Administrative Agent and the Lenders agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, advisors and other
representatives (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority purporting to have jurisdiction over it (including
any self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder, under any other Credit
Document or any action or proceeding relating to this Agreement, any other
Credit Document or the enforcement of rights hereunder or thereunder, (f)
subject to an agreement containing provisions substantially the same as those of
this Section, to any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights or obligations under this Agreement, (g)
(i) any actual or prospective party (or its partners, directors, officers,
employees, managers, administrators, trustees, agents, advisors or other
representatives) to any swap or derivative or similar transaction under which
payments are to be made by reference to the Borrowers and their obligations,
this Agreement or payments hereunder, (ii) an investor or prospective investor
in securities issued by an Approved Fund that also agrees that Information shall
be used solely for the purpose of evaluating an investment in such securities
issued by the Approved Fund, (iii) a

115

--------------------------------------------------------------------------------

trustee, collateral manager, servicer, backup servicer, noteholder or secured
party in connection with the administration, servicing and reporting on the
assets serving as collateral for securities issued by an Approved Fund, or (iv)
a nationally recognized rating agency that requires access to information
regarding the Credit Parties, the Term Loans and Credit Documents in connection
with the issuance of the Ratings or the ratings issued in respect of securities
issued by an Approved Fund (in each case, it being understood that the Persons
to whom such disclosure is made will be informed of the confidential nature of
such information and instructed to keep such information confidential), (h) with
the consent of the Borrowers or (i) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section or (y)
becomes available to the Administrative Agent, any Lender or any of their
respective Affiliates on a nonconfidential basis from a source other than the
Borrowers.

     For purposes of this Section, “Information” shall mean all information
received from any Credit Party or any of its Subsidiaries relating to any Credit
Party or any of its Subsidiaries or any of their respective businesses, other
than any such information that is available to the Administrative Agent or any
Lender on a nonconfidential basis prior to disclosure by any Credit Party or any
of its Subsidiaries; provided that, in the case of information received from any
Credit Party or any of its Subsidiaries after the date hereof, such information
is clearly identified at the time of delivery as confidential. Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.



  Section 9.16 Acknowledgments.




The Borrowers and the other Credit Parties each hereby acknowledges that:

     (a) it has been advised by counsel in the negotiation, execution and
delivery of each Credit Document;

     (b) neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to the Borrowers or any other Credit Party arising out
of or in connection with this Credit Agreement and the relationship between the
Administrative Agent and the Lenders, on one hand, and the Borrowers and the
other Credit Parties, on the other hand, in connection herewith is solely that
of debtor and creditor; and

     (c) no joint venture exists among the Lenders and the Administrative Agent
or among the Borrowers, the Administrative Agent or the other Credit Parties and
the Lenders.

Section 9.17 Waivers of Jury Trial; Waiver of Consequential Damages.

     EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER CREDIT DOCUMENT OR

116

--------------------------------------------------------------------------------

THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT
OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE
THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO
HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS
BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
Each of the Borrowers, the other Credit Parties, the Administrative Agent and
the Lenders agree not to assert any claim against any other party to this Credit
Agreement or any their respective directors, officers, employees, attorneys,
Affiliates or agents, on any theory of liability, for special, indirect,
consequential or punitive damages arising out of or otherwise relating to any of
the transactions contemplated herein.



  Section 9.18 Patriot Act Notice.




     Each Lender and the Administrative Agent (for itself and not on behalf of
any other party) hereby notifies the Borrowers that, pursuant to the
requirements of the Patriot Act, it is required to obtain, verify and record
information that identifies the Borrowers and the other Credit Parties, which
information includes the name and address of the Borrowers and the other Credit
Parties and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify the Borrowers and the other Credit Parties in
accordance with the Patriot Act.



  Section 9.19 Continuing Agreement.




     This Credit Agreement shall be a continuing agreement and shall remain in
full force and effect until all Credit Party Obligations (other than those
obligations that expressly survive the termination of this Credit Agreement)
have been paid in full and all Term Loan Commitments have been terminated. Upon
termination, the Credit Parties shall have no further obligations (other than
those obligations that expressly survive the termination of this Credit
Agreement) under the Credit Documents and the Administrative Agent shall, at the
request and expense of the Borrowers and release all Liens on the Collateral;
provided that should any payment, in whole or in part, of the Credit Party
Obligations be rescinded or otherwise required to be restored or returned by the
Administrative Agent or any Lender, whether as a result of any proceedings in
bankruptcy or reorganization or otherwise, then the Credit Documents shall
automatically be reinstated and all Liens of the Administrative Agent shall
reattach to the Collateral and all amounts required to be restored or returned
and all costs and expenses incurred by the Administrative Agent or any Lender in
connection therewith shall be deemed included as part of the Credit Party
Obligations.

Section 9.20 Press Releases and Related Matters.

     The Credit Parties and their Affiliates agree that they will not in the
future issue any press releases or other public disclosure using the name of
Administrative Agent or any Lender or their respective Affiliates or referring
to this Agreement or any of the Credit Documents without the

117

--------------------------------------------------------------------------------

prior written consent of such Person, unless (and only to the extent that) the
Credit Parties or such Affiliate is required to do so under law and then, in any
event, the Credit Parties or such Affiliate will consult with such Person before
issuing such press release or other public disclosure. The Credit Parties
consent to the publication by Administrative Agent or any Lender of customary
advertising material relating to the Transactions using the name, product
photographs, logo or trademark of the Credit Parties.



  Section 9.21 Appointment of Parent.




     Each of the Borrowers and the Guarantors hereby appoints the Parent to act
as its agent for all purposes under this Agreement and agrees that (a) the
Parent may execute such documents on behalf of each Borrower and each Guarantor
as the Parent deems appropriate in its sole discretion and each Borrower and
Guarantor shall be obligated by all of the terms of any such document executed
on its behalf, (b) any notice or communication delivered by the Administrative
Agent or the Lender to the Parent shall be deemed delivered to each Borrower and
each Guarantor and (c) the Administrative Agent or the Lenders may accept, and
be permitted to rely on, any document, notice, instrument or agreement executed
by the Parent on behalf of each Borrower and each Guarantor.

Section 9.22 No Advisory or Fiduciary Responsibility.

     In connection with all aspects of each Transaction, each of the Credit
Parties acknowledges and agrees, and acknowledges its Affiliates’ understanding,
that: (a) the credit facility provided for hereunder and any related arranging
or other services in connection therewith (including in connection with any
amendment, waiver or other modification hereof or of any other Credit Document)
are an arm’s-length commercial transaction between the Credit Parties and their
Affiliates, on the one hand, and the Administrative Agent and the Arrangers, on
the other hand, and the Credit Parties are capable of evaluating and
understanding and understands and accepts the terms, risks and conditions of the
Transactions and by the other Credit Documents (including any amendment, waiver
or other modification hereof or thereof); (b) in connection with the process
leading to such transaction, the Administrative Agent and the Arrangers each is
and has been acting solely as a principal and is not the financial advisor,
agent or fiduciary, for any Credit Party or any of their Affiliates,
stockholders, creditors or employees or any other Person; (c) neither the
Administrative Agent nor the Arrangers have assumed or will assume an advisory,
agency or fiduciary responsibility in favor of any Credit Party with respect to
any of the Transactions or the process leading thereto, including with respect
to any amendment, waiver or other modification hereof or of any other Credit
Document (irrespective of whether the Administrative Agent or the Arrangers have
advised or is currently advising any Credit Party or any of its Affiliates on
other matters) and neither the Administrative Agent nor the Arrangers have any
obligation to any Credit Party or any of their Affiliates with respect to the
Transactions except those obligations expressly set forth herein and in the
other Credit Documents; (d) the Administrative Agent and the Arrangers and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Credit Parties and their
Affiliates, and neither the Administrative Agent nor the Arrangers has any
obligation to disclose any of such interests by virtue of any advisory, agency
or fiduciary relationship; and (e) the Administrative Agent and the Arrangers
have not provided and will not

118

--------------------------------------------------------------------------------

provide any legal, accounting, regulatory or tax advice with respect to any of
the Transactions (including any amendment, waiver or other modification hereof
or of any other Credit Document) and the Credit Parties have consulted their own
legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate. Each of the Credit Parties hereby waives and releases, to the
fullest extent permitted by law, any claims that it may have against the
Administrative Agent or the Arrangers with respect to any breach or alleged
breach of agency or fiduciary duty.



  Section 9.23 Responsible Officers.




     The Administrative Agent and each of the Lenders are authorized to rely
upon the continuing authority of the Responsible Officers with respect to all
matters pertaining to the Credit Documents including, but not limited to, the
selection of interest rates and certificates with regard thereto. Such
authorization may be changed only upon written notice to Administrative Agent
accompanied by (a) an updated Schedule 3.32 to the Disclosure Letter and (b)
evidence, reasonably satisfactory to Administrative Agent, of the authority of
the Person giving such notice and such notice shall be effective not sooner than
five (5) Business Days following receipt thereof by Administrative Agent (or
such earlier time as agreed to by the Administrative Agent).



ARTICLE X

GUARANTY






  Section 10.1 The Guaranty.




     In order to induce the Lenders to enter into this Credit Agreement and any
Hedging Agreement Provider to enter into any Secured Hedging Agreement and to
extend credit hereunder and thereunder and in recognition of the direct benefits
to be received by the Guarantors from the Term Loan hereunder and any Secured
Hedging Agreement, each of the Guarantors hereby agrees with the Administrative
Agent, the Lenders and the Hedging Agreement Providers as follows: each
Guarantor hereby unconditionally and irrevocably jointly and severally
guarantees as primary obligor and not merely as surety the full and prompt
payment when due, whether upon maturity, by acceleration or otherwise, of any
and all Credit Party Obligations. If any or all of the indebtedness becomes due
and payable hereunder or under any Secured Hedging Agreement, each Guarantor
unconditionally promises to pay such indebtedness to the Administrative Agent,
the Lenders, the Hedging Agreement Providers, or their respective order, or
demand, together with any and all reasonable expenses which may be incurred by
the Administrative Agent or the Lenders in collecting any of the Credit Party
Obligations. The Guaranty set forth in this Article X is a guaranty of timely
payment and not of collection.

     Notwithstanding any provision to the contrary contained herein or in any
other of the Credit Documents, to the extent the obligations of a Guarantor
shall be adjudicated to be invalid or unenforceable for any reason (including,
without limitation, because of any applicable state or federal law relating to
fraudulent conveyances or transfers) then the obligations of each such

119

--------------------------------------------------------------------------------

Guarantor hereunder shall be limited to the maximum amount that is permissible
under applicable law (whether federal or state and including, without
limitation, the Bankruptcy Code).



  Section 10.2 Bankruptcy.




     Additionally, each of the Guarantors unconditionally and irrevocably
guarantees jointly and severally the payment of any and all Credit Party
Obligations of the Borrowers to the Lenders and any Hedging Agreement Provider
whether or not due or payable by the Borrowers upon the occurrence of any of any
Bankruptcy Event, and unconditionally promises to pay such Credit Party
Obligations to the Administrative Agent for the account of the Lenders and to
any such Hedging Agreement Provider, or order, on demand, in lawful money of the
United States. Each of the Guarantors further agrees that to the extent that the
Borrowers or a Guarantor shall make a payment or a transfer of an interest in
any property to the Administrative Agent, any Lender or any Hedging Agreement
Provider, which payment or transfer or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, or otherwise is avoided,
and/or required to be repaid to the Borrowers or a Guarantor, the estate of the
Borrowers or a Guarantor, a trustee, receiver or any other party under any
bankruptcy law, state or federal law, common law or equitable cause, then to the
extent of such avoidance or repayment, the obligation or part thereof intended
to be satisfied shall be revived and continued in full force and effect as if
said payment had not been made.



  Section 10.3 Nature of Liability.




     The liability of each Guarantor hereunder is exclusive and independent of
any security for or other guaranty of the Credit Party Obligations of the
Borrowers whether executed by any such Guarantor, any other guarantor or by any
other party, and no Guarantor’s liability hereunder shall be affected or
impaired by (a) any direction as to application of payment by the Borrowers or
by any other party, or (b) any other continuing or other guaranty, undertaking
or maximum liability of a guarantor or of any other party as to the Credit Party
Obligations of the Borrowers, or (c) any payment on or in reduction of any such
other guaranty or undertaking, or (d) any dissolution, termination or increase,
decrease or change in personnel by the Borrowers, or (e) any payment made to the
Administrative Agent, the Lenders or any Hedging Agreement Provider on the
Credit Party Obligations which the Administrative Agent, such Lenders or such
Hedging Agreement Provider repay the Borrowers pursuant to court order in any
bankruptcy, reorganization, arrangement, moratorium or other debtor relief
proceeding, and each of the Guarantors waives any right to the deferral or
modification of its obligations hereunder by reason of any such proceeding.



  Section 10.4 Independent Obligation.




     The obligations of each Guarantor hereunder are independent of the
obligations of any other Guarantor or any Borrower, and a separate action or
actions may be brought and prosecuted against each Guarantor whether or not
action is brought against any other Guarantor or any Borrower and whether or not
any other Guarantor or any Borrower is joined in any such action or actions.

120

--------------------------------------------------------------------------------



  Section 10.5 Authorization.




     Each of the Guarantors authorizes the Administrative Agent, each Lender and
each Hedging Agreement Provider without notice or demand (except as shall be
required by applicable statute and cannot be waived), and without affecting or
impairing its liability hereunder, from time to time to (a) renew, compromise,
extend, increase, accelerate or otherwise change the time for payment of, or
otherwise change the terms of the Credit Party Obligations or any part thereof
in accordance with this Credit Agreement and any Hedging Agreement, as
applicable, including any increase or decrease of the rate of interest thereon,
(b) take and hold security from any Guarantor or any other party for the payment
of this Guaranty or the Credit Party Obligations and exchange, enforce waive and
release any such security, (c) apply such security and direct the order or
manner of sale thereof as the Administrative Agent and the Lenders in their
discretion may determine and (d) release or substitute any one or more
endorsers, Guarantors, the Borrowers or other obligors.



  Section 10.6 Reliance.




     It is not necessary for the Administrative Agent, the Lenders or any
Hedging Agreement Provider to inquire into the capacity or powers of the
Borrowers or the officers, directors, members, partners or agents acting or
purporting to act on its behalf, and any Credit Party Obligations made or
created in reliance upon the professed exercise of such powers shall be
guaranteed hereunder.



  Section 10.7 Waiver.




     (a) Each of the Guarantors waives any right (except as shall be required by
applicable statute and cannot be waived) to require the Administrative Agent,
any Lender or any Hedging Agreement Provider to (i) proceed against the
Borrowers, any other guarantor or any other party, (ii) proceed against or
exhaust any security held from the Borrowers, any other guarantor or any other
party, or (iii) pursue any other remedy in the Administrative Agent’s, any
Lender’s or any Hedging Agreement Provider’s power whatsoever. Each of the
Guarantors waives any defense based on or arising out of any defense of the
Borrowers, any other guarantor or any other party other than payment in full of
the Credit Party Obligations (other than contingent indemnity obligations),
including without limitation any defense based on or arising out of the
disability of the Borrowers, any other guarantor or any other party, or the
unenforceability of the Credit Party Obligations or any part thereof from any
cause, or the cessation from any cause of the liability of the Borrowers other
than payment in full of the Credit Party Obligations. The Administrative Agent
may, at its election, foreclose on any security held by the Administrative Agent
by one or more judicial or nonjudicial sales, whether or not every aspect of any
such sale is commercially reasonable (to the extent such sale is permitted by
applicable law), or exercise any other right or remedy the Administrative Agent
or any Lender may have against the Borrowers or any other party, or any
security, without affecting or impairing in any way the liability of any
Guarantor hereunder except to the extent the Credit Party Obligations have been
paid in full and the Term Loan Commitments have been terminated. Each of the
Guarantors waives any defense arising

121

--------------------------------------------------------------------------------

out of any such election by the Administrative Agent or any of the Lenders, even
though such election operates to impair or extinguish any right of reimbursement
or subrogation or other right or remedy of the Guarantors against the Borrowers
or any other party or any security.

     (b) Each of the Guarantors waives all presentments, demands for
performance, protests and notices, including without limitation notices of
nonperformance, notice of protest, notices of dishonor, notices of acceptance of
this Guaranty, and notices of the existence, creation or incurring of new or
additional Credit Party Obligations. Each Guarantor assumes all responsibility
for being and keeping itself informed of each Borrower’s financial condition and
assets, and of all other circumstances bearing upon the risk of nonpayment of
the Credit Party Obligations and the nature, scope and extent of the risks which
such Guarantor assumes and incurs hereunder, and agrees that neither the
Administrative Agent nor any Lender shall have any duty to advise such Guarantor
of information known to it regarding such circumstances or risks.

     (c) Each of the Guarantors hereby agrees it will not exercise any rights of
subrogation which it may at any time otherwise have as a result of this Guaranty
(whether contractual, under Section 509 of the U.S. Bankruptcy Code, or
otherwise) to the claims of the Lenders or any Hedging Agreement Provider
against the Borrowers or any other guarantor of the Credit Party Obligations of
the Borrowers owing to the Lenders or such Hedging Agreement Provider
(collectively, the “Other Parties”) and all contractual, statutory or common law
rights of reimbursement, contribution or indemnity from any Other Party which it
may at any time otherwise have as a result of this Guaranty until such time as
the Credit Party Obligations shall have been paid in full and the Term Loan
Commitments have been terminated. Each of the Guarantors hereby further agrees
not to exercise any right to enforce any other remedy which the Administrative
Agent, the Lenders or any Hedging Agreement Provider now have or may hereafter
have against any Other Party, any endorser or any other guarantor of all or any
part of the Credit Party Obligations of the Borrowers and any benefit of, and
any right to participate in, any security or collateral given to or for the
benefit of the Lenders and/or the Hedging Agreement Providers to secure payment
of the Credit Party Obligations of the Borrowers until such time as the Credit
Party Obligations (other than contingent indemnity obligations) shall have been
paid in full and the Term Loan Commitments have been terminated.



  Section 10.8 Limitation on Enforcement.




     The Lenders and the Hedging Agreement Providers agree that this Guaranty
may be enforced only by the action of the Administrative Agent acting upon the
instructions of the Required Lenders or such Hedging Agreement Provider (only
with respect to obligations under the applicable Secured Hedging Agreement) and
that no Lender or Hedging Agreement Provider shall have any right individually
to seek to enforce or to enforce this Guaranty, it being understood and agreed
that such rights and remedies may be exercised by the Administrative Agent for
the benefit of the Lenders under the terms of this Credit Agreement and for the
benefit

122

--------------------------------------------------------------------------------

of any Hedging Agreement Provider under any Secured Hedging Agreement. The
Lenders and the Hedging Agreement Providers further agree that this Guaranty may
not be enforced against any director, officer, employee or stockholder of the
Guarantors.



  Section 10.9 Confirmation of Payment.




     The Administrative Agent and the Lenders will, upon request after payment
of the Credit Party Obligations which are the subject of this Guaranty and
termination of the Term Loan Commitments relating thereto, confirm to the
Borrowers, the Guarantors or any other Person that such Indebtedness and
obligations have been paid and the Term Loan Commitments relating thereto
terminated, subject to the provisions of Section 10.2.



[Signature Pages Follow]




123

--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, the parties hereto have caused this Second Amended and
Restated Credit Agreement to be duly executed and delivered by its proper and
duly authorized officers as of the day and year first above written.

BORROWERS:    /s/THE PEP BOYS - MANNY, MOE & JACK      /s/THE PEP BOYS MANNY MOE
& JACK      OF CALIFORNIA      /s/PEP BOYS - MANNY, MOE & JACK OF      DELAWARE,
INC      /s/PEP BOYS - MANNY, MOE & JACK OF      PUERTO RICO, INC.     
/s/CARRUS SUPPLY CORPORATION      /s/TIRE STORES GROUP HOLDING CORP.      /s/BIG
10 TIRE STORES, LLC    ADMINISTRATIVE AGENT    /s/WELLS FARGO BANK, NATIONAL 
AND LENDER:    ASSOCIATION,      as Administrative Agent and as a Lender   
LENDERS:    /s/Lenders 


124

--------------------------------------------------------------------------------



Schedule 1.1(a)






[FORM OF]
ACCOUNT DESIGNATION LETTER






[Date]






Wells Fargo Bank, National Association,
as Administrative Agent
1525 West W.T. Harris Blvd.
MACD1109-019
Charlotte, North Carolina 28262
Attention: Syndication Agency Services

Ladies and Gentlemen:




     This Account Designation Letter is delivered to you by The Pep Boys -
Manny, Moe & Jack, a Pennsylvania corporation (the “Parent”), The Pep Boys
Manny, Moe & Jack of California, a California corporation (“PBCA”), Pep Boys -
Manny, Moe & Jack of Delaware, Inc., a Delaware corporation (“PBDE”), Pep Boys -
Manny, Moe & Jack of Puerto Rico, Inc. a Delaware corporation (“PBPR”), Carrus
Supply Corporation, a Delaware Corporation

(“CARRUS”), Tire Stores Group Holding Corp., a Delaware corporation (“TSHC”) and
Big 10 Tire Stores, LLC, a Delaware limited liability company (“B10” and
together with the Parent, PBCA, PBDE, PBPR, CARRUS and TSHC, the “Borrowers” and
each individually a “Borrower”) under the Second Amended and Restated Credit
Agreement, dated as of October 11, 2012 (as amended, restated, amended and
restated or otherwise modified, the “Credit Agreement”), by and among the
Borrowers, the Domestic Subsidiaries of the Borrowers from time to time party
thereto, the Lenders from time to time party thereto, and Wells Fargo Bank,
National Association, as administrative agent for the Lenders (the
“Administrative Agent”). Capitalized terms used herein and not otherwise defined
shall have the meanings set forth in the Credit Agreement.

     The Administrative Agent is hereby authorized to disburse all Term Loan
proceeds into the following account, unless the Borrowers shall designate, in
writing to the Administrative Agent, one or more other accounts:



Wells Fargo Concentration Account
ABA Routing #: 121000248
Account #: 2100010334619




     Notwithstanding the foregoing, on the Closing Date, funds borrowed under
the Credit Agreement shall be sent to the institutions and/or persons designated
on payment instructions to be delivered separately.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, the undersigned has executed this Account Designation
Letter as of the day and year first above written.



THE PEP BOYS - MANNY, MOE & JACK,
a Pennsylvania corporation

By:
Name: Bernard K. McElroy
Title: Vice President - Finance and Treasurer






THE PEP BOYS MANNY, MOE & JACK OF
CALIFORNIA,
a California corporation

By:
Name: Bernard K. McElroy
Title: Vice President - Finance and Treasurer






PEP BOYS - MANNY, MOE & JACK OF
DELAWARE, INC.,
a Delaware corporation

By:
Name: Bernard K. McElroy
Title: Vice President - Finance and Treasurer






PEP BOYS - MANNY, MOE & JACK OF
PUERTO RICO, INC.,
a Delaware corporation

By:
Name: Bernard K. McElroy
Title: Vice President - Finance and Treasurer






CARRUS SUPPLY CORPORATION,
a Delaware Corporation

By:
Name: Bernard K. McElroy
Title: Vice President - Finance and Treasurer




--------------------------------------------------------------------------------

TIRE STORES GROUP HOLDING CORP., a Delaware Corporation

By:

Name: Bernard K. McElroy

Title: Vice President - Finance and Treasurer

BIG 10 TIRE STORES, LLC a Delaware limited liability company

By:

Name: Bernard K. McElroy

Title: Vice President - Finance and Treasurer

--------------------------------------------------------------------------------



Schedule 2.1(d)

[FORM OF]
TERM NOTE






[Date]




     FOR VALUE RECEIVED, the undersigned, The Pep Boys - Manny, Moe & Jack, a
Pennsylvania corporation (the “Parent”), The Pep Boys Manny, Moe & Jack of
California, a California corporation (“PBCA”), Pep Boys - Manny, Moe & Jack of
Delaware, Inc., a Delaware corporation (“PBDE”), Pep Boys - Manny, Moe & Jack of
Puerto Rico, Inc. a Delaware corporation (“PBPR”), Carrus Supply Corporation, a
Delaware Corporation (“CARRUS”), Tire Stores Group Holding Corp., a Delaware
corporation (“TSHC”) and Big 10 Tire Stores, LLC, a Delaware limited liability
company (“B10” and together with the Parent, PBCA, PBDE, PBPR, CARRUS and TSHC,
the “Borrowers” and each individually a “Borrower”), hereby unconditionally and
jointly and severally promise to pay, on the Maturity Date (as defined in the
Credit Agreement referred to below), to the order of [
__________________
] (the “Lender”) at the office of Wells Fargo Bank, National Association,
located at 1525 West W.T. Harris Blvd., MACD1109-019, Charlotte, North Carolina
28262, in lawful money of the United States of America and in immediately
available funds, the aggregate unpaid principal amount of the Term Loan made by
the Lender to the undersigned pursuant to Section 2.1 of the Credit Agreement
referred to below. The undersigned further agree, jointly and severally, to pay
interest in like money at such office on the unpaid principal amount hereof and,
to the extent permitted by law, accrued interest in respect hereof from time to
time from the date hereof until payment in full of the principal amount hereof
and accrued interest hereon, at the rates and on the dates set forth in the
Credit Agreement.

     The holder of this Term Note is authorized to endorse the date and amount
of each payment of principal and interest with respect to the Term Loan
evidenced by this Term Note and the portion thereof that constitutes a LIBOR
Rate Loan or an Alternate Base Rate Loan on Schedule 1 annexed hereto and made a
part hereof, or on a continuation thereof which shall be attached hereto and
made a part hereof, which endorsement shall constitute prima facie evidence of
the accuracy of the information endorsed (absent error); provided, however, that
the failure to make any such endorsement shall not affect the obligations of the
undersigned under this Term Note.

     This promissory note is one of the Term Notes referred to in the Second
Amended and Restated Credit Agreement, dated as of October 11, 2012 (as amended,
restated, amended and restated or otherwise modified, the “Credit Agreement”),
by and among the Borrowers, the Domestic Subsidiaries of the Borrowers from time
to time party thereto, the Lenders from time to time party thereto, and Wells
Fargo Bank, National Association, as administrative agent for the Lenders (the
“Administrative Agent”), and the holder is entitled to the benefits thereof.
Capitalized terms used but not otherwise defined herein shall have the meanings
provided in the Credit Agreement.

     This Term Note is in substitution for and replacement of that certain Term
Note, dated as of October 27, 2006, made by the Parent and payable to the order
of the Lender.

--------------------------------------------------------------------------------

     Upon the occurrence and during the continuance of any one or more of the
Events of Default specified in the Credit Agreement, all amounts then remaining
unpaid on this Term Note shall become, or may be declared to be, immediately due
and payable, all as provided therein. In the event this Term Note is not paid
when due at any slated or accelerated maturity, each of the Borrowers, jointly
and severally, agree to pay, in addition to principal and interest, all costs of
collection, including reasonable attorneys’ fees.

     All parties now and hereafter liable with respect to this Term Note,
whether maker, principal, surety, endorser or otherwise, hereby waive
presentment, demand, protest and all other notices of any kind.

     THIS TERM LOAN NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK (INCLUDING SECTIONS 5-1401
AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW).

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

--------------------------------------------------------------------------------

THE PEP BOYS - MANNY, MOE & JACK, a Pennsylvania corporation

By:

Name: Bernard K. McElroy

Title: Vice President - Finance and Treasurer

THE PEP BOYS MANNY, MOE & JACK OF CALIFORNIA, a California corporation

By:

Name: Bernard K. McElroy

Title: Vice President - Finance and Treasurer

PEP BOYS - MANNY, MOE & JACK OF DELAWARE, INC., a Delaware corporation

By:

Name: Bernard K. McElroy

Title: Vice President - Finance and Treasurer

PEP BOYS - MANNY, MOE & JACK OF PUERTO RICO, INC., a Delaware corporation

By:

Name: Bernard K. McElroy

Title: Vice President - Finance and Treasurer

CARRUS SUPPLY CORPORATION, a Delaware Corporation

By:

Name: Bernard K. McElroy

Title: Vice President - Finance and Treasurer

--------------------------------------------------------------------------------

TIRE STORES GROUP HOLDING CORP., a Delaware Corporation

By:

Name: Bernard K. McElroy

Title: Vice President - Finance and Treasurer

BIG 10 TIRE STORES, LLC a Delaware limited liability company

By:

Name: Bernard K. McElroy

Title: Vice President - Finance and Treasurer

--------------------------------------------------------------------------------

SCHEDULE I to Term Note   LOANS AND PAYMENTS OF PRINCIPAL                      
    Principal              Amount    Type                Paid        Notation   
  of    of    Interest    Interest Maturity    or    Principal    Made  Date   
Loan    Loan 1    Rate         Period    Date    Converted    Balance    By 


1 The type of Loan may he represented by “L” for LIBOR Rate Loans or “ABR” for
Alternate Base Rate Loans.

--------------------------------------------------------------------------------



Schedule 2.6






[FORM OF]
NOTICE OF CONVERSION/EXTENSION






[Date]






Wells Fargo Bank, National Association,
as Administrative Agent
1525 West W.T. Harris Blvd.
MACD1109-019
Charlotte, North Carolina 28262
Attention: Syndication Agency Services

Ladies and Gentlemen:




     Pursuant to Section 2.6 of the Second Amended and Restated Credit
Agreement, dated as of October 11, 2012 (as amended, restated, amended and
restated or otherwise modified, the “Credit Agreement”), by and among The Pep
Boys - Manny, Moe & Jack, a Pennsylvania corporation (the “Parent”), The Pep
Boys Manny, Moe & Jack of California, a California corporation (“PBCA”), Pep
Boys - Manny, Moe & Jack of Delaware, Inc., a Delaware corporation (“PBDE”), Pep
Boys - Manny, Moe & Jack of Puerto Rico, Inc. a Delaware corporation (“PBPR”),
Carrus Supply Corporation, a Delaware Corporation (“CARRUS”), Tire Stores Group
Holding Corp., a Delaware corporation (“TSHC”) and Big 10 Tire Stores, LLC, a
Delaware limited liability company (“B10” and together with the Parent, PBCA,
PBDE, PBPR, CARRUS and TSHC, the “Borrowers” and each individually a
“Borrower”), the Domestic Subsidiaries of the Borrowers from time to time party
thereto, the Lenders from time to time party thereto, and Wells Fargo Bank,
National Association, as administrative agent for the

Lenders (the “Administrative Agent”), the Borrowers hereby request    conversion
or    extension of the following     Term Loans be made as follows (the
“Proposed    Conversion/Extension”):             

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

              Request      Current            Requested Interest      Amount to 
  Interest      Interest            Period  Applicable    be    Rate      Rate
and    Date        (one, two, three or six  Loan    converted/    (Alternate
Base      Interest            months      extended    Rate/LIBOR      Period   
        for LIBOR Rate 0nly)          Rate)     

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


NOTE:    PARTIAL CONVERSIONS MUST BE IN AN AGGREGATE PRINCIPAL      AMOUNT OF
$5,000,000 OR A WHOLE MULTIPLE OF $1,000,000 IN      EXCESS THEREOF. 


Terms defined in the Credit Agreement shall have the same meanings when used
herein.

--------------------------------------------------------------------------------

     The undersigned hereby certifies that no Default or Event of Default has
occurred and is continuing or would result from such Proposed
Conversion/Extension or from the application of the proceeds thereof.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

--------------------------------------------------------------------------------



Very truly yours,




THE PEP BOYS - MANNY, MOE & JACK, a Pennsylvania corporation

By:

Name: Bernard K. McElroy

Title: Vice President - Finance and Treasurer

THE PEP BOYS MANNY, MOE & JACK OF CALIFORNIA, a California corporation

By:

Name: Bernard K. McElroy

Title: Vice President - Finance and Treasurer

PEP BOYS - MANNY, MOE & JACK OF DELAWARE, INC., a Delaware corporation

By:

Name: Bernard K. McElroy

Title: Vice President - Finance and Treasurer

PEP BOYS - MANNY, MOE & JACK OF PUERTO RICO, INC., a Delaware corporation

By:

Name: Bernard K. McElroy

Title: Vice President - Finance and Treasurer

CARRUS SUPPLY CORPORATION, a Delaware Corporation

By:

Name: Bernard K. McElroy

Title: Vice President - Finance and Treasurer

--------------------------------------------------------------------------------

TIRE STORES GROUP HOLDING CORP., a Delaware Corporation

By:

Name: Bernard K. McElroy

Title: Vice President - Finance and Treasurer

BIG 10 TIRE STORES, LLC a Delaware limited liability company

By:

Name: Bernard K. McElroy

Title: Vice President - Finance and Treasurer

--------------------------------------------------------------------------------



Schedule 4.1(b)






[FORM OF]
SECRETARY’S CERTIFICATE






[CREDIT PARTY]






[Date]




     Pursuant to Section 4.1(b) of the Second Amended and Restated Credit
Agreement, dated as of October 11, 2012 (as amended, restated, amended and
restated, or otherwise modified, the “Credit Agreement”; capitalized terms used
herein and not defined shall have the meanings provided in the Credit
Agreement), by and among The Pep Boys - Manny, Moe & Jack, a Pennsylvania
corporation (the “Parent”), The Pep Boys Manny, Moe & Jack of California, a
California corporation (“PBCA”), Pep Boys - Manny, Moe & Jack of Delaware, Inc.,
a Delaware corporation (“PBDE”), Pep Boys - Manny, Moe & Jack of Puerto Rico,
Inc. a Delaware corporation (“PBPR”), Carrus Supply Corporation, a Delaware
Corporation (“CARRUS”), Tire Stores Group Holding Corp., a Delaware corporation
(“TSHC”) and Big 10 Tire Stores, LLC, a Delaware limited liability company
(“B10” and together with the Parent, PBCA, PBDE, PBPR, CARRUS and TSHC, the
“Borrowers” and each individually a “Borrower”), the Domestic Subsidiaries of
the Borrowers from time to time party thereto, the Lenders from time to time
party thereto, and Wells Fargo Bank, National Association, as administrative
agent for the Lenders (the “Administrative Agent”), the undersigned [
_________________
] of [CREDIT PARTY] (the “Company”) hereby certifies as follows:

     1. Attached hereto as Exhibit A is a true and complete copy of the
[articles of incorporation] [certificate of formation] [certificate of limited
partnership] of the Company and all amendments thereto as in effect on the date
hereof, which have not been rescinded or modified and are in full force and
effect as of the Closing Date.

     2. Attached hereto as Exhibit B is a true and complete copy of the [bylaws]
[operating agreement] [partnership agreement] of the Company and all amendments
thereto as in effect on the date hereof.

     3. Attached hereto as Exhibit C is a true and complete copy of resolutions
duly adopted by the board of directors of the Company on [
___________
]. Such resolutions have not in any way been rescinded or modified and have been
in full force and effect since their adoption to and including the date hereof
and are now in full force and effect, and such resolutions are the only
corporate proceedings of the Company now in force relating to or affecting the
matters referred to therein.

     4. Attached hereto as Exhibit D is a true and complete copy of the
certificates of good standing, existence or its equivalent of the Company.

     5. The following persons are the duly elected and qualified officers of the
Company, holding the offices indicated next to the names below on the date
hereof, and the signatures appearing opposite the names of the officers below
are their true and genuine signatures, and

--------------------------------------------------------------------------------

each of such officers is duly authorized to execute and deliver on behalf of the
Company, the Credit Agreement, the Notes and the other Credit Documents to be
issued pursuant thereto:



Name






Office






Signature




[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, I hereunder subscribe my name effective as of the day
and year first above written.



Name:
Title:




     I,
_________________________
, the
_______________
of the Company, hereby certify that
_________________
is the duly elected and qualified
_____________________
of the Company and that his/her true and genuine signature is set forth above.



Name:
Title:




--------------------------------------------------------------------------------



Schedule 4.1(g)






[FORM OF]
SOLVENCY CERTIFICATE






[Date]




     The undersigned chief financial officer of The Pep Boys - Manny, Moe &
Jack, a Pennsylvania corporation (the “Parent”), The Pep Boys Manny, Moe & Jack
of California, a California corporation (“PBCA”), Pep Boys - Manny, Moe & Jack
of Delaware, Inc., a Delaware corporation (“PBDE”), Pep Boys - Manny, Moe & Jack
of Puerto Rico, Inc. a Delaware corporation (“PBPR”), Carrus Supply Corporation,
a Delaware Corporation (“CARRUS”), Tire Stores Group Holding Corp., a Delaware
corporation (“TSHC”) and Big 10 Tire Stores, LLC, a Delaware limited liability
company (“B10” and together with the Parent, PBCA, PBDE, PBPR, CARRUS and TSHC,
the “Borrowers” and each individually a “Borrower”) is familiar with the
properties, businesses, assets and liabilities of the Credit Parties and is duly
authorized to execute this certificate on behalf of the Borrowers.

     Reference is made to that Second Amended and Restated Credit Agreement,
dated as of October 11, 2012 (as amended, restated, amended and restated, or
otherwise modified, the “Credit Agreement”), by and among the Borrowers, the
Domestic Subsidiaries of the Borrowers from time to time party thereto, the
Lenders from time to time party thereto, and Wells Fargo Bank, National
Association, as administrative agent for the Lenders (the “Administrative
Agent”). All capitalized terms used herein and not defined shall have the
meanings provided in the Credit Agreement.

     The undersigned certifies that he/she has made such investigation and
inquiries as to the financial condition of the Credit Parties as the undersigned
deems necessary and prudent for the purpose of providing this Certificate. The
undersigned acknowledges that the Administrative Agent and the Lenders are
relying on the truth and accuracy of this Certificate in connection with the
making of the Term Loan under the Credit Agreement.

     To the best knowledge of the undersigned, the financial information,
projections and assumptions which underlie and form the basis for the
representations made in this Certificate were reasonable when made and were made
in good faith and continue to be reasonable as of the date hereof.

     BASED ON THE FOREGOING, the undersigned certifies that, both before and
after giving effect to the Term Loan made on the Closing Date:

     A. The Credit Parties, as a whole, are solvent and are able to pay their
debts and other liabilities, contingent obligations and other commitments as
they mature in the normal course of business.

     B. None of the Credit Parties intends to, and does not believe that it
will, incur debts or liabilities beyond its ability to pay as such debts and
liabilities as they mature in their ordinary course.

--------------------------------------------------------------------------------

     C. None of the Credit Parties is engaged in any business or transaction, or
is about to engage in any business or transaction, for which the assets of such
Credit Party would constitute unreasonably small capital after giving due
consideration to the prevailing practice in the industry in which such Credit
Party is engaged or is to engage.

     D. The present fair saleable value of the consolidated assets of each
Credit Party and its Subsidiaries, measured on a going concern basis, is not
less than the amount that will be required to pay the probable liability on the
debts of such Credit Party and its Subsidiaries, on a consolidated basis, as
they become absolute and matured.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, the undersigned has executed this Certificate as of the
day and year first above written.



By:
Name:
Title:




--------------------------------------------------------------------------------



Schedule 5.2(a)(i)






[FORM OF]
OFFICER’S COMPLIANCE CERTIFICATE






[Date]




For the fiscal [quarter][year] ended
___________________
,
__________
.

     The undersigned, on behalf of The Pep Boys - Manny, Moe & Jack, a
Pennsylvania corporation (the “Parent”), The Pep Boys Manny, Moe & Jack of
California, a California corporation (“PBCA”), Pep Boys - Manny, Moe & Jack of
Delaware, Inc., a Delaware corporation (“PBDE”), Pep Boys - Manny, Moe & Jack of
Puerto Rico, Inc. a Delaware corporation (“PBPR”), Carrus Supply Corporation, a
Delaware Corporation (“CARRUS”), Tire Stores Group Holding Corp., a Delaware
corporation (“TSHC”) and Big 10 Tire Stores, LLC, a Delaware limited liability
company (“B10” and together with the Parent, PBCA, PBDE, PBPR, CARRUS and TSHC,
the “Borrowers” and each individually a “Borrower”), hereby certifies on behalf
of the Credit Parties that, with respect to the Second Amended and Restated
Credit Agreement, dated as of October 11, 2012 (as amended, restated, amended
and restated, or otherwise modified, the “Credit Agreement”), by and among the
Borrowers, the Domestic Subsidiaries of the Borrowers from time to time party
thereto, the Lenders from time to time party thereto, and Wells Fargo Bank,
National Association, as administrative agent for the Lenders (the
“Administrative Agent”):

     (a) Each of the Credit Parties during the fiscal period referred to above
observed or performed in all material respects all of its covenants and other
agreements, and satisfied in all material respects every condition, contained in
the Credit Agreement to be observed, performed or satisfied by it.

     (b) I have obtained no knowledge of any Default or Event of Default under
the Credit Agreement;1

     (c) Attached hereto on Schedule 1 are calculations in reasonable detail
demonstrating compliance by the Credit Parties with the financial covenant
contained in Section 5.9 of the Credit Agreement as of the last day of the
fiscal period referred to above, including (A) the Excess Availability as of
such date and (B) Consolidated EBITDA as of the last day of such period.

     (d) Attached hereto on Schedule 2 is a certificate detailing the amount of
all Asset Dispositions that were made during the fiscal period referred to
above, and amounts received in connection with a Recovery Event during the
fiscal period referred to above.

     (e) [Attached hereto on Schedule 3 are calculations in reasonable detail of
the Excess Cash Flow prepayment required by Section 2.4(b)(iii) of the Credit
Agreement for the fiscal year

1 If a Default or Event of Default shall have occurred, an explanation of such
Default or Event of Default shall be provided on a separate page attached hereto
together with an explanation of the action taken or proposed to be taken by the
Borrowers with respect thereto.

--------------------------------------------------------------------------------

ending of the last day of the fiscal period referred to above, including
calculations of (A) the Excess Cash Flow for such fiscal year and (B) the Rent
Adjusted Leverage Ratio as of such date.

     (f) [Attached hereto on Schedule 4 is an updated copy of Schedule 3.12 to
the Credit Agreement.]2

     (g) [Attached hereto on Schedule 5 is an updated copy of Schedule 3.24 to
the Disclosure Letter.]3

     (h) [Attached hereto on Schedule 6 is an updated copy of Schedule 3.25 to
the Disclosure Letter.]4

     (i) [Attached hereto on Schedule 7 is an updated copy of Schedule 3.32 to
the Disclosure Letter.]5

     (j) The financial statements delivered for the fiscal period referred to
above present fairly the financial position of the Borrowers and their
Consolidated Subsidiaries, for the periods indicated, in conformity with GAAP
applied on a consistent basis.

     Capitalized terms used herein and not defined herein shall have the
meanings assigned thereto in the Credit Agreement.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

2 Attach Schedule 3 if the Borrowers or any of their Subsidiaries has formed or
acquired a new Subsidiary since the Closing Date or since Schedule 3.12 to the
Credit Agreement was last updated.

3      Attach Schedule 4 if any new Material Contract has been entered into
since the Closing Date or since Schedule   3.24      to the Disclosure Letter
was last updated (together with a copy of such Material Contract(s)).   4     
Attach Schedule 5 if the Borrowers or any of their Subsidiaries have altered or
acquired any insurance policies  

since the Closing Date in any material respect.

5 Attach Schedule 6 if the Responsible Officers have changed since the Closing
Date or such Schedule 3.32 to the Disclosure Letter was last updated.

--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, the undersigned has executed this officer’s compliance
certificate as of the day and year first above written.



By:
Name:
Title:




--------------------------------------------------------------------------------



Schedule 5.2(a)(ii)






[FORM OF]
COLLATERAL VALUE REPORT






[Date]




For the fiscal [ quarter][year] ended
______________________
, ____.

     The undersigned, on behalf of The Pep Boys - Manny, Moe & Jack, a
Pennsylvania corporation (the “Parent”), The Pep Boys Manny, Moe & Jack of
California, a California corporation (“PBCA”), Pep Boys - Manny, Moe & Jack of
Delaware, Inc., a Delaware corporation (“PBDE”), Pep Boys - Manny, Moe & Jack of
Puerto Rico, Inc. a Delaware corporation (“PBPR”), Carrus Supply Corporation, a
Delaware Corporation (“CARRUS”), Tire Stores Group Holding Corp., a Delaware
corporation (“TSHC”) and Big 10 Tire Stores, LLC, a Delaware limited liability
company (“B10” and together with the Parent, PBCA, PBDE, PBPR, CARRUS and TSHC,
the “Borrowers” and each individually a “Borrower”), hereby certifies on behalf
of the Credit Parties that, with respect to the Second Amended and Restated
Credit Agreement, dated as of October 11, 2012 (as amended, restated, amended
and restated, or otherwise modified, the “Credit Agreement”), by and among the
Borrowers, the Domestic Subsidiaries of the Borrowers from time to time party
thereto, the Lenders from time to time party thereto, and Wells Fargo Bank,
National Association, as administrative agent for the Lenders (the
“Administrative Agent”):

     1. The Collateral Value, as demonstrated by the calculations attached
hereto as Schedule 1, is true and accurate on and as of the last day of the
fiscal period referred to above.

[Use the following paragraphs 2 and 3 for (a) substituting additional Properties
as Collateral for Properties previously pledged as Collateral or (b) releasing
certain Collateral, in each case pursuant to Section 5.12.]

     2. No Default or Event of Default exists and is continuing on the date of
this Certificate, or after giving effect to the [substitution of
Collateral][release of Collateral] set forth on Schedule 2 (the
“[Replaced][Released] Collateral”).

     3. The total aggregate amount of all [Replaced] Collateral does not exceed
fifteen percent (15%) of the aggregate total value of the Collateral as
determined by the 2012 Appraisals or such later appraisals as may be required by
the Administrative Agent.

     4. After giving effect to the [Released] Collateral (and any new Collateral
pledged in substitution therefor) the Collateral Value of the Mortgaged
Properties will be greater than or equal to 2.0 times the principal amount of
the then outstanding Term Loan and will be at least $150,000,000, as
demonstrated by the calculations attached hereto as Schedule 3.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, the undersigned has executed this certificate as of the
day and year first above written.



By:
Name:
Title:




--------------------------------------------------------------------------------



Schedule 5.10






[FORM OF]
JOINDER AGREEMENT




     THIS JOINDER AGREEMENT (this “Agreement”), dated as of
___________
,
_____
, is by and among
______________________
, a
______________________
(the “Subsidiary Guarantor”), The Pep Boys - Manny, Moe & Jack, a Pennsylvania
corporation (the “Parent”), The Pep Boys Manny, Moe & Jack of California, a
California corporation (“PBCA”), Pep Boys -Manny, Moe & Jack of Delaware, Inc.,
a Delaware corporation (“PBDE”), Pep Boys - Manny, Moe & Jack of Puerto Rico,
Inc. a Delaware corporation (“PBPR”), Carrus Supply Corporation, a Delaware
Corporation (“CARRUS”), Tire Stores Group Holding Corp., a Delaware corporation
(“TSHC”) and Big 10 Tire Stores, LLC, a Delaware limited liability company

(“B10” and together with the Parent, PBCA, PBDE, PBPR, CARRUS and TSHC, the
“Borrowers” and each individually a “Borrower”), and Wells Fargo Bank, National
Association, in its capacity as administrative agent under that certain Credit
Agreement (the “Administrative Agent”), dated as of October 11, 2012 (as
amended, restated, amended and restated, or otherwise modified, the “Credit
Agreement”), by and among the Borrowers, the Domestic Subsidiaries of the
Borrowers from time to time party thereto (the “Guarantors”), the Lenders from
time to time party thereto, and the Administrative Agent. Capitalized terms used
herein but not otherwise defined shall have the meanings provided in the Credit
Agreement.

     The Subsidiary Guarantor is an Additional Credit Party, and, consequently,
the Credit Parties are required by Section 5.10 of the Credit Agreement to cause
the Subsidiary Guarantor to become a “Guarantor” thereunder.

     Accordingly, the Subsidiary Guarantor and the Borrowers hereby agree as
follows with the Administrative Agent, for the benefit of the Lenders:

     1. The Subsidiary Guarantor hereby acknowledges, agrees and confirms that,
by its execution of this Agreement, the Subsidiary Guarantor will be deemed to
be a party to and a “Guarantor” under the Credit Agreement and shall have all of
the obligations of a Guarantor thereunder as if it had executed the Credit
Agreement. The Subsidiary Guarantor hereby agrees to be bound by all of the
terms, provisions and conditions contained in the applicable Credit Documents,
including without limitation (a) all of the representations and warranties set
forth in Article III of the Credit Agreement and (b) all of the affirmative and
negative covenants set forth in Articles V and VI of the Credit Agreement.
Without limiting the generality of the foregoing terms of this Paragraph 1, the
Subsidiary Guarantor hereby guarantees, jointly and severally together with the
other Guarantors, the prompt payment of the Credit Party Obligations in
accordance with Article X of the Credit Agreement.

     2. The Subsidiary Guarantor acknowledges and confirms that it has received
a copy of the Credit Agreement and the schedules and exhibits thereto. The
information on the schedules to the Credit Agreement are hereby supplemented (to
the extent permitted under the Credit Agreement) to reflect the information
shown on the attached Schedule A.

--------------------------------------------------------------------------------

     3. Each of the Borrowers confirms that the Credit Agreement is, and upon
the Subsidiary Guarantor becoming a Guarantor, shall continue to be, in full
force and effect. The parties hereto confirm and agree that immediately upon the
Subsidiary Guarantor becoming a Guarantor the term “Credit Party Obligations,”
as used in the Credit Agreement, shall include all obligations of the Subsidiary
Guarantor under the Credit Agreement and under each other Credit Document.

     4. Each of the Borrowers and the Subsidiary Guarantor agrees that at any
time and from time to time, upon the written request of the Administrative
Agent, it will execute and deliver such further documents and do such further
acts as the Administrative Agent may reasonably request in accordance with the
terms and conditions of the Credit Agreement in order to effect the purposes of
this Agreement.

     5. This Agreement may be executed in two or more counterparts, each of
which shall constitute an original but all of which when taken together shall
constitute one contract.

     6. This Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of New York (including Sections 5-1401 and
5-1402 of The New York General Obligations Law). The terms of Sections 9.14 and
9.17 of the Credit Agreement are incorporated herein by reference, mutatis
mutandis, and the parties hereto agree to such terms.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, each of the Borrowers and the Subsidiary Guarantor has
caused this Agreement to be duly executed by its authorized officer, and the
Administrative Agent, for the benefit of the Lenders, has caused the same to be
accepted by its authorized officer, as of the day and year first above written.

SUBSIDIARY GUARANTOR:    [SUBSIDIARY GUARANTOR]        By: 

--------------------------------------------------------------------------------

    Name:      Title:    BORROWERS:    THE PEP BOYS - MANNY, MOE & JACK,      a
Pennsylvania corporation        By: 

--------------------------------------------------------------------------------

    Name: Bernard K. McElroy      Title: Vice President - Finance and Treasurer 




THE PEP BOYS MANNY, MOE & JACK
OF CALIFORNIA,
a California corporation

By:
Name: Bernard K. McElroy
Title: Vice President - Finance and Treasurer






PEP BOYS - MANNY, MOE & JACK OF
DELAWARE, INC.,
a Delaware corporation

By:
Name: Bernard K. McElroy
Title: Vice President - Finance and Treasurer






PEP BOYS - MANNY, MOE & JACK OF
PUERTO RICO, INC.,
a Delaware corporation

By:
Name: Bernard K. McElroy
Title: Vice President - Finance and Treasurer




--------------------------------------------------------------------------------

CARRUS SUPPLY CORPORATION, a Delaware Corporation

By:

Name: Bernard K. McElroy

Title: Vice President - Finance and Treasurer

TIRE STORES GROUP HOLDING CORP., a Delaware Corporation

By:

Name: Bernard K. McElroy

Title: Vice President - Finance and Treasurer

BIG 10 TIRE STORES, LLC a Delaware limited liability company

By:

Name: Bernard K. McElroy

Title: Vice President - Finance and Treasurer

--------------------------------------------------------------------------------

Acknowledged, accepted and agreed:

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent



By:
Name:
Title:




--------------------------------------------------------------------------------



Schedule 9.6






[FORM OF]
ASSIGNMENT AGREEMENT




     This Assignment Agreement (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each] Assignor identified in item 1 below ([the][each, an] “Assignor”) and
[the][each] Assignee identified in item 2 below ([the][each, an] “Assignee”).
[It is understood and agreed that the rights and obligations of [the
Assignors][the Assignees] hereunder are several and not joint.]7 Capitalized
terms used but not defined herein shall have the meanings given to them in the
Credit Agreement identified below (as amended, the “Credit Agreement”), receipt
of a copy of which is hereby acknowledged by [the][each] Assignee. The Standard
Terms and Conditions set forth in Annex 1 attached hereto are hereby agreed to
and incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

     For an agreed consideration, [the][each] Assignor hereby irrevocably sells
and assigns to [the Assignee][the respective Assignees], and [the][each]
Assignee hereby irrevocably purchases and assumes from [the Assignor][the
respective Assignors], subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including without limitation
any guarantees included in such facilities) and (ii) to the extent permitted to
be assigned under applicable law, all claims, suits, causes of action and any
other right of [the Assignor (in its capacity as a Lender)][the respective
Assignors (in their respective capacities as Lenders)] against any Person,
whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause (i)
above (the rights and obligations sold and assigned by [the][any] Assignor to
[the][any] Assignee pursuant to clauses (i) and (ii) above being referred to
herein collectively as [the][an] “Assigned Interest”). Each such sale and
assignment is without recourse to [the][any] Assignor and, except as expressly
provided in this Assignment and Assumption, without representation or warranty
by [the][any] Assignor.

1.      Assignor[s]:   2.      Assignee[s]:   7      Include bracketed language
if there are either multiple Assignors or multiple Assignees.  

--------------------------------------------------------------------------------

[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]

3.    Borrowers:        The Pep Boys - Manny, Moe & Jack, a Pennsylvania       
          corporation, The Pep Boys Manny, Moe & Jack of                 
California, a California corporation, Pep Boys - Manny,                  Moe &
Jack of Delaware, Inc., a Delaware corporation, Pep                  Boys -
Manny, Moe & Jack of Puerto Rico, Inc. a Delaware                  corporation,
Carrus Supply Corporation, a Delaware                  Corporation, Tire Stores
Group Holding Corp., a Delaware                  corporation and Big 10 Tire
Stores, LLC, a Delaware  limited liability company   4.    Administrative
Agent:    Wells       Fargo Bank, National    Association,    as the           
      administrative agent under the Credit Agreement.        5.    Credit
Agreement:        The Second Amended and Restated Credit Agreement dated       
          as of October 11, 2012, among the Borrowers, the    Domestic         
        Subsidiaries of the Borrowers from time to time party                 
thereto, the lenders and other financial institutions from                  time
to time party thereto, and Wells Fargo Bank, National                 
Association, as Administrative Agent.        6.    Assigned Interests :         
           

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

  Aggregate                     Amount of    Amount of    Percentage           
              Commitment/ Commitment/    Assigned of                  Facility 
  Loans for all    Loans    Commitment/    CUSIP   Assignor[s]    Assignee[s]   
Assigned    Lenders    Assigned    Loans    Number 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

            Term Loan    $    $    %     

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

                    $    $    %     

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

                    $    $    %     

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

  [7.    Trade Date:        ________________
] 8            Effective Date:    ____, 20___                    [REMAINDER OF
PAGE INTENTIONALLY LEFT BLANK]


8 To be completed if the Assignor(s) and the Assignee(s) intend that the minimum
assignment amount is to be determined as of the Trade Date.

--------------------------------------------------------------------------------

The terms set forth in this Assignment and Assumption are hereby agreed to:



ASSIGNOR[S]
[NAME OF ASSIGNOR]






By:






Title:




--------------------------------------------------------------------------------

ASSIGNEE[S]

[NAME OF ASSIGNEE]



By:






  Title:




--------------------------------------------------------------------------------



[Consented to and] Accepted:




WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent



By






  Title:




--------------------------------------------------------------------------------

[Consented to:]

[NAME OF RELEVANT PARTY]

By Title:

CHAR I '.)111042v2

--------------------------------------------------------------------------------



ANNEX 1




STANDARD TERMS AND CONDITIONS FOR ASSIGNMENT AND ASSUMPTION

ARTICLE XIREPRESENTATIONS AND WARRANTIES.

     Section 11.1 Assignor[s]. [The][Each] Assignor (a) represents and warrants
that (i) it is the legal and beneficial owner of [the][the relevant] Assigned
Interest, (ii) [the][such] Assigned Interest is free and clear of any lien,
encumbrance or other adverse claim and (iii) it has full power and authority,
and has taken all action necessary, to execute and deliver this Assignment and
Assumption and to consummate the transactions contemplated hereby; and (b)
assumes no responsibility with respect to (i) any statements, warranties or
representations made in or in connection with the Credit Agreement or any other
Credit Document, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Credit Documents or any collateral
thereunder, (iii) the financial condition of the Borrowers, any of their
Subsidiaries or Affiliates or any other Person obligated in respect of any
Credit Document or (iv) the performance or observance by the Borrowers, any of
their Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Credit Document.

     Section 11.2 Assignee[s]. [The][Each] Assignee (a) represents and warrants
that (i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement, (ii) it meets all the requirements to be an assignee under Section
9.6 of the Credit Agreement (subject to such consents, if any, as may be
required under Section 9.6(b)(iii) of the Credit Agreement), (iii) from and
after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of [the][the relevant]
Assigned Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 5.1 thereof, as applicable, and such other documents and information as
it deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase [the][such] Assigned Interest,
(vi) it has, independently and without reliance upon the Administrative Agent or
any other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase [the][such] Assigned Interest, and
(vii) if it is a Foreign Lender, attached to the Assignment and Assumption is
any documentation required to be delivered by it pursuant to the terms of the
Credit Agreement, duly completed and executed by [the][such] Assignee; and (b)
agrees that (i) it will, independently and without reliance on the
Administrative Agent, [the][any] Assignor or any other Lender, and based on such
documents and information as it shall deem

--------------------------------------------------------------------------------

appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Credit Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Credit Documents are required to be performed by it as a Lender.

     ARTICLE XIIPAYMENTS. FROM AND AFTER THE EFFECTIVE DATE, THE ADMINISTRATIVE
AGENT SHALL MAKE ALL PAYMENTS IN RESPECT OF [THE][EACH] ASSIGNED INTEREST
(INCLUDING PAYMENTS OF PRINCIPAL, INTEREST, FEES AND OTHER AMOUNTS) TO [THE][THE
RELEVANT] ASSIGNOR FOR AMOUNTS WHICH HAVE ACCRUED TO BUT EXCLUDING THE EFFECTIVE
DATE AND TO [THE][THE RELEVANT) ASSIGNEE FOR AMOUNTS WHICH HAVE ACCRUED FROM AND
AFTER THE EFFECTIVE DATE.

General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York

--------------------------------------------------------------------------------